Exhibit 10.1

SECOND LIEN TERM LOAN AGREEMENT

DATED AS OF

FEBRUARY 7, 2019

AMONG

HORNBECK OFFSHORE SERVICES, INC.,

AS PARENT BORROWER,

HORNBECK OFFSHORE SERVICES, LLC,

AS CO-BORROWER,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

AS COLLATERAL AGENT

AND

THE LENDERS PARTY HERETO

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions and Accounting Matters

     1  

Section 1.01

  Terms Defined Above      1  

Section 1.02

  Certain Defined Terms      1  

Section 1.03

  [Reserved].      44  

Section 1.04

  Terms Generally; Rules of Construction      44  

Section 1.05

  Accounting Terms and Determinations; GAAP      45  

Section 1.06

  Valuation of Certain Investments and Restricted Payments      46  

ARTICLE II The Commitments

     47  

Section 2.01

  Commitments      47  

Section 2.02

  Effective Date Mechanics      47  

Section 2.03

  Borrowings; Several Obligations      47  

Section 2.04

  [Reserved]      48  

Section 2.05

  [Reserved]      48  

Section 2.06

  Termination and Reduction of Commitments      48  

Section 2.07

  Replacement of Lenders      48  

Section 2.08

  [Reserved]      49  

Section 2.09

  Incremental Term Loans      49  

ARTICLE III Payments of Principal and Interest; Prepayments; Fees

     52  

Section 3.01

  Repayment of Loans      52  

Section 3.02

  Interest      52  

Section 3.03

  [Reserved]      52  

Section 3.04

  Prepayments      52  

Section 3.05

  Fees      55  

ARTICLE IV Payments; Pro Rata Treatment; Sharing Set-offs

     55  

Section 4.01

  Pro Rata Treatment; Sharing of Set-offs      55  

Section 4.02

  Presumption of Payment by the Borrowers      56  

Section 4.03

  Certain Deductions by the Administrative Agent      56  

ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality

     56  

Section 5.01

  Increased Costs      56  

Section 5.02

  [Reserved]      57  

Section 5.03

  Taxes      58  

Section 5.04

  Mitigation Obligations      62  

 

i



--------------------------------------------------------------------------------

ARTICLE VI Conditions Precedent

     62  

Section 6.01

  Effective Date      62  

Section 6.02

  Collateral Conditions      64  

ARTICLE VII Representations and Warranties

     64  

Section 7.01

  Organization; Powers      64  

Section 7.02

  Authority; Enforceability      64  

Section 7.03

  Approvals; No Conflicts      65  

Section 7.04

  Financial Statements; No Material Adverse Change      65  

Section 7.05

  Litigation      66  

Section 7.06

  Environmental Matters      66  

Section 7.07

  Compliance with the Laws and Agreements; No Defaults      67  

Section 7.08

  Investment Company Act      67  

Section 7.09

  Anti-Terrorism Laws and Sanctions      67  

Section 7.10

  Taxes      68  

Section 7.11

  ERISA      68  

Section 7.12

  Disclosure; No Material Misstatements      69  

Section 7.13

  Insurance      69  

Section 7.14

  Subsidiaries      70  

Section 7.15

  Location of Business and Offices      70  

Section 7.16

  Properties; Titles, Etc.      70  

Section 7.17

  Hedging Obligations      71  

Section 7.18

  Use of Proceeds      71  

Section 7.19

  Solvency      71  

Section 7.20

  Anti-Corruption Laws      72  

Section 7.21

  EEA Financial Institution      72  

ARTICLE VIII Affirmative Covenants

     72  

Section 8.01

  Financial Statements      72  

Section 8.02

  Certificates of Compliance; Etc.      73  

Section 8.03

  Taxes and Other Liens      74  

Section 8.04

  Existence; Compliance      74  

Section 8.05

  Further Assurances      74  

Section 8.06

  Performance of Obligations      74  

Section 8.07

  Use of Proceeds      75  

Section 8.08

  Insurance      75  

Section 8.09

  Accounts and Records      75  

Section 8.10

  Right of Inspection      76  

Section 8.11

  Maintenance of Properties      76  

Section 8.12

  Notice of Certain Events      77  

Section 8.13

  ERISA Information and Compliance      77  

Section 8.14

  Security      78  

Section 8.15

  Sanctions, Anti-Corruption Laws and Anti-Terrorism Laws      80  

Section 8.16

  Future Designation of Unrestricted Subsidiaries      80  

 

ii



--------------------------------------------------------------------------------

Section 8.17

  Post-Closing Undertakings      81  

Section 8.18

  Collateral Proceeds Account      81  

ARTICLE IX Negative Covenants

     82  

Section 9.01

  Restricted Payments      82  

Section 9.02

  Incurrence of Debt and Issuance of Disqualified Stock      86  

Section 9.03

  Liens      90  

Section 9.04

  Merger or Consolidation      90  

Section 9.05

  Minimum Available Liquidity      91  

Section 9.06

  Transactions with Affiliates      91  

Section 9.07

  Burdensome Restrictions      92  

Section 9.08

  Asset Sales      94  

Section 9.09

  Restriction on Other 2020 Senior Note or 2021 Senior Note Transactions      95
 

ARTICLE X Events of Default; Remedies

     95  

Section 10.01

  Events of Default      95  

Section 10.02

  Remedies      97  

ARTICLE XI The Agents

     98  

Section 11.01

  Appointment; Powers      98  

Section 11.02

  Duties and Obligations of the Agents      98  

Section 11.03

  Action by Agents      99  

Section 11.04

  Reliance by Agents      100  

Section 11.05

  Sub-Agents      100  

Section 11.06

  Resignation or Removal of Agents      100  

Section 11.07

  Agents as Lenders      101  

Section 11.08

  Funds held by Agents      101  

Section 11.09

  No Reliance      101  

Section 11.10

  Agents May File Proofs of Claim      102  

Section 11.11

  Authority of the Agents to Release Collateral, Liens      102  

Section 11.12

  Merger, Conversion or Consolidation of Agents      103  

ARTICLE XII Miscellaneous

     103  

Section 12.01

  Notices      103  

Section 12.02

  Waivers; Amendments      105  

Section 12.03

  Expenses, Indemnity; Damage Waiver      107  

Section 12.04

  Successors and Assigns      109  

Section 12.05

  Survival; Revival; Reinstatement      114  

Section 12.06

  Counterparts; Integration; Effectiveness      114  

Section 12.07

  Severability      115  

Section 12.08

  Right of Setoff      115  

Section 12.09

  GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL      115  

 

iii



--------------------------------------------------------------------------------

Section 12.10

  Headings      116  

Section 12.11

  Confidentiality      116  

Section 12.12

  Interest Rate Limitation      117  

Section 12.13

  No Third Party Beneficiaries      118  

Section 12.14

  Electronic Communications      118  

Section 12.15

  USA Patriot Act Notice      120  

Section 12.16

  Acknowledgement and Consent to Bail-In Action      120  

Section 12.17

  Intercreditor Agreements.      121  

Section 12.18

  Force Majeure      121  

Section 12.19

  Joint and Several Liability; Etc.      121  

 

EXHIBITS AND SCHEDULES Exhibit A    Form of Note Exhibit B-1    Form of
Borrowing Request Exhibit B-2    Form of Notice of Prepayment Exhibit C   
[Reserved] Exhibit D-1    Form of Secretary’s Certificate Exhibit D-2    Form of
Closing Certificate Exhibit D-3    Form of Opinion of Latham & Watkins LLP,
special counsel to the Loan Parties Exhibit D-4    Form of Opinion of Winstead
PC, special collateral counsel to the Loan Parties Exhibit D-5    Form of
Solvency Certificate Exhibit E    Form of Second Lien Guaranty and Collateral
Agreement Exhibit F-1    Form of U.S. Second Lien Preferred Fleet Mortgage
Exhibit F-2    Form of Mexican Second Lien Maritime Mortgage Exhibit G    Form
of Assignment and Assumption Agreement Exhibits H-1 – H-4    Forms of Tax
Certificates Exhibit I    Dutch Auction Procedures Exhibit J-1    Form of
Primary Intercreditor Agreement Exhibit J-2    Form of Second Lien Pari Passu
Intercreditor Agreement Exhibit J-3    Form of Revolver/Term Intercreditor
Agreement Exhibit K    Form of Collateral and Lien Release Officer’s Certificate
Schedule 1.01(a)    Commitments Schedule 1.01(b)    Investment Entity Vessels
Schedule 7.05    Litigation Schedule 7.06(f)    Property Subject to OPA Schedule
7.14    Subsidiaries Schedule 7.15    Location of Business and Offices Schedule
7.16    Properties; Titles, Etc. Schedule 7.17    Hedging Obligations Schedule
8.14    Vessel Collateral Schedule 8.17    Post-Closing Undertakings Schedule
9.02    Effective Date Debt Schedule 9.03    Effective Date Liens

 

 

iv



--------------------------------------------------------------------------------

THIS SECOND LIEN TERM LOAN AGREEMENT dated as of February 7, 2019 (the
“Effective Date”), is entered into by and among: Hornbeck Offshore Services,
Inc., a Delaware corporation (“HOSI” or the “Parent Borrower”); Hornbeck
Offshore Services, LLC, a Delaware limited liability company (“HOS” or the
“Co-Borrower”); and the Parent Borrower together with the Co-Borrower,
collectively, the “Borrowers” and each, a “Borrower”; each of the Lenders from
time to time party hereto; Wilmington Trust, National Association, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”); and Wilmington Trust,
National Association, as collateral agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Collateral Agent”).

R E C I T A L S

A. HOS, as borrower, HOSI, as parent guarantor, Wells Fargo Bank, National
Association, as the administrative agent and the other parties thereto entered
into the Prior Credit Agreement (as defined below).

B. HOS has requested and the Lenders have agreed (x) to refinance the
obligations of the Loan Parties under and replace the Prior Credit Agreement
with the term loan facility evidenced by the First Lien Term Loan Agreement (as
defined below) and this Agreement and to make new extensions of credit under
this Agreement and (y) to permit the refinancing and replacement of the
obligations of the Loan Parties under the Prior Credit Agreement with any other
Credit Facility evidenced by any First Lien Documents, any Second Lien
Documents, any Junior Lien Documents or the Revolver Facility permitted
hereunder that may subsequently be provided to the Loan Parties by lenders or
other investors, in each case on the terms and subject to the conditions set
forth herein.

C. In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“2004 Issue Date” means November 23, 2004, the initial date of issuance of
HOSI’s previously outstanding 6.125% Senior Notes due 2014.

“2019 Convertible Senior Notes” means the 1.500% Convertible Senior Notes due
2019 issued pursuant to the 2019 Convertible Senior Notes Indenture.



--------------------------------------------------------------------------------

“2019 Convertible Senior Notes Indenture” means that certain Indenture, dated as
of August 13, 2012, among HOSI, the Guarantors (as defined therein) party
thereto and Wells Fargo, as trustee, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements
thereof.

“2020 Senior Notes” means the 5.875% Senior Notes due 2020 issued pursuant to
the 2020 Senior Notes Indenture.

“2020 Senior Notes Indenture” means that certain Indenture, dated as of
March 16, 2012, among HOSI, the Guarantors (as defined therein) party thereto
and Wells Fargo, as trustee, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof.

“2021 Senior Notes” means the 5.000% Senior Notes due 2021 issued pursuant to
the 2021 Senior Notes Indenture.

“2021 Senior Notes Indenture” means that certain Indenture, dated as of
March 28, 2013, among HOSI, the Guarantors (as defined therein) party thereto
and Wells Fargo, as trustee, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof.

“Account Control Agreement” has the meaning assigned such term in the Guaranty
and Collateral Agreement.

“Acquisition Transaction” means any Permitted Acquisition of, or Permitted
Investment in, or a Restricted Investment that is otherwise permitted by
Section 9.01 in, a Permitted Business or any acquisition of one or more Vessels
or other Property.

“Additional Eligible Vessel” means (i) each High Spec Vessel and each MPSV owned
by the Parent Borrower or any of its Restricted Subsidiaries as of the Effective
Date that does not constitute Vessel Collateral as of the Effective Date and
(ii) each High Spec Vessel and each MPSV acquired by the Parent Borrower or any
of its Restricted Subsidiaries after the Effective Date (A) for consideration
consisting entirely of the Equity Interests (other than Disqualified Stock) of
the Parent Borrower or the proceeds from any issuance of the Equity Interests
(other than Disqualified Stock) of the Parent Borrower or (B) pursuant to a
concurrent purchase and sale or in-kind exchange of Vessels (or a combination
thereof) that are not Vessel Collateral.

“Additional Lender” has the meaning assigned such term in Section 2.09(b).

“Additional Vessel” has the meaning assigned such term in Section 8.14(b).

“Additional Vessel Collateral Value” means (a) in connection with any Collateral
Substitution Transaction (i) the excess (if any) of the Specified Value of any
Additional Vessel mortgaged pursuant to Section 8.14(b) minus (ii) the Specified
Value of the transferred Vessel Collateral in respect of which such Additional
Vessel was substituted, for so long as such Additional Vessel remains Collateral
and is otherwise subject to no Liens other than (i) Permitted Liens of the type
described in clauses (k) and (l) of the definition thereof and (ii) Liens
securing First Lien Debt, any other Second Lien Debt, any Junior Lien Debt or
any Permitted Refinancing

 

2



--------------------------------------------------------------------------------

Indebtedness in respect thereof permitted hereunder and (b) in connection with
any Additional Eligible Vessel mortgaged pursuant to Section 8.14(b), the
Specified Value of such Additional Eligible Vessel, for so long as such
Additional Vessel remains Collateral and is otherwise subject to no Liens other
than (i) Permitted Liens of the type described in clauses (k) and (l) of the
definition thereof and (ii) Liens securing First Lien Debt, any other Second
Lien Debt, any Junior Lien Debt or any Permitted Refinancing Indebtedness in
respect thereof permitted hereunder; provided that, unless otherwise approved by
the Required Lenders in writing (it being understood that so long as the First
Lien Term Loan Agreement is outstanding, the approval of the First Lien Required
Lenders in respect of Additional Vessel Collateral Value shall be deemed to be
approval of the Required Lenders with respect thereto), the Additional Vessel
Collateral Value attributable to any Collateral Substitution Transaction or
Additional Eligible Vessel mortgaged pursuant to Section 8.14(b) shall be deemed
to be $0 until the date that is 91 days after the date on which the applicable
Additional Vessel or Additional Vessels have become subject to a second priority
perfected security interest (or, if after the Discharge of First Lien
Obligations, a first priority perfected security interest) in favor of the
Collateral Agent in accordance with Section 8.14(b).

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent Parties” has the meaning assigned such term in
Section 12.14(f).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, an employee stock ownership plan sponsored by any Borrower
shall not be an “Affiliate”.

“Affiliate Transaction” has the meaning assigned such term in Section 9.06.

“After-Acquired Vessel” means any Vessel that is acquired or constructed by the
Co-Borrower or any Restricted Subsidiary of the Parent Borrower following the
Effective Date (and for the avoidance of doubt, excluding (a) all Vessels that
are included in the Vessel Collateral as of the Effective Date, but including
the HOS Warhorse and HOS Wild Horse and (b) other than Vessels acquired using
Permitted Acquisition Indebtedness for so long as such Vessel is subject to a
Lien securing the applicable Permitted Acquisition Indebtedness).

“Agents” means the Administrative Agent and the Collateral Agent.

“Agreement” means this Second Lien Term Loan Agreement, together with any and
all supplements, restatements, renewals, refinances, modifications, amendments,
extensions for any period, increases or rearrangements thereof.

“Anti-Terrorism Laws” means any laws relating to sanctions, terrorism or money
laundering, including the USA PATRIOT Act, the laws comprising or implementing
the Bank Secrecy Act (as any of the foregoing laws may from time to time be
amended, renewed, extended, or replaced).

 

3



--------------------------------------------------------------------------------

“Appraisal Report” has the meaning assigned such term in the definition of
“Appraised Value”.

“Appraised Value” means (a) with respect to any Vessel with a Vessel Book Value
equal to or less than $35,000,000, the appraised value thereof determined by a
Specified Qualified Appraiser (each such report, an “Appraisal Report”) and
(b) with respect to any Vessel with a Vessel Book Value greater than
$35,000,000, the lesser of the appraised value thereof determined by each of two
Specified Qualified Appraisers; provided that, if the greater of the two
appraised values has an appraised value that exceeds 110% of the other appraised
value, then the “Appraised Value” of such Vessel shall be the average value of
the two appraised values.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Asset Sale” means the sale, lease, conveyance or other disposition (a
“disposition”) of any Collateral (including, without limitation, by way of a
sale and leaseback or a Permitted Asset Swap or as the result of an Event of
Loss) or Equity Interests of any Person that owns Vessel Collateral (“Specified
Equity Interests”) (provided that the disposition of all or substantially all of
the Property of the Parent Borrower and its Restricted Subsidiaries taken as a
whole will be subject to Section 9.04 of this Agreement), whether in a single
transaction or a series of related transactions, provided that such transaction
or series of related transactions (i) involves Collateral having a Specified
Value in excess of $10,000,000 or (ii) results in the receipt of consideration
having a value in excess of $10,000,000. Notwithstanding the foregoing
provisions of this definition, the following transactions will be deemed not to
be Asset Sales: (A) the sale, lease, conveyance or other disposition of any
Property other than Collateral; (B) a disposition of Collateral by any Borrower
to another Loan Party or by a Guarantor to any Borrower or another Guarantor;
(C) a disposition of Collateral that constitutes a Permitted Investment or a
Restricted Payment that is permitted by Section 9.01; (D) any charter or lease
of any Vessel Collateral entered into in the ordinary course of business and
with respect to which the Parent Borrower or any Restricted Subsidiary thereof
is the lessor or Person granting the charter, unless such charter or lease
provides for the acquisition of such Vessel Collateral by the lessee during or
at the end of the term thereof; (E) a disposition of inventory in the ordinary
course of business; (F) a disposition of cash, Cash Equivalents or similar
investments; (G) any charter or lease of any equipment or other properties or
assets (other than Vessel Collateral) entered into in the ordinary course of
business and with respect to which the Parent Borrower or any Restricted
Subsidiary thereof is the lessor or Person granting the charter, unless such
charter or lease provides for the acquisition of such properties or assets by
the lessee during or at the end of the term thereof for an amount that is less
than the fair market value thereof at the time the right to acquire such
properties or assets occurs, (H) any disposition of obsolete or excess equipment
or other properties or assets; (I) a disposition of properties or assets by a
Restricted Subsidiary of the Parent Borrower to a Loan Party or by a Restricted
Subsidiary of the Parent Borrower that is not a Loan Party to another Restricted
Subsidiary of the Parent Borrower that is not a Loan Party; and (J) dispositions
of property (other than Vessel Collateral) to the extent that (1) such property
is exchanged for credit against the purchase price of similar replacement
property that is promptly purchased or (2) the proceeds of such disposition are
promptly applied to the purchase price of such replacement property (which
replacement property is actually promptly purchased).

 

4



--------------------------------------------------------------------------------

“Assignment” has the meaning assigned such term in Section 12.04(b)(i).

“Available Liquidity” means, on any date of determination, the sum as of such
date of (i) all amounts available to be borrowed by the Borrowers under this
Agreement plus (ii) all amounts available to be borrowed by any Loan Party under
any unused commitments under the Revolver Facility (if any then in effect),
after giving effect to any borrowing base limitations in such Revolver Facility
and any unused commitments under any First Lien Debt, any other Second Lien Debt
and any Junior Lien Debt plus (iii) the amount of cash and Cash Equivalents
(determined in accordance with GAAP) of the Parent Borrower and its Restricted
Subsidiaries; provided, that amounts described in this clause (iii) attributable
to Restricted Subsidiaries of the Parent Borrower that are not Loan Parties
shall not exceed $10,000,000.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers.

“Bail-In Legislation” means (a) in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
establishing a framework for the recovery and resolution of credit institutions
and investment firms, the relevant implementing law or regulation for such EEA
Member Country as described in the EU Bail-In Legislation Schedule from time to
time; and (b) in relation to any other state, any analogous law or regulation
from time to time which requires contractual recognition of any Write-Down and
Conversion Powers contained in that law or regulation.

“Bank Secrecy Act” means the Bank Secrecy Act of 1970 (Titles I and II of Pub.
L. No. 91-508 (signed into law October 26, 1970 and as modified, amended,
supplemented or restated from time to time)).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Board of Directors” means the Board of Directors of the Parent Borrower or any
other Person, as applicable, or any authorized committee of the Board of
Directors.

“Borrower” and “Borrowers” have the meanings specified in the recital of parties
to this Agreement.

“Borrowing” means Loans made (or deemed made) on the same date.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to remain
closed.

“Calculation Date” has the meaning assigned to such term in the definition of
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect”.

 

5



--------------------------------------------------------------------------------

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized on a balance sheet in accordance with
GAAP. Notwithstanding the foregoing, any lease (whether entered into before or
after the Effective Date) that would have been classified as an operating lease
pursuant to GAAP as in effect on the Effective Date will be deemed not to
represent a Capital Lease Obligation.

“Cash Equivalents” means

(a) securities issued or directly and fully guaranteed or insured by the
government of the United States of America or any agency or instrumentality of
any such government having maturities of not more than six months from the date
of acquisition,

(b) certificates of deposit and Eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case
with or issued by any commercial bank organized under the laws of any country
that is a member of the Organization for Economic Cooperation and Development
having capital and surplus in excess of $300,000,000 and whose long-term debt
securities are rated at least A3 by Moody’s and at least A by S&P,

(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (a) and (b) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above,

(d) commercial paper having a rating of at least P-1 from Moody’s or at least
A-1 from S&P and in each case maturing within 270 days after the date of
acquisition,

(e) deposits available for withdrawal on demand with any commercial bank not
meeting the qualifications specified in clause (b) above, provided that all
deposits referred to in this clause (e) are made in the ordinary course of
business and do not exceed $5,000,000 in the aggregate at any one time, and

(f) money market mutual funds substantially all of the assets of which are of
the type described in any of the foregoing clauses (a) through (d).

“Certificate of Incorporation” means HOSI’s Second Restated Certificate of
Incorporation.

“Change in Control” means the occurrence of any of the following: (a) except as
permitted pursuant to Section 9.04, the sale, assignment, transfer, lease,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of
(x) the Property of the Parent Borrower and its Subsidiaries, taken as a whole
or (y) the Vessel Collateral (including pursuant to a sale, assignment,
transfer, lease or other disposition of Specified Equity Interests), (b) the
adoption of a voluntary plan relating to the liquidation or dissolution of any
Borrower, (c) the consummation of any transaction (including, without
limitation, any merger or consolidation, but excluding the effect of any voting
arrangement pursuant to any agreement among the Parent Borrower and any
stockholders of the Parent Borrower as in effect on the Effective Date) the
result of which is that any “person,” “persons” or “group” (as such terms are
used in Section 13(d) (3) of the Exchange Act) becomes the “beneficial

 

6



--------------------------------------------------------------------------------

owner” (as such term is defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act), directly or indirectly through one or more intermediaries, of more than
50% of the voting power of the outstanding Voting Stock of the Parent Borrower;
provided, however, that a transaction in which the Parent Borrower becomes a
Subsidiary of another Person (other than a Person that is an individual) shall
not constitute a Change in Control if (i) the shareholders of the Parent
Borrower immediately prior to such transaction “beneficially own” (as such term
is defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or
indirectly through one or more intermediaries, a majority of the voting power of
the outstanding Voting Stock of such other Person immediately following the
consummation of such transaction and (ii) immediately following the consummation
of such transaction, no “person,” “persons” or “group” (as such terms are
defined above), other than such other Person (but including the holders of the
Equity Interests of such other Person), “beneficially owns” (as such term is
defined above), directly or indirectly through one or more intermediaries, more
than 50% of the voting power of the outstanding Voting Stock of the Parent
Borrower, (d) the occurrence of a “Change of Control” (or similar event, however
denominated), as defined in the Unsecured Indentures (and any Permitted
Refinancing Indebtedness in respect thereof) or the documentation governing any
Revolver Facility, any First Lien Debt, any Junior Lien Debt or any other
Material Indebtedness. For purposes of this definition, a time charter of,
bareboat charter or other contract for, Vessels to customers in the ordinary
course of business shall not be deemed a lease under clause (a) above, or
(e) the Parent Borrower shall fail to own and control 100% of the Equity
Interests of the Co-Borrower, except as otherwise expressly permitted under
Section 9.04.

“Change in Control Offer” has the meaning assigned such term in
Section 3.04(c)(ii).

“Change in Control Payment Date” has the meaning assigned such term in
Section 3.04(c)(ii).

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Original Term Commitments or Incremental Term Commitments and
(c) when used with respect to Loans, refers to whether such Loans are Original
Term Loans or Incremental Term Loans.

“Co-Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

7



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time
(unless otherwise provided herein), and any successor statute.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Instruments as security for the payment or performance of the Indebtedness
(including, for the avoidance of doubt, the Vessel Collateral).

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement and shall include the institution named as Collateral Agent acting as
trustee/mortgagee under any Fleet Mortgage.

“Collateral and Lien Release Officer’s Certificate” means a certificate signed
by a Responsible Officer of the Borrowers that authorizes the Agents to release
Collateral, Liens or any Guarantor, substantially in the form of Exhibit K.

“Collateral Conditions” means (a) the First Lien Debt evidenced by the First
Lien Term Loan Agreement has been amended or replaced or refinanced with
additional First Lien Debt, (b) after giving effect to such amendment,
replacement or refinancing thereof, all First Lien Debt of the Loan Parties is
secured by First Liens in substantially all of the Property of the Parent
Borrower and its Restricted Subsidiaries as of the date such Debt was incurred
or issued (other than a limited list of excluded assets acceptable to the First
Lien Lenders), and (c) all Second Lien Debt of the Loan Parties, including the
Indebtedness, is secured by Second Liens in the same Property securing the First
Lien Debt as provided in clause (b) above, in each case, as determined in good
faith by the Parent Borrower’s Board of Directors and evidenced by an Officer’s
Certificate delivered to the Administrative Agent.

“Collateral Proceeds Account” means a deposit account and/or securities account
(as applicable) of a Borrower at a bank or other financial institution that is
subject to an Account Control Agreement that provides for control and, following
an Event of Default, full dominion in favor of the Collateral Agent (or the
First Lien Collateral Agent as such and as gratuitous bailee under the Primary
Intercreditor Agreement) and into which are deposited the proceeds (whether in
the form of cash, Cash Equivalents or securities or like instruments (unless
such securities or like instruments have been pledged to the Collateral Agent
(or the First Lien Collateral Agent as such and gratuitous bailee under the
Primary Intercreditor Agreement) by the physical delivery thereof)) of any Asset
Sale (and into which no other amounts are deposited).

“Collateral Substitution Transaction” has the meaning specified in
Section 8.14(b).

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans pursuant to Section 2.01 as such commitment may be (a) reduced or
terminated from time to time pursuant to Section 2.06, (b) terminated pursuant
to ARTICLE X, or (c) modified from time to time to reflect any assignments
permitted by Section 12.04. The amount of each Lender’s Commitment on the
Effective Date shall be the amount set forth opposite such Lender’s name on
Schedule 1.01(a) hereto.

“Communications” has the meaning assigned such term in Section 12.14(a).

 

8



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus, to the extent
deducted or excluded in calculating Consolidated Net Income for such period and
without duplication,

(a) an amount equal to any extraordinary loss plus any net loss realized by such
Person or any of its Restricted Subsidiaries in connection with an Asset Sale,

(b) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries,

(c) Consolidated Interest Expense of such Person and its Restricted
Subsidiaries,

(d) depreciation and amortization (including impairment charges, write-offs and
amortization of goodwill and other intangibles but excluding amortization of
prepaid cash expenses that were paid in a prior period) and all other non-cash
expenses of such Person and its Restricted Subsidiaries,

(e) losses (or minus any gains) on early extinguishment of debt for that period
(including, without limitation, any nonrecurring charges relating to any premium
or penalty paid, write off of deferred finance costs or original issue discount
or other charges in connection with redeeming or otherwise retiring any Debt
prior to its Stated Maturity),

(f) stock-based compensation expense (or minus any gains) reported for such
period under FAS 123R,

(g) all Transaction Expenses and any expenses, fees, charges, or losses (other
than depreciation or amortization expense) related to any Equity Offering,
Permitted Investment of the type described in clause (c), (d), (e), (h) or
(i) of the definition thereof, acquisition or disposition of Vessels, Redemption
of Debt, or the incurrence of Debt permitted to be incurred by this Agreement
(including a refinancing thereof) (whether or not successful and including any
such transaction consummated prior to the Effective Date); and

(h) any other adjustments to Consolidated Net Income included by the Parent
Borrower in calculating EBITDA or adjusted EBITDA for such period of a type
reported in the Parent Borrower’s Form 10-K for the fiscal year ended
December 31, 2016 or the Parent Borrower’s Form 10-Q for the fiscal quarter
ended September 30, 2018, in each case, on a consolidated basis and consistent
with applicable SEC guidelines regarding non-GAAP financial measures.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any Test Period, the ratio of (a) the Consolidated EBITDA of such Person for
such Test Period to (b) the sum of the Consolidated Interest Expense of such
Person and the amount of cash dividends or distributions paid by the Parent
Borrower with respect to any preferred Equity Interest that does not constitute
Disqualified Stock or any Disqualified Stock that is permitted to be incurred
under Section 9.02, in each case for such Test Period. For the avoidance of
doubt, Consolidated Fixed Charge Coverage Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis.

 

9



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of (a) the consolidated interest expense
of such Person and its Restricted Subsidiaries for such period, whether paid or
accrued (including, without limitation, amortization of original issue discount,
the interest component of any deferred payment obligations, the interest
component of all payments associated with Capital Lease Obligations,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net payments (if any) pursuant
to Hedging Obligations but excluding (i) amortization of debt issuance costs and
(ii) any nonrecurring charges relating to any premium or penalty paid, write off
of deferred finance costs or original issue discount or other charges in
connection with redeeming or otherwise retiring any Debt prior to its Stated
Maturity, to the extent that any of such nonrecurring charges constitute
interest expense) and (b) the consolidated interest expense of such Person and
its Restricted Subsidiaries that was capitalized during such period; provided
that (x) Consolidated Interest Expense shall exclude any interest that is
paid-in-kind or is imputed non-cash interest expense in accordance with GAAP and
(y) for purposes of the calculation of Consolidated Fixed Charge Coverage Ratio,
in connection with the incurrence of any Debt pursuant to Section 9.02, (i) the
Borrowers may elect, pursuant to an Officer’s Certificate, to treat all or any
portion of the commitment (any such amount elected until revoked as described
below, an “Elected Amount”) under any Debt which is to be incurred (or any
commitment in respect thereof) as being incurred as of the Calculation Date and
(A) any subsequent incurrence of Debt under such commitment (so long as the
total amount under such Debt does not exceed the Elected Amount) shall not be
deemed, for purposes of this calculation, to be an incurrence of additional Debt
or an additional Lien at such subsequent time, (ii) the Borrowers may revoke an
election of an Elected Amount pursuant to an Officer’s Certificate and (iii) for
purposes of all subsequent calculations of the Consolidated Fixed Charge
Coverage Ratio, the Elected Amount (if any) shall be deemed to be outstanding,
whether or not such amount is actually outstanding, so long as the applicable
commitment remains outstanding.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP,
provided that (a) the Net Income (but not loss) of any Person that is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting shall be included only to the extent of the amount of dividends or
distributions paid in cash to the referent Person or a Restricted Subsidiary
thereof, (b) the Net Income of any Restricted Subsidiary shall be excluded to
the extent that the declaration or payment of dividends or similar distributions
by that Restricted Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, (c) unrealized losses and gains under derivative instruments
included in the determination of Consolidated Net Income, including, without
limitation those resulting from the application of FASB ASC Topic No. 815,
Derivatives and Hedging, shall be excluded, (d) the cumulative effect of a
change in accounting principles shall be excluded and (e) any extraordinary,
non-recurring, unusual or infrequent items shall be excluded. In addition,
notwithstanding the preceding, there shall be excluded from the calculation of
Consolidated Net Income the effect of any nonrecurring charges relating to any
premium or penalty paid, write off of deferred finance costs or original issue
discount or other charges in connection with redeeming or otherwise retiring any
Debt prior to its Stated Maturity.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, with respect to any Person as of any
date, the sum of the amounts that would appear on a consolidated balance sheet
of such Person and its consolidated Restricted Subsidiaries as the total assets
of such Person and its consolidated Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP and after deducting therefrom, (a) to
the extent otherwise included, unamortized debt discount and expenses and other
unamortized deferred charges, goodwill, patents, trademarks, service marks,
trade names, copyrights, licenses, organization or development expenses and
other intangible items and (b) the aggregate amount of liabilities of such
Person and its Restricted Subsidiaries which may be properly classified as
current liabilities (including tax accrued as estimated), determined on a
consolidated basis in accordance with GAAP. Notwithstanding the foregoing,
deferred drydocking expenses and the corporate headquarters and HOS Port
leasehold improvements shall not be deducted under (a) above.

“Consolidated Subsidiaries” means each Subsidiary of the Parent Borrower
(whether now existing or hereafter created or acquired) the financial statements
of which shall be (or should have been) consolidated with the financial
statements of the Parent Borrower in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Indebtedness” means Debt of the Parent Borrower or a Restricted
Subsidiary of the Parent Borrower (which may be guaranteed by the Guarantors)
permitted to exist or be incurred under the terms of this Agreement that is
either (a) convertible or exchangeable into common stock of the Parent Borrower
(and cash in lieu of fractional shares) and/or cash (in an amount determined by
reference to the price of such common stock) or (b) sold as units with call
options, warrants or rights to purchase (or substantially equivalent derivative
transactions) that are exercisable for common stock of the Parent Borrower
and/or cash (in an amount determined by reference to the price of such common
stock).

“Credit Facility” means, one or more debt facilities, indentures or commercial
paper facilities, including, without limitation, this Agreement, the First Lien
Term Loan Agreement any First Lien Documents and any Second Lien Documents, in
each case, with banks or other institutional lenders, accredited investors or
institutional investors providing for revolving credit loans, term loans, term
debt, notes, bonds or other debt securities, receivables financing (including
through the sale of receivables to such lenders or to special purpose entities
formed to borrow from such lenders against such receivables) or letters of
credit, in each case, as amended, restated, supplemented, waived, replaced
(whether or not upon termination, and whether with the original lenders or
otherwise), restructured, repaid, refunded, refinanced or otherwise modified
from time to time, including any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the Debt under such agreement or agreements or indenture or indentures or any
successor or replacement agreement or agreements or indenture or indentures or
increasing the amount loaned or issued thereunder or altering the maturity
thereof.

 

11



--------------------------------------------------------------------------------

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt of
an Unrestricted Subsidiary, exclusions from the exculpation provisions with
respect to such Non-Recourse Debt for the voluntary bankruptcy of such
Unrestricted Subsidiary, fraud, misapplication of cash, environmental claims,
waste, willful destruction, and other circumstances customarily excluded by
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financings.

“Debt” means, with respect to any Person, any indebtedness of such Person,
whether or not contingent or secured, in respect of (i) borrowed money
including, without limitation, any guarantee thereof, or (ii) evidenced by
bonds, debentures, notes, term loans or similar instruments or letters of credit
(or reimbursement agreements in respect thereof) or bankers’ acceptances or
representing Capital Lease Obligations or the deferred and unpaid purchase price
of any Property, or representing any Hedging Obligations, if and to the extent
any of the foregoing indebtedness (other than letters of credit and Hedging
Obligations) would appear as a liability upon a balance sheet of such Person
prepared in accordance with GAAP; provided, however, that any accrued expense or
trade payable of such Person shall not constitute Debt. The amount of any Debt
outstanding as of any date shall be (a) the accreted value thereof, in the case
of any Debt that does not require current payments of interest, and (b) the
principal amount thereof, in the case of any other Debt (with letters of credit
being deemed to have a principal amount equal to the maximum potential liability
of such Person and its Restricted Subsidiaries thereunder). Furthermore,
notwithstanding the foregoing, the following shall not constitute or be deemed
“Debt”: (i) any indebtedness which has been defeased in accordance with GAAP or
defeased pursuant to the deposit of cash or Cash Equivalents (in an amount
sufficient to satisfy all such indebtedness obligations at maturity or
Redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such indebtedness, and subject to no other Liens, and the other applicable terms
of the instrument governing such indebtedness; (ii) any obligations arising from
agreements of a Person providing for indemnification, guarantees, adjustment of
purchase price, holdbacks, contingent payment obligations based on a final
financial statement or performance of acquired or disposed of assets or similar
obligations (other than guarantees of Debt), in each case, incurred or assumed
by such Person in connection with the acquisition or disposition of assets
(including through mergers, consolidations or otherwise); (iii) obligations with
respect to letters of credit in support of trade obligations or incurred in
connection with public liability insurance, workers’ compensation, unemployment
insurance, old-age pensions and other social security benefits other than in
respect of employee benefit plans subject to the Employee Retirement Income
Security Act of 1974, as amended; and (iv) repayment or reimbursement
obligations of the Parent Borrower or any of its Restricted Subsidiaries with
respect to Customary Recourse Exceptions unless and until an event or
circumstance occurs that triggers the Parent Borrower’s or such Restricted
Subsidiary’s direct payment liability or reimbursement obligation (as opposed to
contingent or performance obligations) to the lender or other party to whom such
obligation is actually owed, in which case the amount of such direct payment
liability to such lender or other party shall, to the extent otherwise
applicable, constitute Debt.

 

12



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declined Amount” has the meaning assigned such term in Section 3.04(c)(i).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Discharge of First Lien Obligations” has the meaning assigned such term in the
Primary Intercreditor Agreement.

“Disqualified Stock” means any Equity Interests that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures (excluding any
maturity as a result of an optional Redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is 91 days after the Maturity Date; provided, however, that any
Equity Interests that would constitute Disqualified Stock solely because the
holders thereof (or of any security into which it is convertible or for which it
is exchangeable) have the right to require the issuer to repurchase such Equity
Interests (or such security into which it is convertible or for which it is
exchangeable) upon the occurrence of any of the events constituting an Asset
Sale or a Change in Control shall not constitute Disqualified Stock if such
Equity Interests (and all such securities into which it is convertible or for
which it is exchangeable) provide that the issuer thereof will not repurchase or
redeem any such Equity Interests (or any such security into which it is
convertible or for which it is exchangeable) pursuant to such provisions prior
to compliance by the Parent Borrower with Section 3.04(c).

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.

“Dutch Auction” has the meaning assigned to such term in Section 12.04(g).

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of a Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“Elected Amount” has the meaning assigned to such term in the definition of
“Consolidated Interest Expense”.

 

13



--------------------------------------------------------------------------------

“Environmental Laws” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereafter in effect, pertaining in any way to health, safety, the
environment or the preservation or reclamation of natural resources, in effect
in any and all jurisdictions in which the Parent Borrower or any Subsidiary is
conducting or at any time has conducted business, or where any Property of the
Parent Borrower or any Subsidiary is located, including without limitation, the
Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended,
the Comprehensive Environmental, Response, Compensation, and Liability Act of
1980 (“CERCLA”), as amended, the Federal Water Pollution Control Act, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act (“TSCA”), as
amended, the Superfund Amendments and Reauthorization Act of 1986, as amended,
the Hazardous Materials Transportation Act (“HMTA”), as amended, and other
environmental conservation or protection Governmental Requirements. The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) have the meanings specified in CERCLA,
the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA; provided, however, that (a) in the event either OPA, CERCLA
or RCRA is amended so as to broaden the meaning of any term defined thereby,
such broader meaning shall apply subsequent to the effective date of such
amendment and (b) to the extent the laws of the state or other jurisdiction in
which any Property of the Parent Borrower or any Subsidiary is located establish
a meaning for “oil,” “hazardous substance,” “release,” “solid waste,” “disposal”
or “oil and gas waste” which is broader than that specified in either OPA,
CERCLA or RCRA, such broader meaning shall apply for such purpose.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest (but excluding any debt security that is convertible into or
exchangeable for Equity Interests).

“Equity Offering” shall mean any public or private sale of common stock or
preferred stock of the Parent Borrower (excluding Disqualified Stock), other
than: (i) public offerings with respect to the Parent Borrower’s common stock
registered on Form S-8, or (ii) issuances to any Subsidiary of the Parent
Borrower.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder as amended, and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Parent Borrower or a Subsidiary would be deemed to be a
“single employer” within the meaning of Section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of Section 414 of the Code.

 

14



--------------------------------------------------------------------------------

“ERISA Event” means:

(a) any “reportable event,” as defined in Section 4043 of ERISA or the
regulations issued thereunder, with respect to a Plan;

(b) the failure of a Plan to meet the minimum funding standards under
Section 412 of the Code or Section 302 of ERISA (determined without regard to
any waiver of the funding provisions therein or in Section 430 of the Code or
Section 303 of ERISA);

(c) the filing pursuant to Section 412 of the Code or Section 303 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan;

(d) the incurrence by the Parent Borrower, a Subsidiary or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan;

(e) the receipt by the Parent Borrower, a Subsidiary or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, but
only to the extent such Plan is subject to Section 412 of the Code or
Section 302 of ERISA;

(f) the incurrence by the Parent Borrower, a Subsidiary or any ERISA Affiliate
of any liability under Section 4062(e) of ERISA or with respect to the
withdrawal or partial withdrawal from any Plan (including as a “substantial
employer,” as defined in Section 4001(a)(2) of ERISA) or Multiemployer Plan
(including the incurrence by the Parent Borrower, a Subsidiary or any ERISA
Affiliate of any Withdrawal Liability); or

(g) the receipt by the Parent Borrower, a Subsidiary or any ERISA Affiliate of
any notice concerning the imposition of a Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, in endangered
or critical status, within the meaning of Section 305 of ERISA, or insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Event of Loss” means any of the following events with respect to any Vessel
Collateral: (a) the actual or constructive total loss of any Vessel Collateral
or the agreed or compromised total loss of any Vessel Collateral; or (b) the
capture, condemnation, confiscation, nationalization, requisition, purchase,
seizure or forfeiture of, or any taking of title to, any Vessel Collateral. An
Event of Loss shall be deemed to have occurred (i) in the event of an actual
loss of the Vessel, at noon Greenwich Mean Time on the date of such loss or if
that is not known on the date which such Vessel was last heard from; (ii) in the
event of damage which results in a constructive or compromised or arranged total
loss of a Vessel, at noon Greenwich Mean Time on the date of the event giving
rise to such damage; or (iii) in the case of an event referred to in clause
(b) above, at noon Greenwich Mean Time on the date on which such event is
expressed to take effect by the Person making the same.

 

15



--------------------------------------------------------------------------------

“Excess Proceeds” means any Net Proceeds from an Asset Sale that have not been
applied by the Parent Borrower or any of its Restricted Subsidiaries within 365
days after the receipt thereof to (a) permanently repay First Lien Debt or
(b) acquire Productive Assets; provided that progress payments under contracts
of Loan Parties for the construction or conversion of Vessels shall be deemed to
be payments for the purchase of Productive Assets; provided further, that Net
Proceeds from an Asset Sale shall be deposited in a Collateral Proceeds Account
with respect to which a perfected second priority Lien has been granted in favor
of the Collateral Agent (or the First Lien Collateral Agent as such and as
gratuitous bailee under the Primary Intercreditor Agreement) to secure the
Indebtedness and shall remain therein until the earliest of (i) the reinvestment
of such Net Proceeds in accordance with this definition, (ii) the application of
such Net Proceeds in accordance with Section 3.04 and (iii) such Net Proceeds
becoming Declined Amounts.

“Excess Proceeds Offer” has the meaning assigned such term in
Section 3.04(c)(i).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Transaction Documents” shall mean the Offer to Exchange and Consent
Solicitation Statement by the Parent Borrower, dated January 7, 2019, as
supplemented by Supplement No. 1 to the Offer to Exchange and Consent
Solicitation Statement, dated January 22, 2019 (as may be further amended or
supplemented), and all documents related to the exchange contemplated therein,
including, without limitation this Agreement attached thereto, together with all
collateral agreements, intercreditor agreements and other documents entered into
in connection with any of the foregoing.

“Exchange Transactions” shall mean, collectively, the transactions that have or
will occur pursuant to the Exchange Transaction Documents upon acceptance by
HOSI.

“Exchanged Loans” has the meaning set forth in Section 2.02(a).

“Exchanged Notes” has the meaning set forth in Section 2.02(a).

“Excluded Assets” has the meaning set forth in the Guaranty and Collateral
Agreement.

“Excluded Information” means any non-public information with respect to the
Parent Borrower or its Subsidiaries or any of their respective securities to the
extent such information could have a material effect upon, or otherwise be
material to, an assigning Lender’s decision to assign Loans or a purchasing
Lender’s decision to purchase Loans.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 2.07) or (ii) such Lender changes its lending office,
except in each case to the extent that,

 

16



--------------------------------------------------------------------------------

pursuant to Section 5.03, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.03(g), and
(d) any withholding Taxes imposed under FATCA.

“Existing Indebtedness” means the Debt existing on the Effective Date and set
forth on Schedule 9.02.

“Existing Utilization” means, without duplication, the sum of (i) the total
outstanding and unutilized “Commitments” (as defined in the First Lien Term Loan
Agreement), or the equivalent term in any replacement or refinancing of the
First Lien Term Loan Agreement or in any indenture, credit agreement or other
agreement or instrument pursuant to which First Lien Debt is incurred, (ii) the
outstanding aggregate principal amount of the First Lien Debt, (iii) the total
outstanding and unutilized Commitments under this Agreement, (iv) the
Indebtedness, (v) the total outstanding and unutilized “Commitments” or the
equivalent term in any indenture, credit agreement or other agreement or
instrument pursuant to which other Second Lien Debt is incurred, (vi) the
outstanding aggregate principal amount of other Second Lien Debt, (vii) the
total outstanding and unutilized “Commitments” or the equivalent term in the
Revolver Facility and (viii) the outstanding aggregate principal amount of any
Debt under the Revolver Facility, in the case of (i) through (vi) above, other
than any First Lien Debt or Second Lien Debt that constitutes Permitted Loans.

“Existing Vessel” means any Vessel that is owned by the Parent Borrower or any
of its Restricted Subsidiaries on the Effective Date, including, for the
avoidance of doubt, all Vessel Collateral as of the Effective Date.

“Fair Market Value” means (a) with respect to Vessels, Specified Equity
Interests or cash, its Specified Value; (b) subject to clause (c), with respect
to any Property or Investment (other than Vessels, Specified Equity Interests or
cash), the fair market value of such Property or Investment at the time of the
event requiring such determination, as determined in good faith by management or
the Board of Directors of the Parent Borrower, as applicable, or (c) with
respect to any Property or Investment (other than Vessels, Specified Equity
Interests or cash) in excess of $35,000,000, the fair market thereof as
determined by a reputable investment bank, accounting firm, a Specified
Qualified Appraiser or appraisal firm that is, in the judgment of the
disinterested members of such Board of Directors, qualified to perform the task
for which such firm has been engaged and independent with respect to the
Borrowers.

“FATCA” means the Foreign Account Tax Compliance Act as set forth in sections
1471 through 1474 of the Code, as of the Effective Date (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with) and any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code (or any amended or successor version described
above), and any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such intergovernmental
agreement.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

17



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three (3) federal funds brokers of recognized standing selected by
it.

“Fee Letter” means the letter agreement dated as of February 7, 2019 between the
Parent Borrower and the Administrative Agent.

“First Lien” means a Lien on the Collateral senior in priority to the Liens
securing the Indebtedness as provided in the Primary Intercreditor Agreement,
granted by the Borrowers or any Guarantor in favor of holders of First Lien Debt
(or any First Lien Collateral Agent in connection therewith) at any time, upon
any Property of the Borrowers or any Guarantor to secure such First Lien Debt.

“First Lien Administrative Agent” means the “Administrative Agent” (as defined
in the First Lien Term Loan Agreement or the equivalent term in any replacement
or refinancing of the First Lien Term Loan Agreement).

“First Lien Collateral” has the meaning set forth in the Primary Intercreditor
Agreement.

“First Lien Collateral Agent” means (a) the “Collateral Agent” (as defined in
the First Lien Term Loan Agreement) and (b) in the case of any Series of First
Lien Debt, the collateral trustee or other representative of lenders or holders
of such Series of First Lien Debt designated pursuant to the terms of the First
Lien Loan Documents governing such Series of First Lien Debt and the Primary
Intercreditor Agreement, in each case, together with its successors and assigns
in such capacity.

“First Lien Debt” means any Debt (other than intercompany Debt owing to the
Parent Borrower or its Restricted Subsidiaries) of the Borrowers or any
Guarantor permitted to be incurred hereunder that is secured by a First Lien on
the Collateral (and, in each case not by Liens on any assets that do not
constitute Collateral), including, without limitation “Indebtedness” (as defined
in the First Lien Term Loan Agreement, or the equivalent term in any replacement
or refinancing of the First Lien Term Loan Agreement).

“First Lien Lenders” means the “Lenders” (as defined in the First Lien Term Loan
Agreement, or the equivalent term in any replacement or refinancing of the First
Lien Term Loan Agreement).

“First Lien Loan Documents” means the First Lien Term Loan Agreement and any
other “Loan Documents” (as defined in the First Lien Term Loan Agreement), or
the equivalent term in any replacement or refinancing of the First Lien Term
Loan Agreement or in any indenture, credit agreement or other agreement or
instrument pursuant to which First Lien Debt is incurred.

“First Lien Loans” means the “Loans” (as defined in the First Lien Term Loan
Agreement, or the equivalent term in any replacement or refinancing of the First
Lien Term Loan Agreement).

 

18



--------------------------------------------------------------------------------

“First Lien Representatives” means (a) the First Lien Administrative Agent, and
(b) in the case of any other Series of First Lien Debt, the trustee, agent or
representative of the holders of such Series of First Lien Debt who maintains
the transfer register for such Series of First Lien Debt and is appointed as a
representative of the First Lien Debt (for purposes related to the
administration of the security documents) pursuant to the terms of the First
Lien Loan Documents governing such Series of First Lien Debt and the Primary
Intercreditor Agreement, in each case, together with its successors and assigns
in such capacity.

“First Lien Required Lenders” means the “Initial Lenders” or the “Required
Lenders” (as each is defined in the First Lien Term Loan Agreement) or the
equivalent term in any replacement or refinancing of the First Lien Term Loan
Agreement or in any indenture, credit agreement or other agreement or instrument
pursuant to which First Lien Debt is incurred.

“First Lien Term Loan Agreement” means that certain First Lien Term Loan
Agreement, dated as of June 15, 2017, by and among the Borrowers, each lender
from time to time party thereto, Wilmington Trust, National Association, as the
First Lien Administrative Agent and Wilmington Trust, National Association, as
the First Lien Collateral Agent.

“Fixed Coupon Rate” means 9.50%.

“Fleet Mortgage” means a fleet mortgage with respect to US-flagged Vessel
Collateral in substantially the form of Exhibit F-1 and any fleet mortgage or
vessel mortgage with respect to Mexican-flagged Vessel Collateral in
substantially the form of Exhibit F-2 (or with such other changes in order to
comply with local law or advice of local counsel to the Parent Borrower).

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“Foreign Subsidiary Holding Company” means (a) any Subsidiary that owns
(directly or indirectly) no material assets other than Equity Interests (or
Equity Interests and debt) of a Foreign Subsidiary and (b) any Subsidiary of a
Foreign Subsidiary Holding Company.

“Foreign Vessel Reflagging Transaction” has the meaning assigned to such term in
Section 8.11(b).

“Funded Debt” means all Debt of the Parent Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Parent Borrower or any such Restricted
Subsidiary, to a date more than one year from the date of its creation or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date
(including all amounts of such Funded Debt required to be paid or prepaid within
one year from the date of its creation), and, in the case of the Loan Parties,
Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

19



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether foreign or
domestic, federal, state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank, department, commissions, boards, officials
and officers or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) over the Parent Borrower, any Subsidiary, any of
their Properties, the Administrative Agent or any Lender.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereafter in effect, including, without limitation, Environmental
Laws, and occupational, safety and health standards or controls, of any
Governmental Authority.

“Guarantors” means (i) each Restricted Subsidiary of the Parent Borrower (other
than the Co-Borrower) that is party to the Guaranty and Collateral Agreement on
the Effective Date, and (ii) each Restricted Subsidiary of the Parent Borrower
that becomes a party to the Guaranty and Collateral Agreement as a guarantor and
lien grantor pursuant to Section 8.14, in each case until such time as any such
Restricted Subsidiary of the Parent Borrower shall be released and relieved of
its obligations pursuant to the provisions of this Agreement.

“Guaranty and Collateral Agreement” means an agreement executed by each
Borrower, the Guarantors and the Collateral Agent in substantially the form of
Exhibit E unconditionally guarantying on a joint and several basis, payment of
the Indebtedness.

“Hazardous Materials” means:

(i) any “hazardous waste” as defined by RCRA;

(ii) any “hazardous substance” as defined by CERCLA;

(iii) any “toxic substance” as defined by TSCA;

(iv) any “hazardous material” as defined by HMTA;

(v) asbestos;

(vi) polychlorinated biphenyls;

(vii) any substance the presence of which on the Vessels is prohibited by any
lawful Governmental Requirement from time to time in force and effect relating
to the Vessels; and

(viii) any other substance which by any Governmental Requirement requires
special handling in its collection, storage, treatment or disposal or defines or
regulates as “hazardous,” “toxic” or words of similar import or effect.

 

20



--------------------------------------------------------------------------------

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, (b) other agreements or arrangements designed
to protect such Person against fluctuations in interest rates and (c) any
foreign currency futures contract, option or similar agreement or arrangement
designed to protect such Person against fluctuations in foreign currency rates,
in each case to the extent such obligations are incurred in the ordinary course
of business of such Person. For the avoidance of doubt, any Permitted
Convertible Indebtedness Call Transaction will not constitute Hedging
Obligations.

“High Spec Vessel” means, when referring to a new generation Vessel, a Vessel
with cargo-carrying capacity greater than 2,500 deadweight tons (i.e., 240 class
notations or higher), and dynamic-positioning systems with a DP-2 classification
or higher. For the avoidance of doubt, any MPSV is a High Spec Vessel.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“HOS” has the meaning specified in the recital of parties to this Agreement.

“HOSI” has the meaning specified in the recital of parties to this Agreement.

“Increased Amounts” means all premiums, accrued interest and any principal
amounts of such Debt attributable to interest that has been paid in kind, and
reasonable expenses incurred in connection with the incurrence of any Permitted
Refinancing Indebtedness in respect of any Debt or Disqualified Stock.

“Incremental Amendment” shall have the meaning set forth in Section 2.09(e).

“Incremental Available Amount” means the difference between (a) $600,000,000 and
(b) the Existing Utilization.

“Incremental Term Commitments” has the meaning assigned such term in
Section 2.09(a).

“Incremental Term Lender” has the meaning assigned such term in Section 2.09(b).

“Incremental Term Loans” means, any loans made pursuant to any Incremental Term
Commitments.

“Indebtedness” means any and all amounts owing or to be owing by the Borrowers
or any of the Guarantors, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, in each case to the Administrative Agent, the Collateral
Agent or any Lender under any Loan Document.

 

21



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Loan Document and (b) to the extent not otherwise described
in subsection (a) above, Other Taxes.

“Indemnitee” has the meaning assigned such term in Section 12.03(b).

“Information” has the meaning assigned such term in Section 12.11.

“Intercreditor Agreement” means (i) any Revolver/Term Intercreditor Agreement,
(ii) any Primary Intercreditor Agreement or (iii) any Second Lien Pari Passu
Intercreditor Agreement, or any of them collectively, as the context may
require.

“Interest Payment Date” means the last day of each April, July, October and
January.

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the forms of direct or indirect loans
(including guarantees by the referent Person of, and Liens on any Properties of
the referent Person securing, Debt or other obligations of other Persons),
advances or capital contributions (excluding commission, travel and similar
advances to officers and employees made in the ordinary course of business),
purchases or other acquisitions for consideration of Debt, Equity Interests or
all or substantially all of the assets of a Person or other securities, and
regardless of the form of consideration used to make any of the foregoing
(whether cash, Vessels, Equity Interests or otherwise, or any combination
thereof), together with all items that are or would be classified as investments
on a balance sheet prepared in accordance with GAAP, and “Investment” means any
of such Investments; provided, however, that the following shall not constitute
Investments: (i) extensions of trade credit or other advances to customers on
commercially reasonable terms in accordance with normal trade practices or
otherwise in the ordinary course of business, (ii) Hedging Obligations,
(iii) endorsements of negotiable instruments and documents in the ordinary
course of business or (iv) purchases of one or more Vessels or other Property
not constituting loans, Equity Interests or all or substantially all of the
assets of a Person. If the Parent Borrower or any Restricted Subsidiary of the
Parent Borrower sells or otherwise disposes of any Equity Interests of any
direct or indirect Restricted Subsidiary of the Parent Borrower such that, after
giving effect to any such sale or disposition, such Person is no longer a
Restricted Subsidiary of the Parent Borrower, the Parent Borrower shall be
deemed to have made an Investment on the date of any such sale or disposition
equal to the Specified Value of the Equity Interests of such Restricted
Subsidiary not sold or disposed of.

“Investment Entity Vessels” has the meaning assigned such term in the definition
of “Permitted Business Investments.”

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means any Person that is not a direct or indirect Subsidiary of
the Parent Borrower in which the Parent Borrower or any of its Restricted
Subsidiaries owns an Equity Interest that constitutes a significant portion of
the Equity Interests of such Person.

“Junior Lien” means a Lien on the Collateral junior in priority to the First
Lien Debt and the Indebtedness and any other Second Lien Debt as provided in the
Primary Intercreditor Agreement, granted by the Borrowers or any Guarantor in
favor of holders of Junior Lien Debt (or any collateral trustee or
representative in connection therewith) at any time, upon any Property of the
Borrowers or any Guarantor to secure such Junior Lien Debt.

 

22



--------------------------------------------------------------------------------

“Junior Lien Collateral Agent” means the collateral trustee or other
representative of lenders or holders of Junior Lien Debt designated pursuant to
the terms of the Junior Lien Documents and the Primary Intercreditor Agreement,
together with its successors and assigns in such capacity.

“Junior Lien Debt” means any Debt (other than intercompany Debt owing to the
Parent Borrower or its Restricted Subsidiaries) of the Borrowers or any
Guarantor permitted to be incurred hereunder that is secured by a Junior Lien on
the Collateral (and, in each case not by Liens on any assets that do not
constitute Collateral); provided that, in the case of any Debt referred to in
this definition:

(a) such Debt does not mature and does not have any mandatory or scheduled
payments or sinking fund obligations prior to 91 days after the Maturity Date
(except as a result of a customary change of control or asset sale repurchase
offer provisions, subject to the prior making of any required payments on the
Indebtedness hereunder); and

(b) on or before the date on which the first such Debt is incurred by the
Borrowers or any Guarantor, (1) the Junior Lien Representative and Junior Lien
Collateral Agent shall become a party to the Primary Intercreditor Agreement and
the Revolver/Term Intercreditor Agreement if then in effect and (2) any other
requirements set forth in the Primary Intercreditor Agreement and the
Revolver/Term Intercreditor Agreement shall have been satisfied.

“Junior Lien Documents” means, collectively, any indenture, credit agreement or
other agreement or instrument pursuant to which Junior Lien Debt is incurred and
the documents pursuant to which such Junior Liens are granted.

“Junior Lien Representative” means, in the case of any Series of Junior Lien
Debt, the trustee, agent or representative of the holders of such Series of
Junior Lien Debt who maintains the transfer register for such Series of Junior
Lien Debt and is appointed as a representative of the Junior Lien Debt (for
purposes related to the administration of the security documents) pursuant to
the indenture, credit agreement or other agreement governing such Series of
Junior Lien Debt.

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Loan or Commitment hereunder at such time.

“Lenders” means the lenders signatory hereto and any other Person that shall
have become a party hereto pursuant to an Assignment or an Incremental
Amendment, other than any such Person that ceases to be a party hereto pursuant
to an Assignment.

“Lien” means, with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such Property,
whether or not filed, recorded or otherwise perfected under applicable law
(including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (“UCC”) (or equivalent statutes) of any jurisdiction
other than a precautionary financing statement respecting a lease not intended
as a security agreement) or any assignment (or agreement to assign) any right to
income or profits from any Property by way of security.

 

23



--------------------------------------------------------------------------------

“Limited Condition Acquisition” means any Acquisition Transaction the
consummation of which is not conditioned upon the availability of, or on
obtaining, third party financing.

“Liquid Equity Securities” means equity securities that are publicly traded on
the New York Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market, the OTC Markets, the Oslo Stock Exchange or
any other recognized national or international exchanges or markets and as to
which (a) the holder is not subject to any restrictions on sale or transfer
(including any volume restrictions under Rule 144 under the Securities Act or
any other restrictions imposed by the Securities Act to the extent such
restrictions would prevent the sale of such equity securities within 365 days
following the applicable Asset Sale), (b) a registration statement under the
Securities Act covering the resale thereof is in effect, or (c) the Parent
Borrower or any of its Restricted Subsidiaries is entitled to registration
rights under the Securities Act and has exercised such rights and such
registration process is under way.

“Loan Documents” means this Agreement, any Incremental Amendment, the Notes, Fee
Letter and the Security Instruments.

“Loan Guarantees” means, collectively, the guarantees of the Indebtedness made
by the Guarantors pursuant to the Guaranty and Collateral Agreement.

“Loan Parties” means the Borrowers and the Guarantors, and “Loan Party” means
any one of them.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including for the avoidance of doubt, the Original Term Loans and the
Incremental Term Loans.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, Properties, condition (financial or
otherwise) or results of operations of the Parent Borrower and its Subsidiaries
taken as a whole, (b) the ability of the Borrowers and the Guarantors, taken as
a whole, to perform any of their payment or other material obligations under the
Loan Documents, (c) the validity or enforceability of any Loan Document or
(d) the ability of the Administrative Agent or any Lender to enforce any of
their respective material rights under the Loan Documents.

“Material Indebtedness” means Funded Debt (other than the Loans) or Hedging
Obligations, of any one or more of the Borrowers and the Guarantors in an
aggregate principal amount exceeding $25,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of any Hedging Obligations shall
be the Swap Termination Value.

“Maturity Date” means the sixth (6th) anniversary of the Effective Date;
provided that the Maturity Date with respect to the Loans made pursuant to any
Incremental Term Commitment shall mean the maturity date specified with respect
thereto in the Incremental Amendment.

 

24



--------------------------------------------------------------------------------

“Minimum Fixed Charge Coverage Ratio Test” has the meaning assigned such term in
Section 9.02.

“Minimum Liquidity Amount” means $25,000,000.

“MPSV” means a multi-purpose support vessel.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA.

“Net Income” means, with respect to any Person, the net income (or loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends, excluding, however, (a) any gain (but not loss),
together with any related provision for taxes on such gain (but not loss),
realized in connection with (i) any sale, lease, conveyance or other disposition
of Property outside the ordinary course of business or (ii) the disposition of
any securities by such Person or any of its Restricted Subsidiaries or the
extinguishment of any Debt of such Person or any of its Restricted Subsidiaries
and (b) any extraordinary or nonrecurring gain (but not loss), together with any
related provision for taxes on such extraordinary or nonrecurring gain (but not
loss). Time charters, bareboat charters and Vessel management or similar
agreements shall not be included in (a)(i) above.

“Net Proceeds” means

(i) in connection with any Asset Sale, the aggregate cash proceeds received by
the Parent Borrower or any of its Restricted Subsidiaries in respect of any
Asset Sale (including, without limitation, any cash received upon the sale or
other disposition of any non-cash consideration received in any Asset Sale)
(including, for the avoidance of doubt, any insurance proceeds received in the
event of an Event of Loss), net of (without duplication) the following: (a) the
direct costs relating to such Asset Sale (including, without limitation, legal,
accounting and investment banking fees, sales commissions, recording fees, title
transfer fees, title insurance premiums, appraiser fees and costs incurred in
connection with preparing such asset for sale) and any relocation expenses
incurred as a result thereof, (b) taxes paid or estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), (c) amounts required to be applied
to the repayment of Debt (other than under this Agreement, any other Second Lien
Debt, Junior Lien Debt or any Debt under the Revolver Facility) secured by a
Permitted Lien on the Vessel Collateral that was the subject of such Asset Sale
(or otherwise to discharge Liens on such Vessel Collateral), and (d) any reserve
established in accordance with GAAP or any amount placed in escrow, in either
case for adjustment in respect of the sale price of such Properties, until such
time as such reserve is reversed or such escrow arrangement is terminated, in
which case Net Proceeds shall include only the amount of the reserve so reversed
or the amount returned to the Parent Borrower or its Restricted Subsidiaries
from such escrow arrangement, as the case may be, and (ii) in connection with
any issuance or sale of debt securities or instruments or the incurrence of
Debt, the cash proceeds received from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, consulting fees,
appraisal fees, underwriting discounts and commissions and other customary fees
and expenses actually incurred in connection therewith.

 

25



--------------------------------------------------------------------------------

“Non-Recourse Debt” means Debt (a) as to which neither the Parent Borrower nor
any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute Debt)
or is otherwise directly or indirectly liable (as a guarantor or otherwise),
except with respect to Customary Recourse Exceptions, or (ii) constitutes the
lender, (b) no default with respect to which (including any rights the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit (upon notice, lapse of time or both) the holders of Debt of the
Parent Borrower or any of its Restricted Subsidiaries to declare a default on
such Debt or cause the payment thereof to be accelerated or payable prior to its
Stated Maturity and (c) as to which the lenders have been notified in writing
that they will not have any recourse to the stock or assets of the Parent
Borrower or any of its Restricted Subsidiaries.

“Notes” means the promissory notes of the Borrowers described in Section 2.03(b)
and being substantially in the form of Exhibit A together with any and all
supplements, restatements, renewals, refinances, modifications, amendments,
extensions for any period, increases and/or rearrangements thereof.

“Notice of Prepayment” has the meaning assigned such term in Section 3.04(b).

“OFAC” means the United States Treasury Department’s Office of Foreign Asset
Control.

“Officer’s Certificate” means a certificate signed on behalf of the Borrowers by
a Responsible Officer of the Borrowers.

“OPA” has the meaning set forth in the definition of “Environmental Laws.”

“Organizational Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Original Term Commitment” means, with respect to each Lender, the commitment of
such Lender to make Loans pursuant to Section 2.01. The amount of each Lender’s
Original Term Commitment on the Effective Date shall be the amount set forth
opposite such Lender’s name on Schedule 1.01(a) hereto.

“Original Term Loans” has the meaning set forth in Section 2.01 as of the
Effective Date.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

26



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.07).

“Parent Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Participant” has the meaning assigned such term in Section 12.04(c)(i).

“Participant Register” has the meaning specified in Section 12.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” has the meaning provided in clause (c) of the definition
of Permitted Investment.

“Permitted Acquisition Indebtedness” means Debt or Disqualified Stock (x) of the
Parent Borrower or any of its Restricted Subsidiaries (other than First Lien
Debt, Second Lien Debt or Junior Lien Debt) incurred, issued or assumed, or with
respect to which any Property is acquired, in each case (a) to finance the
Property acquired pursuant to an Acquisition Transaction, or (b) that is secured
by the Property acquired pursuant to an Acquisition Transaction, in each case,
whether incurred, issued or assumed concurrently with or subsequent to such
Acquisition Transaction, or (y) of Persons that are acquired by the Parent
Borrower or any of its Restricted Subsidiaries or merged into, amalgamated with
or consolidated with the Parent Borrower or any of its Restricted Subsidiaries
in accordance with the terms of this Agreement; provided that in each case on
the date such Debt or Disqualified Stock was incurred, issued or assumed,
whether concurrently with or subsequent to such Acquisition Transaction, such
Debt or Disqualified Stock qualifies as a Permitted Loan; provided further that
any such Debt or Disqualified Stock described in clause (x) or (y) shall not be
secured by any Property or Persons other than those being acquired pursuant to
such Acquisition Transaction (and, for the avoidance of doubt, shall not be
secured by any Vessel Collateral or other Collateral).

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of assets (or a combination thereof) used or useful in a Permitted Business
between the Parent Borrower or any of its Restricted Subsidiaries and another
Person; provided, that if the assets disposed of by the Parent Borrower or any
Restricted Subsidiary of the Parent Borrower in such transaction are Collateral,
the assets received by the Parent Borrower or Restricted Subsidiary in such
transaction shall become Collateral; provided further, that if such transaction
involves the receipt by the Parent Borrower or any of its Restricted
Subsidiaries of assets in the form of Vessels, for purposes of Section 9.08, the
value of (and the consideration attributable to) the Vessel to be acquired by
the Parent Borrower or any of its Restricted Subsidiaries shall be the Appraised
Value thereof.

 

27



--------------------------------------------------------------------------------

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Parent Borrower’s common
stock purchased by the Parent Borrower in connection with the issuance of any
Convertible Indebtedness; provided that the purchase price for such Permitted
Bond Hedge Transaction, less the proceeds received by the Parent Borrower from
the sale of any related Permitted Warrant Transaction, does not exceed the net
proceeds received by the Parent Borrower from the sale of such Convertible
Indebtedness issued in connection with the Permitted Bond Hedge Transaction.

“Permitted Business” means the business of providing marine transportation or
marine logistics services or other businesses reasonably complementary or
reasonably related thereto (as determined in good faith by the Parent Borrower’s
Board of Directors).

“Permitted Business Investments” means Investments by the Parent Borrower or any
of its Restricted Subsidiaries in any Restricted Subsidiary of the Parent
Borrower that is not a Loan Party, in any Unrestricted Subsidiary of the Parent
Borrower or in any Joint Venture, provided that:

(i) such Investment consists of transfers (pursuant to one or more transactions)
of (1) the Vessels set forth on Schedule 1.01(b) and any After-Acquired Vessels
to the extent acquired with the proceeds of Vessels that do not constitute
Collateral (and all Property reasonably related thereto) (collectively, the
“Investment Entity Vessels”; provided that Vessel Collateral shall not also
constitute Investment Entity Vessels), (2) any Equity Interests in any Person
that owns no Property other than Investment Entity Vessels, (3) Equity Interests
(other than Disqualified Stock) of the Parent Borrower, or (4) any combination
of the foregoing;

(ii) if any such non-Loan Party Restricted Subsidiary, Unrestricted Subsidiary
or Joint Venture has outstanding Debt at the time of such Investment, either
(a) all such Debt is Non-Recourse Debt or (b) any such Debt of such non-Loan
Party Restricted Subsidiary, Unrestricted Subsidiary or Joint Venture that is
recourse to the Parent Borrower or any of its Restricted Subsidiaries (which
shall include, without limitation, all Debt of such non-Loan Party, Unrestricted
Subsidiary or Joint Venture for which the Parent Borrower or any of its
Restricted Subsidiaries may be directly or indirectly, contingently or
otherwise, obligated to pay, whether pursuant to the terms of such Debt, by law
or pursuant to any guarantee, including, without limitation, any “claw back,”
“make-well” or “keep-well” arrangement) (x) could at the time such Investment is
made, be incurred at that time by the Parent Borrower and its Restricted
Subsidiaries under the Minimum Fixed Charge Coverage Ratio Test and (y) shall
not be secured by any of the Collateral; and

(iii) any such non-Loan Party Restricted Subsidiary, Unrestricted Subsidiary or
Joint Venture is principally engaged in a Permitted Business.

“Permitted Convertible Indebtedness Call Transaction” means any Permitted Bond
Hedge Transaction and any Permitted Warrant Transaction.

“Permitted Investments” means

(a) any Investment in the Parent Borrower (including, without limitation, any
acquisition of the First Lien Debt by the Borrowers under the First Lien Term
Loan Agreement or Loans by the Borrowers in accordance with Section 12.04(g)) or
in another Loan Party,

 

28



--------------------------------------------------------------------------------

(b) any Investment in Cash Equivalents,

(c) any Investment by the Parent Borrower or any Restricted Subsidiary of the
Parent Borrower in a Person if as a result of such Investment (i) such Person
becomes a Loan Party or (ii) such Person is merged or consolidated with or into,
or transfers or conveys all or substantially all of its properties or assets to,
or is liquidated into, the Parent Borrower or another Loan Party (any such
Investment, a “Permitted Acquisition”),

(d) any Investment (other than, in the case of clause (ii), Investments in the
form of Specified Non-Cash Consideration) made as a result of the receipt of
non-cash consideration from (i) a disposition of assets that does not constitute
an Asset Sale or (ii) an Asset Sale; provided, that the aggregate Specified
Value of Liquid Equity Securities permitted under this clause (d)(ii) shall be
subject to the limitation set forth in clause (ii)(y) of Section 9.08,

(e) Permitted Business Investments,

(f) Investments in stock, obligations or securities received in settlement of
any debts owing to the Parent Borrower or any Restricted Subsidiary of the
Parent Borrower as a result of bankruptcy or insolvency proceedings or upon the
foreclosure, perfection or enforcement of any Lien in favor of the Parent
Borrower or any Restricted Subsidiary of the Parent Borrower, in each case as to
any debts owing to the Parent Borrower or any Restricted Subsidiary of the
Parent Borrower that arose in the ordinary course of business of the Parent
Borrower or any such Restricted Subsidiary,

(g) any Investment in a Person to the extent such Investment was made or entered
into in exchange for the issuance of Equity Interests (other than Disqualified
Stock) of the Parent Borrower,

(h) Investments in a Person that is not a Loan Party; provided that the
aggregate amount of all outstanding Investments made pursuant to this clause
(h) during the term of this Agreement (including, for the avoidance of doubt,
any Investment of the type described in clause (b) of the definition of
“Productive Assets”) shall not exceed (i) $250,000,000 minus (ii) the aggregate
amount of repurchases of Equity Interests in the Parent Borrower made by the
Parent Borrower or any of its Restricted Subsidiaries after the Effective Date
in reliance on Section 9.01(b)(xiii) plus (iii) if substitute Vessel Collateral
is provided in a Collateral Substitution Transaction or in connection with
providing mortgages in favor of First Lien Collateral Agents, Second Lien
Collateral Agents or Junior Lien Collateral Agents on Additional Vessels as
contemplated in Section 8.14(b), then an amount equal to the Specified Value of
such substitute Vessel Collateral and Additional Vessels, as applicable;
provided that such addition shall go into effect on the date that is 91 days
after the date on which such substitute Vessel Collateral has been subject to a
second-priority perfected security interest (or, after the Discharge of First
Lien Obligations, a first-priority perfected security interest) in favor of the
Collateral Agent in accordance with Section 8.14(b); provided, that for purposes
of the foregoing limitation, the amount of any Investment shall be the amount
thereof at the time such Investment is originally made; provided further, that
the Borrowers may make additional Investments of Vessel Collateral pursuant to
this clause (h) (subject to the other requirements set forth in this clause (h))
in an aggregate amount not to exceed the aggregate amount of the Additional
Vessel Collateral Value in effect at the applicable time (reduced by any prior
usage thereof to make Investments of Vessel Collateral in accordance with this
proviso),

 

29



--------------------------------------------------------------------------------

(i) any Permitted Bond Hedge Transactions which constitute Investments, and

(j) intercompany loans, capital contributions and/or advances made to consummate
aForeign Vessel Reflagging Transaction.

Except as otherwise explicitly addressed in any exception to Section 9.01, for
purposes of covenant compliance, the amount of any Investment at any time shall
be (1) the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such Investment
minus (2) the amount of dividends or distributions received in connection with
such Investment and any return of capital and any payment of principal received
in respect of such Investment that in each case is received in cash or Cash
Equivalents; provided, that if such Investment is made with Collateral or
proceeds of Collateral, such cash or Cash Equivalents are received by a Loan
Party in a deposit account or securities account, as applicable, that is subject
to an Account Control Agreement.

For purposes of determining whether any Investment (or proposed Investment)
qualifies as a Permitted Investment, in the event that any such Investment meets
the criteria of more than one of subparts (a) through (j), above, the Parent
Borrower shall be permitted to divide or classify such Investment on the date it
is made, or later divide or reclassify all or a portion of such Investment, in
any manner that qualifies as a Permitted Investment, and such Investment will be
treated as having been made pursuant to one or more of such subparts.

“Permitted Liens” means

(a) Liens securing Debt incurred pursuant to Sections 9.02(b)(i), (ix)
(provided, that such Liens under Section 9.02(b)(ix) shall not be (I) on any
Vessel Collateral or (II) on any other Collateral other than on the acquired
Property and the proceeds thereof), (x) (but, in the case of clause (x), only to
the extent (A) such Liens are solely on accounts receivable (and any cash,
contracts and other assets incidental thereto) and the proceeds thereof that in
each case constitute Collateral and (B) the Indebtedness is secured by a junior
lien thereon), and (xii) (provided that such Liens shall be subject to the
applicable Intercreditor Agreements entered into on or prior to the date of such
incurrence),

(b) Liens existing on the Effective Date and set forth on Schedule 9.03,

(c) any interest or title of a lessor under an operating lease or precautionary
liens on Property covered by leases,

(d) Liens on Property (other than on Vessel Collateral) of the Parent Borrower
or any of its Restricted Subsidiaries to secure Debt incurred for the purpose of
(i) financing all or any part of the purchase price of such Property incurred
prior to, at the time of, or within 180 days after, completion of the
acquisition of such Property or (ii) financing all or any part of the cost of
construction, improvement or conversion of any such Property, provided that such
Debt qualifies as either a Permitted Loan or the amount of any such financing
shall not exceed the amount expended in the acquisition of, or the construction,
improvement or conversion of, such Property and such Liens shall not extend to
any other Property of the Parent Borrower or a Restricted Subsidiary thereof
(other than any accounts and contracts associated therewith, accessions thereto,
and upgrades and proceeds thereof),

 

30



--------------------------------------------------------------------------------

(e) Liens (other than on Vessel Collateral) securing the performance of tenders,
bids, statutory obligations, surety, appeal, return-of-the-money or performance
bonds, government contracts, insurance obligations or other obligations of a
like nature incurred in the ordinary course of business,

(f) Liens securing Permitted Refinancing Indebtedness with respect to any Debt
secured by Liens referred to in clauses (a), (b) and (d) above and in this
clause (f); provided that:

 

  (i)

in the case of clauses (a) and (f) (in each case to the extent relating to
Section 9.02(b)(i)), such Debt could have originally been incurred in accordance
with such Section, and

 

  (ii)

in the case of clauses (a), to the extent not relating to Section 9.02(b)(i),
(b) and (d) above and this clause (f) (to the extent relating to clauses (a) (to
the extent not relating to Section 9.02(b)(i)), (b) and (d) above), such Liens
do not extend to any other Property of the Parent Borrower or a Restricted
Subsidiary thereof (other than any accounts and contracts associated therewith,
accessions thereto, and upgrades and proceeds thereof)),

(g) judgment Liens not giving rise to an Event of Default so long as any
appropriate legal proceeding that may have been duly initiated for the review of
such judgment has not been finally terminated or the period within which such
proceeding may be initiated has not expired,

(h) Liens upon specific items of inventory or other goods and proceeds of the
Parent Borrower or its Restricted Subsidiaries securing the Parent Borrower’s or
any such Restricted Subsidiary’s obligations in respect of bankers’ acceptances
issued or created for the account of any such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business,

(i) legal or equitable Liens deemed to exist by reason of negative pledge
covenants and other covenants or undertakings of a like nature,

(j)(1) Liens for Taxes not yet due or which are being contested in good faith by
appropriate action promptly initiated and diligently conducted, with such
accruals as shall be required by GAAP having been made therefor, (2) “preferred
maritime liens” as defined in 46 U.S. Code §31301 arising by law in the ordinary
course of business for sums either not yet due or being contested in good faith
by appropriate action promptly initiated and diligently conducted, with such
accruals as shall be required by GAAP having been made therefor, and
(3) shipyard Liens and other Liens arising by operation of law in the ordinary
course of business in constructing, operating, maintaining and repairing the
Vessels, for sums either not yet due or being contested in good faith by
appropriate action promptly initiated and diligently conducted, with such
accruals as shall be required by GAAP having been made therefor, provided that
in each of case (1), (2) and (3), such contest will, more likely than not, not
result in (i) the sale, forfeiture, confiscation, distraint, seizure, or loss of
any Vessel Collateral or any interest therein in the course of any such
proceedings, or as a result of any such Lien or (ii) any materially adverse
effect on the interests of any mortgagee under any Fleet Mortgage or other such
mortgage or security, and

 

31



--------------------------------------------------------------------------------

(k) Liens created pursuant to the Loan Documents securing the Indebtedness.

(l) rights of banks to set off deposits against Debt owed to said banks, and

(m) Liens on and pledges of the Equity Interests of any Unrestricted Subsidiary
or any Joint Venture owned by the Parent Borrower or any Restricted Subsidiary
of the Parent Borrower to the extent securing Non-Recourse Debt or other Debt of
such Unrestricted Subsidiary or Joint Venture; provided that, such Liens on and
pledges of the Equity Interests in any Unrestricted Subsidiary or Joint Venture
shall be junior to the Collateral Agent’s Liens on the Equity Interests of such
Unrestricted Subsidiary or Joint Venture unless the grant of a Lien to secure
the Indebtedness is prohibited or restricted by the terms of such Non-Recourse
Debt or other Debt and such prohibition did not arise as part of, or in
contemplation of, the incurrence of such Non-Recourse Debt or other Debt.

“Permitted Loan” means, following the occurrence of the Collateral Conditions,
Debt incurred or Disqualified Stock issued in connection with an Acquisition
Transaction, the aggregate principal amount of which, when taken together with
the amount of all Debt incurred or Disqualified Stock issued in all other
Acquisition Transactions that have occurred since the Effective Date does not
exceed the lesser of (A) fifty percent (50%) of the purchase price or
consideration paid or payable in connection with the Acquisition Transaction and
the purchase price or consideration paid or payable in connection with all other
Acquisition Transactions that have occurred since the Effective Date, and
(B) the VV Values, if with respect to Vessels, and Appraised Values, if Property
other than Vessels, associated with such Acquisition Transaction and all other
Acquisition Transactions that have occurred since the Effective Date.

“Permitted Refinancing Indebtedness” means any Debt of the Parent Borrower or
any of its Restricted Subsidiaries issued in exchange for, or the Net Proceeds
of which are used to extend, refinance, renew, replace, defease or refund other
Debt of the Parent Borrower or any of its Restricted Subsidiaries; provided,
however, that (a) the principal amount of such Permitted Refinancing
Indebtedness does not exceed the principal amount of, plus premium, if any, and
accrued interest on, the Debt so extended, refinanced, renewed, replaced,
defeased or refunded (plus the amount of reasonable expenses incurred in
connection therewith), (b) such Permitted Refinancing Indebtedness has a final
maturity date no earlier than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Debt being extended, refinanced, renewed, replaced, defeased or
refunded, (c) if the Debt being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Loans or the
Loan Guarantees, as the case may be, such Permitted Refinancing Indebtedness is
subordinated in right of payment to the Loans or the Loan Guarantees on terms at
least as favorable, taken as a whole, to the Lenders as those contained in the
documentation governing the Debt being extended, refinanced, renewed, replaced,
defeased or refunded, (d) if the Debt being extended, refinanced, renewed,
replaced, defeased or refunded is First Lien Debt, the applicable First Lien
Representative and First Lien Collateral Agent, acting on behalf of the holders
of any First Lien Debt shall have become party to or otherwise subject to the
provisions of the Primary Intercreditor Agreement, (e) if the Debt being
extended, refinanced,

 

32



--------------------------------------------------------------------------------

renewed, replaced, defeased or refunded is Second Lien Debt, the applicable
Second Lien Representative and Second Lien Collateral Agent, acting on behalf of
the holders of any Second Lien Debt shall have become party to or otherwise
subject to the provisions of the Primary Intercreditor Agreement and the Second
Lien Pari Passu Intercreditor Agreement, (f) if the Debt being extended,
refinanced, renewed, replaced, defeased or refunded is Junior Lien Debt, the
Junior Lien Representative and Junior Lien Collateral Agent, acting on behalf of
the holders of any Junior Lien Debt shall have become party to or otherwise
subject to the provisions of the Primary Intercreditor Agreement and (g) such
Debt is incurred either by the Parent Borrower or any of its Restricted
Subsidiaries that is the obligor on the Debt being extended, refinanced,
renewed, replaced, defeased or refunded; provided, however, that the Parent
Borrower or a Restricted Subsidiary of the Parent Borrower may guarantee
Permitted Refinancing Indebtedness incurred by the Parent Borrower or a
Restricted Subsidiary of the Parent Borrower, but only to the extent the Parent
Borrower or such Restricted Subsidiary, as applicable, was an obligor or
guarantor of the Debt being extended, refinanced, renewed, replaced, defeased or
refunded; provided, further, however, that if such Permitted Refinancing
Indebtedness is subordinated to the Loans, any such guarantee shall be
subordinated to the Loans or such Restricted Subsidiary’s guarantee under the
Guarantee and Collateral Agreement to at least the same extent.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on the Parent
Borrower’s common stock sold by the Parent Borrower substantially concurrently
with any purchase by the Parent Borrower of a related Permitted Bond Hedge
Transaction.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, unincorporated
organization, Governmental Authority or other entity.

“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), which (a) is currently or hereafter
sponsored, maintained or contributed to by the Parent Borrower, a Subsidiary or
an ERISA Affiliate or (b) was at any time during the six calendar years
preceding the date hereof, sponsored, maintained or contributed to by the Parent
Borrower or a Subsidiary or an ERISA Affiliate.

“Platform” has the meaning assigned such term in Section 12.14(b).

“Primary Intercreditor Agreement” means an intercreditor agreement among the
Loan Parties, the First Lien Representatives, the First Lien Collateral Agents,
the Agents, any other Second Lien Representative (if any), any other Second Lien
Collateral Agent (if any), any other Junior Lien Representative (if any), and
any other Junior Lien Collateral Agent (if any), substantially in the form of
Exhibit J-1 (or with such other changes in order to comply with local law or
advice of local or maritime counsel to the First Lien Administrative Agent, the
Agents or the Loan Parties).

“Prior Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of February 6, 2015, by and among HOSI, as parent guarantor, HOS, as
borrower, Wells Fargo, as administrative agent, and the other parties thereto,
as amended by the First Amendment thereto dated as of July 29, 2016 by and among
HOSI, as parent guarantor, HOS, as borrower, Wells Fargo, as administrative
agent, and the other parties thereto.

 

 

33



--------------------------------------------------------------------------------

“Pro Forma Basis,” “Pro Forma Compliance,” and “Pro Forma Effect” shall mean,
with respect to compliance with any test, financial ratio, or covenant
hereunder, including, without limitation, Consolidated EBITDA, Consolidated
Fixed Charge Coverage Ratio, Consolidated Interest Expense, Consolidated Net
Income, and Consolidated Net Tangible Assets, that all Specified Transactions
and the following transactions in connection therewith shall be deemed to have
occurred as of the first day of the applicable Test Period of measurement in
such test, financial ratio or covenant, without duplication: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (1) in the case of a sale,
transfer, or other disposition of all or substantially all of the Equity
Interests in any Subsidiary of Parent Borrower or any division, product line, or
facility used for operations of Parent Borrower or any of its Subsidiaries made
during the Test Period or subsequent to such Test Period and on or prior to the
Calculation Date, shall be excluded, and (2) in the case of an acquisition of
one or more Vessels or a Permitted Investment made during the Test Period or
subsequent to such Test Period and on or prior to the Calculation Date, shall be
included, (b) any incurrence, assumption, guarantee or Redemption of Debt by the
Parent Borrower or any of its Restricted Subsidiaries in connection therewith
(it being agreed that if such Debt has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination) subsequent to the commencement of the Test Period for which such
test, financial ratio or covenant hereunder is being calculated but prior to the
date on which the event occurred for which the calculation of such test,
financial ratio or covenant hereunder is made (the “Calculation Date”); (c) any
delivery to, or acquisition by, the Parent Borrower or any of its Restricted
Subsidiaries or Joint Ventures of any newly constructed Vessel (or Vessels),
whether constructed by the Parent Borrower or any of its Restricted Subsidiaries
or Joint Ventures or otherwise or any reactivated Vessel that has been a Stacked
Vessel for more than twelve (12) months (including, but not limited to, offshore
supply vessels, offshore service vessels, multi-purpose support vessels, other
construction vessels, crewboats, fast supply vessels, anchor handling and towing
supply vessels, tankers, tugs and tank barges) usable in the normal course of
business of the Parent Borrower or any of its Restricted Subsidiaries or Joint
Ventures, that is (or are) subject to a Qualified Services Contract, (d) solely
to the extent relating to or arising from an Acquisition Transaction, the amount
of reasonably identifiable and factually supportable operating expense
reductions and other expense synergies, including elimination of duplicative
general and administrative expenses and the economic impact of the stacking of
any acquired vessels, that are projected by the Borrowers in good faith to
result from actions either taken or reasonably expected to be taken within 12
months of the determination to take such action, net of the amount of actual
benefits realized prior to or during such period from such actions and (e) any
other transaction that may be given pro forma effect in accordance with Article
11 of Regulation S-X under the Securities Act as in effect from time to time;
provided, further, however, that (i) the Consolidated EBITDA attributable to
discontinued operations and operations or businesses disposed of prior to the
Calculation Date, shall be excluded and (ii) the Consolidated Interest Expense
attributable to discontinued operations, as determined in accordance with GAAP,
and operations or businesses disposed of prior to the Calculation Date, shall be
excluded, but only to the extent that the obligations giving rise to such
Consolidated Interest Expense will not be obligations of the referent Person or
any of its Restricted Subsidiaries

 

34



--------------------------------------------------------------------------------

following the Calculation Date. For purposes of clause (c) of this definition,
the amount of Consolidated EBITDA attributable to such Vessel (or Vessels) shall
be calculated in good faith by a Responsible Officer of the Borrowers and shall
include in the calculation of the Consolidated Fixed Charge Coverage Ratio the
revenues to be earned pursuant to the Qualified Services Contract relating to
such Vessel (or Vessels), taking into account, where applicable, only
contractual minimum amounts, and the estimated expenses related thereto. Such
estimated expenses shall be based on the expenses previously incurred by any
reactivated Stacked Vessel or, in the case of a new Vessel (or Vessels),
expenses of the most nearly comparable Vessel in such Person’s fleet or, if no
such comparable Vessel exists, then on the industry average for expenses of
comparable Vessels; provided, however, in determining the estimated expenses
attributable to such new Vessel (or Vessels), the calculation shall give effect
to the interest expense attributable to the incurrence, assumption or guarantee
of any Debt relating to the construction, delivery, acquisition or reactivation
of such Vessel (or Vessels) in accordance with clause (a) of this definition.
Notwithstanding the foregoing, in any calculation of Consolidated Fixed Charge
Coverage Ratio based on the foregoing clause (c), the pro forma inclusion of
Consolidated EBITDA attributable to such Qualified Services Contract for the
Test Period shall be reduced by the actual Consolidated EBITDA from such Vessel
(or Vessels) previously earned and accounted for in the actual results for the
Test Period. Further, where such Qualified Services Contract is held by a Joint
Venture, the pro forma inclusion of Consolidated EBITDA attributable to such
Qualified Services Contract shall be reduced by a percentage equal to the
percentage of such Joint Venture’s Equity Interests that is not owned by the
Parent Borrower or any of its Restricted Subsidiaries as further adjusted in the
manner provided in the immediately preceding sentence and such Consolidated
EBITDA shall be further reduced to the extent that there is any contractual or
legal prohibition on its distributions to the Parent Borrower or any of its
Restricted Subsidiaries.

“Productive Assets” means (a) Vessels or equipment installed or intended for use
in the ordinary course of business on Vessels or Equity Interests of any Person
that owns Vessels that is acquired in a Permitted Acquisition; provided that, in
each case such Vessels (including any Vessels owned by a Person the Equity
Interests of which are acquired in a Permitted Acquisition), equipment and/or
Equity Interests shall be made subject to a Lien securing the Indebtedness with
the priority and perfection required under Section 8.14 of this Agreement or the
applicable Security Instruments (it being understood that such priority shall be
second priority (or, after the Discharge of First Lien Obligations, a
first-priority), except with respect to Permitted Liens under clauses (a) (other
than by reference to Section 9.02(b)(i)), (d) and (k) of the definition thereof)
or (b) interests in any Joint Venture or Unrestricted Subsidiary engaged in a
Permitted Business so long as, in the case of this clause (b), the Investment in
such interests is permitted under clause (h) of the definition of “Permitted
Investments” and the other applicable conditions set forth in such clause
(h) are satisfied.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Public Lender” has the meaning assigned such term in Section 12.14(c).

 

35



--------------------------------------------------------------------------------

“Qualified Services Contract” means, with respect to any newly constructed,
substantially converted or substantially reconstructed offshore supply vessel or
offshore service vessel (including, without limitation, any crew boat, fast
supply vessel, multi-purpose support vessel (MPSV), other construction vessel
and anchor-handling towing supply (AHTS) vessel, tug, double-hulled tank barge
and double-hulled tanker or other complementary offshore marine vessel)
delivered to the Parent Borrower or any of its Restricted Subsidiaries or Joint
Ventures, or any such newly constructed, substantially converted or
substantially reconstructed vessel constructed, converted or reconstructed for a
third party and then acquired by the Parent Borrower or any of its Restricted
Subsidiaries or Joint Ventures within 365 days of such vessel’s original
delivery date, or any reactivated Vessel (whether previously owned or recently
acquired, constructed or converted) that has been a Stacked Vessel for a period
of more than twelve (12) months, a contract that a Responsible Officer of the
Borrowers acting in good faith, designates as a “Qualified Services Contract”,
which contract:

(a) provides for services to be performed by the Parent Borrower or one of its
Restricted Subsidiaries or Joint Ventures involving the use of such vessel or a
charter (bareboat or otherwise) of such vessel by the Parent Borrower or one of
its Subsidiaries, in either case for a minimum period of at least 30 days; and

(b) provides for a fixed or minimum day rate or fixed or minimum volume or
freight rates (including, if applicable, lay time and demurrage) for such
vessel.

“Recipient” means (a) any Agent, and (b) any Lender, as applicable.

“Redemption” means with respect to any Debt, the refinancing, repurchase,
redemption, prepayment, repayment, or defeasance or any other acquisition or
retirement for value (or the segregation of funds with respect to any of the
foregoing) of such Debt. “Redeem” has the correlative meaning thereto.

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Rejection Notice” has the meaning assigned such term in Section 3.04(c)(i).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
(including attorneys, accountants and experts) of such Person and such Person’s
Affiliates.

“Replacement Indenture” means any indenture or loan agreement that may be
entered into as a restatement, renewal, refinance or rearrangement of any of the
Unsecured Indentures.

“Required Class Lenders” shall mean, at any time with respect to any Class of
Loans, Lenders having more than fifty percent (50%) of the outstanding aggregate
principal amount of such Class of the Loans (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)) with respect to
such Class.

“Required Lenders” means Lenders having more than fifty percent (50%) of the
outstanding aggregate principal amount of the Loans (without regard to any sale
by a Lender of a participation in any Loan under Section 12.04(c)).

 

36



--------------------------------------------------------------------------------

“Resolution Authority” means any public administrative authority or any person
entrusted with public administration authority having the authority to exercise
any Write-Down and Conversion Powers.

“Responsible Officer” means, as to any Person, the chief executive officer, the
president, the chief financial officer, the principal accounting officer, the
treasurer, the corporate finance director or the controller of such Person.
Unless otherwise specified, all references to a Responsible Officer herein shall
mean a Responsible Officer of the Borrowers.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” has the meaning set forth in Section 9.01.

“Restricted Payments Basket” has the meaning set forth in Section 9.01.

“Restricted Subsidiary” of a Person means any Subsidiary of such Person that is
not an Unrestricted Subsidiary.

“Revolver Facility” means any customary revolving credit facility made available
to the Parent Borrower and/or one or more of the Loan Parties on terms and
conditions reasonably satisfactory to the Required Lenders (it being understood
that so long as the First Lien Term Loan Agreement is outstanding, the approval
of the First Lien Required Lenders in respect of any Revolver Facility shall be
deemed to be approval of the Required Lenders with respect thereto), the
availability under which is governed by a borrowing base that is based solely on
accounts receivable and other assets incidental thereto.

“Revolver/Term Intercreditor Agreement” means an intercreditor agreement to be
entered into by and among the Loan Parties, the First Lien Representatives, the
First Lien Collateral Agents, the Agents, administrative agent, collateral
agent, security agent or similar agent under the agreement pursuant to which the
Revolver Facility is issued, incurred or otherwise obtained, as the case may be,
and, if any, the other Second Lien Representatives and Junior Lien
Representatives, substantially in the form of Exhibit J-3 (or with such other
changes as may be reasonably satisfactory to the First Lien Representative), as
the same may be amended, supplemented, modified or restated in accordance with
the terms thereof.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, or by the United Nations Security Council, Her Majesty’s
Treasury of the United Kingdom, the European Union or any EU member state,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person controlled by, or owned 50 percent or more, directly or
indirectly, by, any such Person or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

37



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Second Lien” means a Lien on the Collateral with equal priority as the Liens
securing the Indebtedness as provided in the Primary Intercreditor Agreement and
the Second Lien Pari Passu Intercreditor Agreement, granted by the Borrowers or
any Guarantor in favor of holders of Second Lien Debt (or any Second Lien
Collateral Agent in connection therewith) at any time, upon any Property of the
Borrowers or any Guarantor to secure such Second Lien Debt.

“Second Lien Collateral Agent” means (a) the Collateral Agent and (b) in the
case of any other Series of Second Lien Debt, the collateral trustee or other
representative of lenders or holders of such Series of Second Lien Debt
designated pursuant to the terms of the Second Lien Loan Documents governing
such Series of Second Lien Debt, the Primary Intercreditor Agreement and the
Second Lien Pari Passu Intercreditor Agreement, in each case, together with its
successors and assigns in such capacity.

“Second Lien Debt” means any Debt (other than intercompany Debt owing to the
Parent Borrower or its Restricted Subsidiaries and the Indebtedness) of the
Borrowers or any Guarantor permitted to be incurred hereunder that is secured by
a Second Lien on the Collateral (and, in each case not by Liens on any assets
that do not constitute Collateral); provided that, in the case of any Debt
referred to in this definition:

(a) such Debt does not mature and does not have any scheduled payments or
sinking fund obligations prior to the Latest Maturity Date applicable to the
Indebtedness at the time of issuance of such Debt;

(b) such Debt has a Weighted Average Life to Maturity no shorter than the
longest remaining Weighted Average Life to Maturity of the then outstanding
Indebtedness;

(c) such Debt shall not be subject to any mandatory prepayment, repurchase or
redemption provisions, unless the prepayment, repurchase or redemption of such
Debt is accompanied by an offer to prepay a pro rata portion of the outstanding
principal of the Loans pursuant to Section 3.04(c) prior to the Latest Maturity
Date at the time such Debt is incurred;

(d) such Debt shall not be guaranteed by any person other than the Guarantors;
and

(e) on or before the date on which the first such Debt is incurred by the
Borrowers or any Guarantor, (1) the Second Lien Representatives and the Second
Lien Collateral Agents shall become a party to the Second Lien Pari Passu
Intercreditor Agreement and the other Intercreditor Agreements then in effect
and (2) any other requirements set forth in the applicable Intercreditor
Agreements shall have been satisfied.

“Second Lien Loan Documents” means (a) the Loan Documents and (b) any other
“Loan Documents” or the equivalent term in any indenture, credit agreement or
other agreement or instrument pursuant to which Second Lien Debt is incurred.

 

38



--------------------------------------------------------------------------------

“Second Lien Pari Passu Intercreditor Agreement” shall mean an intercreditor
agreement to be entered into by and among the Loan Parties, the Agents, the
Second Lien Collateral Agents and the Second Lien Representatives, substantially
in the form of Exhibit J-2.

“Second Lien Representatives” means (a), the Administrative Agent, and (b) in
the case of any other Series of Second Lien Debt, the trustee, agent or
representative of the holders of such Series of Second Lien Debt who maintains
the transfer register for such Series of Second Lien Debt and is appointed as a
representative of the Second Lien Debt (for purposes related to the
administration of the security documents) pursuant to the terms of the Second
Lien Loan Documents governing such Series of Second Lien Debt, the Primary
Intercreditor Agreement and the Second Lien Pari Passu Intercreditor Agreement
and any other applicable Intercreditor Agreement, in each case, together with
its successors and assigns in such capacity.

“Secured Parties” means, collectively, the Agents, the Lenders and each
sub-agent pursuant to Section 11.05 appointed by any Agent with respect to
matters relating to the Loan Documents.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Instruments” means the Guaranty and Collateral Agreement, each Fleet
Mortgage, the Intercreditor Agreements and any and all other agreements now or
hereafter executed and delivered by the Borrowers or any other Person as
security for the payment or performance of the Indebtedness, as such agreements
securing the Indebtedness may be amended, modified, supplemented or restated
from time to time.

“Series of First Lien Debt” means, severally, each issue or series of First Lien
Debt for which a single transfer register is maintained.

“Series of Junior Lien Debt” means, severally, each issue or series of Junior
Lien Debt for which a single transfer register is maintained.

“Series of Second Lien Debt” means, severally, each issue or series of Second
Lien Debt for which a single transfer register is maintained.

“Specified Equity Interests” has the meaning assigned such term in the
definition of “Asset Sale”.

“Specified Foreign Subsidiary” has the meaning assigned such term in
Section 8.14(a)(ii).

“Specified Non-Cash Consideration” has the meaning assigned such term in
Section 9.08.

“Specified Qualified Appraisers” means (a) with respect to any Vessel
Collateral, (i) Dufour Laskay & Strouse, Inc., (ii) Fearnley Offshore,
(iii) Clarksons Platou, (iv) Pareto, (v) VesselsValue, (vi) North American
Marine Consultants, LLC, (vii) Maritime Sales, (viii) Seabrokers Group,
(ix) IHS-Markit, (x) Arctic Offshore and (xi) each other Person that is an
independent shipbroker or qualified marine appraiser and that is reasonably
satisfactory to the Required Lenders and (b) with respect to any other Property
(other than Vessel Collateral), (i) Dufour Laskay & Strouse, Inc., (ii) North
American Marine Consultants, LLC, (iii) Picciola and Associates, Inc., (iv)
Murphy Appraisal Service, (v) Duff & Phelps or (vi) each other appraisal

 

39



--------------------------------------------------------------------------------

firm that is reasonably satisfactory to the Required Lenders (it being
understood that so long as the First Lien Debt is outstanding, the approval of
the First Lien Representative or the First Lien Required Lenders in respect of
any Specified Qualified Appraiser shall be deemed to be approval of the Required
Lenders with respect thereto).

“Specified Representations” shall mean the representations and warranties set
forth in Sections 7.01(a), 7.02 (as related to the borrowing under, guaranteeing
under, granting of security interests in the Collateral to, and performance of,
the Loan Documents), 7.03(b)(ii) (as related to the borrowing under,
guaranteeing under, granting of security interests in the Collateral to, and
performance of, the Loan Documents), 7.08, 7.16 (other than clauses (c) and (d)
thereof), 7.18, and 7.19.

“Specified Transaction” shall mean, with respect to any period, any Investment
(including a Permitted Acquisition), any asset acquisition or sale, incurrence
or Redemption of Debt, Restricted Payment, Subsidiary designation, or other
event or action that in each case by the terms of this Agreement requires Pro
Forma Compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a Pro Forma Basis.

“Specified Value” means, subject in all cases to Section 1.06:

(a) with respect to any Existing Vessel, the Vessel Book Value thereof;
provided, that for purposes of Section 9.08 (other than Events of Loss) (A)
subject to the following clause (B), if the Vessel Book Value of any Existing
Vessel that is subject to an Asset Sale (other than an Event of Loss) pursuant
to Section 9.08 is greater than $25,000,000, the Specified Value of such
Existing Vessel shall instead be the Appraised Value thereof and (B) if the sum
of (i) the aggregate Vessel Book Value of all Existing Vessels subject to Asset
Sales (other than Events of Loss) pursuant to Section 9.08 following the
Effective Date plus (ii) the aggregate Vessel Book Value of all After-Acquired
Vessels subject to Asset Sales (other than Events of Loss) pursuant to
Section 9.08 following the Effective Date exceeds $100,000,000 during any
consecutive 36-month period, the Specified Value with respect to any Existing
Vessel subject to any Asset Sale that occurs at any time on or following the
date on which such $100,000,000 threshold is exceeded and during such 36-month
period shall instead be the Appraised Value thereof; provided, further, however
that, in the cases of the preceding clauses (A) and (B), if the Parent Borrower
or other applicable Loan Party receives consideration for such Asset Sale in an
amount equal to at least 80% of the Vessel Book Value of such Existing Vessel,
then no Appraisal Report shall be required (and in such case the Specified Value
of such Existing Vessel shall be deemed to be (i) for purposes of Section 9.08,
the consideration received in connection therewith or (ii) for all other
purposes, the Vessel Book Value thereof);

(b) with respect to any After-Acquired Vessel, the Vessel Book Value thereof;
provided, that for purposes of Section 9.08 (other than Events of Loss) (A)
subject to the following clause (B) if the Vessel Book Value of any
After-Acquired Vessel (other than any Vessel set forth on Schedule 8.17) that is
subject to an Asset Sale (other than an Event of Loss) pursuant Section 9.08 is
greater than $25,000,000, the Specified Value of such After-Acquired Vessel
shall instead be the Appraised Value thereof and (B) if the sum of (i) the
aggregate Vessel Book Value of all After-Acquired Vessels subject to Asset Sales
(other than Events of Loss) pursuant to Section 9.08 following the Effective
Date plus (ii) the aggregate Vessel Book Value of all Existing Vessels

 

40



--------------------------------------------------------------------------------

subject to Asset Sales (other than Events of Loss) pursuant to Section 9.08
following the Effective Date exceeds $100,000,000 during any consecutive
36-month period, the Specified Value with respect to any After-Acquired Vessel
subject to any Asset Sale that occurs at any time on or following the date on
which such $100,000,000 threshold is exceeded and during such 36-month period
shall instead be the Appraised Value thereof; provided, further, however that,
in the cases of the preceding clauses (A) and (B), if the Parent Borrower or
other applicable Loan Party receives consideration for such Asset Sale in an
amount equal to at least 80% of the Vessel Book Value of such After-Acquired
Vessel, then no Appraisal Report shall be required (and in such case the
Specified Value of such After-Acquired Vessel shall be deemed to be (i) for
purposes of Section 9.08, the consideration received in connection therewith or
(ii) for all other purposes, the Vessel Book Value thereof);

(c) with respect to cash, the aggregate amount thereof;

(d) with respect to any Liquid Equity Securities, the market value thereof as
determined by the average of the high and low trading prices on the applicable
trading exchange on the relevant date of determination;

(e) except as provided in clause (f) below, with respect to any other Property
or Investment, the fair market value of such Property or Investment at the time
of the event requiring such determination, as determined in good faith by
management or the Board of Directors of the Parent Borrower; and

(f) with respect to any Property or Investment, other than as covered in
(a) through (e) above, in excess of $35,000,000, the fair market thereof as
determined by a reputable investment bank or accounting or appraisal firm that
is, in the judgment of the disinterested members of the Board of Directors of
the Parent Borrower, qualified to perform the task for which such firm has been
engaged and independent with respect to the Borrowers;

provided, that in the case of Specified Equity Interests, the Specified Value
thereof shall be determined in accordance with clause (a) or (b) above, as
applicable, mutatis mutandis.

Notwithstanding anything to the contrary, when calculating the Specified Value
of any Vessel at any time, the aggregate principal amount of any Debt secured by
a Lien on such Vessel at such time (other than (i) the Indebtedness and (ii) any
Junior Lien Debt or any Permitted Refinancing Indebtedness in respect thereof
that is secured by a Junior Lien on such Vessel) shall be deducted, to the
extent such Debt has not already been deducted in the applicable calculation
(including, without limitation, in the determination of the Appraised Value
thereof).

“Stacked Vessel” means a Vessel that has been removed from service in the
exercise of the Parent Borrower’s reasonable judgment consistent with reasonable
business practices in light of the facts known at the time the decision was made
(including, without limitation, operating costs and available marketing
opportunities) or in the case of any After-Acquired Vessel (whether by acquiring
the Vessel or the entity that owns such Vessel) that was stacked at the time of
its acquisition or thereafter (including any period immediately prior to the
acquisition of such After-Acquired Vessel that such After-Acquired Vessel was
continuously stacked by its previous owner).

 

41



--------------------------------------------------------------------------------

“Stated Maturity” means, with respect to any mandatory sinking fund or other
installment of interest or principal on any series of Debt, the date on which
such payment of interest or principal was scheduled to be paid in the original
documentation governing such Debt, and shall not include any contingent
obligations to repay, Redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof, but shall include any
rights of the holders to require the obligor to repurchase such Debt at any
particular date.

“Subsidiary” means any Person of which at least a majority of the outstanding
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, manager or other governing body of such
Person (irrespective of whether or not at the time Equity Interests of any other
class or classes of such Person shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by the Parent Borrower or one or more of its Subsidiaries. Unless
otherwise indicated herein, each reference to the term “Subsidiary” shall mean a
direct or indirect Subsidiary of the Parent Borrower.

“Successor Company” has the meaning assigned such term in Section 9.04(a).

“Swap Termination Value” means, in respect of any Hedging Obligation, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedging Obligations, (a) for any date on or after the date such
Hedging Obligations have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Obligations, as determined by the
counterparties to such Hedging Obligations.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Parent Borrower most recently ended on or
prior to such date of determination and for which financial statements are
internally available at the time of such determination.

“Transaction Expenses” shall mean any fees, costs, or expenses incurred or paid
by the Borrowers in connection with the Transactions, this Agreement, the First
Lien Loan Documents and the other Loan Documents, and the transactions
contemplated hereby and thereby.

“Transactions” means, with respect to (a) the Borrowers, the execution, delivery
and performance by the Borrowers of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof,
and the granting of Liens by the Borrowers on Collateral pursuant to the
Security Instruments and (b) each Guarantor, the execution, delivery and
performance by such Guarantor of each Loan Document to which it is a party, the
guaranteeing of the Indebtedness and the other obligations under the Guaranty
and Collateral Agreement by such Guarantor, and the granting of Liens by such
Guarantor on Collateral pursuant to the Security Instruments (for the avoidance
of doubt, excluding Excluded Assets (as defined in the Guaranty and Collateral
Agreement)).

 

42



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(g)(ii)(B)(3).

“UCC” has the meaning set forth in the definition of “Lien”.

“Unrestricted Subsidiary” means any Subsidiary of the Parent Borrower that is
designated by the Board of Directors of the Parent Borrower as an Unrestricted
Subsidiary pursuant to Section 8.16 and any Subsidiary of an Unrestricted
Subsidiary.

“Unsecured Indentures” means the 2019 Convertible Senior Notes Indenture, the
2020 Senior Notes Indenture and the 2021 Senior Notes Indenture.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001 and as
modified, amended, supplemented or restated from time to time)).

“Vessel Book Value” means, with respect to any applicable Vessel, (i) if such
Vessel is an Existing Vessel, the net book value thereof as included in the
balance sheet of the Parent Borrower as of March 31, 2017 in accordance with
GAAP and (ii) if such Vessel is an After-Acquired Vessel, the gross book value
thereof that would be included in the balance sheet of the Parent Borrower as of
the date such After-Acquired Vessel is acquired (or, in the case of any Vessel
that is being constructed, as of the date such construction is completed and
such Vessel is delivered) in accordance with GAAP.

“Vessel Collateral” means, collectively, whether owned by the Parent Borrower or
one of its Restricted Subsidiaries, (i) all Vessels specified on Schedule 8.14,
(ii) any additional Vessels acquired by the Parent Borrower or one of its
Restricted Subsidiaries after the Effective Date (other than Vessels acquired
using Permitted Acquisition Indebtedness for so long as such Vessel is subject
to a Lien securing the applicable Permitted Acquisition Indebtedness) and
(iii) all Vessels that cease to be Excluded Assets after the Effective Date.

“Vessels” means marine vessels, and “Vessel” shall mean any of such Vessels.

“VesselsValue” means VesselsValue Ltd.

“Voting Stock” of any Person as of any date means the Equity Interest of such
Person that is at the time entitled to vote in the election of the board of
directors, managers or trustees of such Person.

“VV Value” means 100% of the daily average fair value as determined by
VesselsValue for the last 30 days prior to the date of the approval by the
Parent Borrower’s Board of Directors of the applicable Acquisition Transaction.

 

43



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years obtained by dividing (a) the sum of the products obtained by
multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment, by (b) the then outstanding principal amount of such Debt.

“Wells Fargo” means Wells Fargo Bank, National Association.

“Wholly-Owned Restricted Subsidiary” means (a) any Restricted Subsidiary of
which all of the outstanding Equity Interests (other than any directors’
qualifying shares and Equity Interests held by other statutorily required
minority shareholders) shall at the time be owned directly or indirectly by such
Person or (b) any Restricted Subsidiary that is organized in a foreign
jurisdiction and is required by the applicable laws and regulations of such
foreign jurisdiction or its governmental agencies, authorities or state-owned
businesses to be partially owned by the government of such foreign jurisdiction
or individual or corporate citizens of such foreign jurisdiction in order for
such Restricted Subsidiary to transact business in such foreign jurisdiction,
provided that such Person, directly or indirectly, owns the remaining Equity
Interests in such Restricted Subsidiary and, by contract or otherwise, controls
the management and business of such Restricted Subsidiary to substantially the
same extent as if such Restricted Subsidiary were a Wholly-Owned Restricted
Subsidiary.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Withholding Agent” means the Parent Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means (a) in relation to any Bail-In
Legislation described in the EU Bail-In Legislation Schedule from time to time,
the powers described as such in relation to that Bail-In Legislation in the EU
Bail-In Legislation Schedule; and (b) in relation to any other applicable
Bail-In Legislation, (i) any powers under that Bail-In Legislation to cancel,
transfer or dilute shares issued by a person that is a bank or investment firm
or other financial institution or affiliate of a bank, investment firm or other
financial institution, to cancel, reduce, modify or change the form of a
liability of such a person or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers; and (ii) any similar or analogous powers under
that Bail-In Legislation.

Section 1.03 [Reserved].

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise

 

44



--------------------------------------------------------------------------------

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time supplemented, restated, renewed, refinanced,
modified, amended, extended for any period, increased and/or otherwise
rearranged (subject to any restrictions on such supplements, restatements,
renewals, refinances, modifications, amendments, extensions, increases and/or
rearrangements as set forth in the Loan Documents),

(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time,

(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to the restrictions contained in the
Loan Documents),

(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof,

(e) with respect to the determination of any time period, the word “from” means
“from and including” and the word “to” means “to and including” and

(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement.

No provision of this Agreement or any other Loan Document shall be interpreted
or construed against any Person solely because such Person or its legal
representative drafted such provision.

Section 1.05 Accounting Terms and Determinations; GAAP.

(a) Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, as in effect from
time to time; provided that, if the Parent Borrower notifies the Administrative
Agent in writing that the Parent Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision,
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn, such
provision amended in accordance herewith.

 

45



--------------------------------------------------------------------------------

(b) When calculating the availability under any basket or ratio hereunder, in
each case in connection with an Acquisition Transaction, the date of
determination of such basket or ratio and of any Default or Event of Default
shall, at the option of the Parent Borrower (which election shall be made, if at
all, on the date the definitive agreements for such Acquisition Transaction are
entered into), be the date the definitive agreements for such Acquisition
Transaction are entered into and such baskets or ratios shall be calculated with
such pro forma adjustments as are consistent with the pro forma adjustment
provisions set forth in the definition of Pro Forma Basis after giving effect to
such Acquisition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Debt and the use of proceeds
thereof) as if they occurred at the beginning of the applicable period for
purposes of determining the ability to consummate any such Acquisition
Transaction, and, for the avoidance of doubt, (x) if any of such baskets or
ratios are exceeded as a result of fluctuations in such basket or ratio
(including due to fluctuations in Consolidated EBITDA or Consolidated Net
Tangible Assets of the Parent Borrower or the target company for the applicable
measurement period) subsequent to such date of determination and at or prior to
the consummation of the relevant Acquisition Transaction, such baskets or ratios
will not be deemed to have been exceeded as a result of such fluctuations solely
for purposes of determining whether the Acquisition Transaction is permitted
hereunder and (y) such baskets or ratios shall not be tested at the time of
consummation of such Acquisition Transaction or related transactions; provided
that if the Parent Borrower elects to have such determinations occur at the time
of entry into such definitive agreement, any such transactions (including any
incurrence of Debt and the use of proceeds thereof) shall be deemed to have
occurred on the date the definitive agreements are entered and to be outstanding
thereafter for purposes of calculating any baskets or ratios hereunder after the
date of such agreement and before the consummation of such Acquisition
Transaction unless and until such Acquisition Transaction has been abandoned, as
determined by the Parent Borrower, prior to the consummation thereof; provided,
further that the foregoing shall be inapplicable to any determination under
clause (h) of the definition of Permitted Investments.

Section 1.06 Valuation of Certain Investments and Restricted Payments.
Notwithstanding anything in this Agreement to the contrary, for purposes of
determining the amount of an Investment made or acquired following the Effective
Date or any Restricted Payment made following the Effective Date, (a) the amount
of any Investment so made or acquired or Restricted Payment made using the
direct or indirect proceeds from the sale, transfer or other disposition of
Vessel Collateral or Specified Equity Interests or using Vessel Collateral or
Specified Equity Interests shall be deemed to equal (1) the Vessel Book Value of
such Vessels so sold, transferred or otherwise disposed (whether directly or
through the sale, transfer or other disposition of such Specified Equity
Interests) that generated such proceeds or that were so sold, transferred or
otherwise disposed (whether directly or through the sale, transfer or other
disposition of such Specified Equity Interests), without adjustment for
subsequent increases or decreases in the value of such Investment minus (2) the
amount of dividends or distributions received in connection with such Investment
and any return of capital and any payment of principal received in respect of
such Investment that in each case is received in cash or Cash Equivalents;
provided, that if such Investment is made with Collateral or proceeds of
Collateral, such cash or Cash Equivalents are received by a Loan Party in a
deposit account or securities account, as applicable, that is subject to an
Account Control Agreement by a Loan Party in a deposit account or securities
account, as applicable, that is subject to an Account Control Agreement and
(b) for purposes of any determination described in the preceding clause (a),
proceeds shall be deemed applied to Investments or Restricted Payments first
with the earliest proceeds received from any disposition of Vessel Collateral
(or Specified Equity Interests in respect thereof), with the effect being that
the first proceeds applied shall be deemed attributable to (and shall be based
on the Vessel Book Value of) the Vessel (or Specified Equity Interests in
respect thereof) first disposed, before being deemed attributable to any
subsequently disposed Vessel (or Specified Equity Interests in respect thereof).

 

46



--------------------------------------------------------------------------------

ARTICLE II

The Commitments

Section 2.01 Commitments. Subject to the terms and conditions set forth herein
and, with respect to the Exchanged Loans, the Exchange Transaction Documents,
each Lender shall exchange an aggregate principal amount of its 2020 Senior
Notes on the Effective Date as provided in Section 2.02 below in an aggregate
principal amount equal to such Lender’s Original Term Commitment (the “Original
Term Loans”). Any amounts paid or prepaid in respect of the Loans may not be
reborrowed. The aggregate amount of the Original Term Commitments on the
Effective Date is $111,884,650.

Section 2.02 Effective Date Mechanics.

(a) On the Effective Date, upon the satisfaction of the conditions set forth in
the Exchange Transaction Documents, including, without limitation, the
acceptance of tendered notes by HOSI, each Lender severally agrees to deliver
its 2020 Senior Notes validly tendered in the Exchange Transactions in exchange
for Original Term Loans (such Loans, the “Exchanged Loans”) in a principal
amount for each such Lender set forth opposite its name on Schedule 1.01(a)
hereto (which amount, for the avoidance of doubt, will equal $850 in principal
amount of the Exchanged Loans for each $1,000 principal amount of 2020 Senior
Notes so tendered and accepted at or prior to 11:59 p.m., New York City time, on
February 4, 2019 (collectively, such exchanged 2020 Senior Notes, the “Exchanged
Notes”)).

(b) Each Lender shall deliver the Exchanged Notes held by it in an amount set
forth for such Lender in the Exchange Transaction Documents. Each Lender that
has taken the actions described in the preceding sentence shall be deemed to
have made on the Effective Date, and shall have made, a Loan in the aggregate
principal amount set forth opposite its name on Schedule 1.01(a) hereto. For the
avoidance of doubt, the cashless exchange of Loans for Exchanged Notes shall be
the only means by which the Lenders shall make the Original Term Loans
hereunder, and nothing under this Agreement shall (i) require any Lender to make
its Original Term Loans by making funds available to the Parent Borrower or
(i) require the Administrative Agent to make any Loans or make funds available
to the Parent Borrower.

Section 2.03 Borrowings; Several Obligations. Each Loan made shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments are several and no Lender
shall be responsible for any other Lender’s failure to make Loans as required.

(a) [Reserved].

(b) Notes. Any Lender may request that the Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender or its registered
assigns, substantially in the form of Exhibit A (with a copy to the
Administrative Agent) dated (i) the Effective Date or (ii) the effective

 

47



--------------------------------------------------------------------------------

date of an Assignment pursuant to Section 12.04(b), in a principal amount equal
to its Commitment as originally in effect and otherwise duly completed and such
substitute Notes as required by Section 12.04(b); provided that promissory notes
requested in amounts less than $1,000,000 shall require the consent of the
Parent Borrower, such consent not to be unreasonably withheld or delayed. The
date and amount of each Loan made by each Lender and all payments made on
account of the principal thereof, shall be recorded by such Lender on its books
and maintained in accordance with its usual practice. Failure to make such
recordation shall not affect any Lender’s or the Borrowers’ rights or
obligations in respect of such Loans. In the event that one or more Notes shall
be issued after the Effective Date, it shall not be necessary to tender or
present any such Note to the Administrative Agent for any payment hereunder,
including on the Maturity Date.

(c) Requests for Borrowings. Except in the case of the Original Term Loans,
which are dealt with as provided in Section 2.02, to request a Borrowing, the
Borrowers shall deliver to the Administrative Agent, for distribution to the
Lenders, a written Borrowing Request in substantially the form of Exhibit B-1
and signed by the Borrowers not later than 12:00 p.m., Eastern time, on the date
of such Borrowing. Each such Borrowing Request shall specify the following
information:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day; and

(iii) the wire instructions of the account to which funds are to be disbursed

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 [Reserved].

Section 2.05 [Reserved].

Section 2.06 Termination and Reduction of Commitments.

(a) Scheduled Termination of Commitments. Upon the making of each Loan hereunder
(including any Exchanged Loan), an equal amount of the Commitment shall
terminate on the date of such Borrowing. Unless previously terminated in full,
all unused Original Term Commitments shall terminate following the consummation
of the Exchange Transactions immediately after the Borrowing on the Effective
Date. Any Incremental Term Commitment shall terminate as set forth in the
applicable Incremental Amendment.

(b) [Reserved].

Section 2.07 Replacement of Lenders. The Parent Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 5.01 or 5.03, or (b) fails to vote in favor of any measure requiring the
affirmative vote of one hundred percent (100%) of all Lenders or all affected
Lenders, or any measure requiring the affirmative vote of a lesser percentage of
Lenders of affected Lenders, (or, in the case of any consent, wavier or
amendment that requires the approval of each Lender, each affected Lender or
such lesser percentage with respect to a particular Class of Loans, any such
Required Class Lenders of such Class), with any Person that meets the
requirements to be an assignee under Section 12.04; provided that

 

48



--------------------------------------------------------------------------------

(i) such replacement does not conflict with any Governmental Requirement,

(ii) no Event of Default shall have occurred and be continuing at the time of
such replacement that has not been waived in accordance with the terms hereof,

(iii) prior to any such replacement, such Lender shall have taken no action
under Section 5.04 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 5.01 or 5.03(a),

(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement,

(v) [reserved],

(vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 12.04 (provided that the Borrowers
shall be obligated to pay the registration and processing fee referred to
therein),

(vii) until such time as such replacement shall be consummated, the Borrowers
shall pay all additional amounts (if any) required pursuant to Section 5.01 or
5.03(a), as the case may be, and

(viii) any such replacement shall not be deemed to be a waiver of any rights
that the Borrowers, the Administrative Agent or any other Lender shall have
against the replaced Lender.

Section 2.08 [Reserved].

Section 2.09 Incremental Term Loans.

(a) Incremental Term Commitments. The Borrowers may, by written notice to the
Administrative Agent from time to time (whereupon the Administrative Agent shall
promptly make such notice available to each of the Lenders), request the
establishment of one or more new term loan commitments (the “Incremental Term
Commitments”), provided that the aggregate principal amount thereof shall not
exceed the sum of (i) the then applicable Incremental Available Amount and
(ii) if the Collateral Conditions have been met and the proceeds of such
Incremental Term Loans are to be used to finance an Acquisition Transaction and
such Incremental Term Loans qualify as Permitted Loans, an amount allowed by the
definition of Permitted Loans.

 

49



--------------------------------------------------------------------------------

Each such notice shall specify (w) the amount of the Incremental Term
Commitments being requested, (x) whether the Incremental Term Commitments are
being established pursuant to clause (a)(i) or (ii) above, (y) whether such
Incremental Term Commitments are being designated for all purposes of this
Agreement as either (A) a new Class of Incremental Term Commitments or (B) an
increase to an existing Class of Commitments and (z) the date (each, an
“Incremental Facility Closing Date”) on which the Borrowers propose that the
Incremental Term Commitments shall be effective, which shall be a date not less
than 5 Business Days after the date on which such notice is delivered to
Administrative Agent.

(b) Incremental Term Loans. Incremental Term Loans may be made by any existing
Lender or any other Person (any such other Person being called an “Additional
Lender”) (but no existing Lender will have an obligation to provide any
Incremental Term Commitment) (each such existing Lender or Additional Lender
providing such Incremental Term Commitments, an “Incremental Term Lender,” as
applicable, and, collectively, the “Incremental Term Lenders”). On any
Incremental Facility Closing Date, subject to the satisfaction of the terms and
conditions in this Section 2.09, (i) each Incremental Term Lender shall make a
Loan to the Borrowers (on a joint and several basis) in an amount equal to its
Incremental Term Commitment and (ii) each Incremental Term Lender shall become a
Lender hereunder with respect to the Incremental Term Commitment and the
Incremental Term Loans made pursuant thereto.

(c) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Term Commitments thereunder, shall be subject to
the satisfaction on the Incremental Facility Closing Date of each of the
following conditions:

(i) (x) if the proceeds of such Incremental Term Loans are being used to finance
a Limited Condition Acquisition permitted hereunder, no Event of Default under
Section 10.01(a), 10.01(b), 10.01(h) or 10.01(i) shall have occurred and be
continuing or would exist after giving effect to such Incremental Term
Commitments;, or (y) if otherwise, no Event of Default shall have occurred and
be continuing or would exist after giving effect to such Incremental Term
Commitments; and

(ii) after giving effect to such Incremental Term Commitments, the
representations and warranties of the Loan Parties set forth in this Agreement
and the other Loan Documents shall be true and correct in all material respects
(without duplication of materiality) on and as of the Incremental Facility
Closing Date with the same effect as though such representations and warranties
had been made on and as of such; provided that to the extent that a
representation and warranty specifically refers to a given date or period, it
shall be true and correct in all material respects as of such date or period, as
the case may be; provided further, that, if the proceeds of any Incremental Term
Commitments are being used to finance a Limited Condition Acquisition permitted
hereunder, (x) the accuracy of the representations and warranties shall refer to
the accuracy of the representations and warranties that would constitute
Specified Representations and the representations and warranties in the relevant
acquisition agreement the breach of which would permit the buyer to terminate
its obligations thereunder or decline to consummate such Limited Condition
Acquisition and (y) the reference to “Material Adverse Effect” in the Specified
Representations shall be understood for this purpose to refer to “Material
Adverse Effect” or similar definition as defined in the main transaction
agreement governing such Acquisition Transaction.

 

50



--------------------------------------------------------------------------------

(d) Required Terms. The terms and provisions of the Incremental Term Loans made
pursuant to Incremental Term Commitments shall be as follows:

(i) terms and provisions of Incremental Term Loans shall be, except as otherwise
set forth herein or in the Incremental Amendment, identical to the Loans (it
being understood that Incremental Term Loans may be a part of the Loans) except
as to applicable rate, maturity and amortization (which shall be subject to the
following clauses (ii) and (iii));

(ii) the Weighted Average Life to Maturity of any Incremental Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the then
existing Loans; and

(iii) the maturity date of Incremental Term Loans shall not be earlier than the
Latest Maturity Date then in effect.

(e) Incremental Amendment.

(i) Incremental Term Commitments shall become Commitments under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, amendments to the other Loan Documents, executed by the Borrowers,
each Incremental Term Lender providing such Incremental Term Commitments and the
Administrative Agent, as applicable. The Incremental Amendment may, without the
consent of any other Loan Party, Agent or Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Borrowers, to effect the provisions of this
Section 2.09. The Lenders hereby irrevocably authorize the Administrative Agent
to enter into amendments to this Agreement and the other Loan Documents with the
Loan Parties as may be necessary in order to establish new tranches or
sub-tranches in respect of Loans or commitments made or established pursuant to
this Section 2.09 and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Borrowers in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section 2.09.

(ii) The Loans and Commitments established pursuant to Section 2.09 shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guaranty
and Collateral Agreement and the security interests created by the other
Security Instruments and shall rank pari passu in right of payment and of
security with the Loans, except that the new Loans may be subordinated in right
of payment or the Liens securing the new Loans may be subordinated, in each
case, to the extent set forth in the Incremental Amendment. The Loan Parties
shall take any actions reasonably required by the Lenders to ensure and/or
demonstrate that the Lien and security interests granted hereby and by the other
Security Instruments continue to be perfected under the Uniform Commercial Code
or otherwise after giving effect to the establishment of any such class of Loans
or any such new Commitments.

 

51



--------------------------------------------------------------------------------

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01 Repayment of Loans. The Borrowers hereby unconditionally promise to
pay to the Administrative Agent, for the account of each Lender, the then unpaid
principal amount of each Loan on the Maturity Date.

Section 3.02 Interest.

(a) Loans. The Original Term Loans shall bear interest at the Fixed Coupon Rate,
but in no event to exceed the Highest Lawful Rate.

(b) [Reserved].

(c) Post-Default. Notwithstanding the foregoing, if an Event of Default under
Sections 10.01(a), (b), (h) or (i) has occurred and is continuing, then all
Loans outstanding hereunder shall bear interest from and after the date of such
Event of Default, after as well as before judgment, at a rate per annum equal to
two percent (2%) plus the then applicable rate of interest accruing on such Loan
as provided in Sections 3.02(a), but in no event to exceed the Highest Lawful
Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Maturity Date and
shall be payable entirely in cash; provided that (i) interest accrued pursuant
to Section 3.02(c) shall be payable on demand, and (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

Section 3.03 [Reserved].

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrowers shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b), and subject to the premium set forth
in Section 3.04(d).

(b) Notice and Terms of Optional Prepayment. The Parent Borrower shall notify
the Administrative Agent by delivery of a notice of prepayment in the form of
Exhibit B-2 hereto (“Notice of Prepayment”) executed by a Responsible Officer of
any prepayment hereunder not later than 1:00 p.m., Eastern time, two Business
Days before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, a Notice of Prepayment delivered
by

 

52



--------------------------------------------------------------------------------

the Parent Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or the occurrence of a Change in
Control, in which case such Notice of Prepayment may be revoked by the Parent
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Promptly following
receipt of any such Notice of Prepayment, the Administrative Agent shall advise
the applicable Lenders of the contents thereof. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 3.02 and the prepayment premium required by Section 3.04(d). Each
prepayment hereunder shall be in an amount that is an integral multiple of
$1,000,000 (or such lesser amount or integral to repay a Borrowing in full).

(c) Mandatory Prepayments.

(i) Excess Proceeds from Asset Sales. Not later than 10 Business Days following
each date on which the aggregate amount of Excess Proceeds exceeds $20,000,000,
the Parent Borrower shall deliver an offer to the Administrative Agent (which
shall furnish such offer pro rata (based on the amount of principal of the
outstanding Loans) to each Lender) to prepay the Loans of the Lenders in an
aggregate principal amount equal to the amount of such Excess Proceeds, which
prepayment shall be made in cash at par plus accrued and unpaid interest (if
any) (which prepayment, for the avoidance of doubt, shall be made without any
premium or call protection) to the date of such prepayment (each such offer, an
“Excess Proceeds Offer”). Each Lender may decline all but not less than all of
its pro rata share of any Excess Proceeds Offer (any such amounts not accepted,
the “Declined Amounts”) by providing written notice (a “Rejection Notice”) to
the Administrative Agent and the Parent Borrower no later than 5:00 p.m.,
Eastern time, ten Business Days after the date of delivery of such Excess
Proceeds Offer. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time period specified above, such Lender shall
be deemed to have accepted such Excess Proceeds Offer. The Borrowers shall
prepay all Loans required to be prepaid by it under this Section 3.04(c)(i) no
later than five Business Days after expiration of the time period specified
above. Any Declined Amounts shall no longer be subject to this
Section 3.04(c)(i) and may be used by the Parent Borrower or any of its
Restricted Subsidiaries in any manner not prohibited by this Agreement. If the
aggregate principal amount of Loans requested to be repaid exceeds the aggregate
amount to be repaid by the Borrowers pursuant to this Section 3.04(c)(i) the
Administrative Agent shall apply the amounts to be repaid by the Borrowers to
the Loans requested to be repaid on a pro rata basis as among the various
Classes hereof based on the principal amount of such Loans; provided that any
Class of Loans may be prepaid on a less (but not greater) than pro rata basis if
agreed to by the Lenders holding such Class of Loans; provided, further, that,
if at the time any amount is required to be paid pursuant to this
Section 3.04(c)(i), the Borrowers are required to offer to repurchase or prepay
Second Lien Debt pursuant to the terms of the documentation governing such Debt
with any Excess Proceeds, then the Borrower may apply such Excess Proceeds on a
pro rata basis (determined on the basis of the aggregate outstanding principal
amount of the Loans and Second Lien Debt at such time; provided that the portion
of such Excess Proceeds allocated to Second Lien Debt shall not exceed the
amount of such Excess Proceeds required to be allocated to the Second Lien Debt
pursuant to the terms thereof, and the

 

53



--------------------------------------------------------------------------------

remaining amount, if any, of such Excess Proceeds shall be allocated to the
Loans in accordance with the terms hereof) to the prepayment of the Loans and to
the repurchase or prepayment of Second Lien Debt, and the amount of prepayment
of the Loans that would otherwise have been required pursuant to
Section 3.04(c)(i) shall be reduced accordingly; provided, further, that to the
extent the holders of Second Lien Debt decline to have such Debt purchased, the
Declined Amount shall promptly (and in any event within 10 Business Days after
the date of such rejection) be applied to prepay the Loans in accordance with
the terms hereof. Notwithstanding anything in this Section 3.04(c)(i) to the
contrary, other than in the case of mandatory prepayments declined by the
lenders under the First Lien Loan Documents as “Declined Proceeds” or similar
term, no mandatory prepayments of the Loans shall be required to the extent the
applicable proceeds are required to be applied to make mandatory prepayments
with respect to Excess Proceeds under the First Lien Loan Documents.

(ii) Change in Control; Mandatory Commitment Reduction. Within 30 days following
any Change in Control, the Parent Borrower shall deliver to the Administrative
Agent an offer to each Lender (each such offer, a “Change in Control Offer”) to
prepay all of such Lender’s Loans then outstanding, which offer the
Administrative Agent shall furnish to all of the Lenders, at an offer price in
cash at par plus accrued and unpaid interest (if any) (which prepayment, for the
avoidance of doubt, shall be made without any premium or call protection) to the
date of such prepayment. Each Lender may decline all but not less than all of
its pro rata share of any Change in Control Offer by providing a Rejection
Notice to the Administrative Agent and the Parent Borrower no later than 5:00
p.m., Eastern time, ten Business Days after the date of delivery of the Change
in Control Offer. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time period specified above, such Lender will be
deemed to have accepted such Change in Control Offer. The Commitment of any
Lender that does not deliver a Rejection Notice within the time period specified
above shall be automatically reduced to $0. The Borrowers shall prepay all Loans
required to be prepaid by it under this Section 3.04(c)(ii) no later than 15
days after expiration of the time period specified above for acceptance by the
Lenders of the Change in Control Offer (such date, the “Change in Control
Payment Date”).

(d) Prepayment Premium. In the event that all or any portion of the Original
Term Loans are (i) voluntarily prepaid in connection with (A) the refinancing or
repricing of all or any portion of the Original Term Loans with the proceeds of
any Debt incurred by any Loan Party, the primary purpose of which is to reduce
the Fixed Coupon Rate applicable to the Original Term Loans, or (B) any
amendment, restatement, amendment and restatement or other modification to this
Agreement, in the case of each of clauses (A) and (B), which reduces the Fixed
Coupon Rate applicable to such Original Term Loans, other than any refinancing
or repricing of Original Term Loans in connection with any Change in Control or
(ii) an acceleration occurs in connection with all or any portion of the
Original Term Loans, in each case, on or after the date that is six months after
the Effective Date and prior to the first anniversary of the end of such six
month period, such prepayments, refinancing, repricings or acceleration will be
made at 101.0% of the amount prepaid, refinanced, repriced or accelerated.

 

54



--------------------------------------------------------------------------------

Section 3.05 Fees. The Borrowers agree to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrowers and the Administrative Agent in the applicable Fee
Letter.

ARTICLE IV

Payments; Pro Rata Treatment; Sharing Set-offs

Section 4.01 Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrowers. The Borrowers shall make each payment required to
be made by them hereunder (whether of principal, interest, fees or reimbursement
of amounts payable under Section 5.01, Section 5.03 or otherwise) prior to 12:00
p.m., Eastern time, on the date when due, in immediately available funds,
without defense, deduction, recoupment, set-off or counterclaim. Fees, once
paid, shall be fully earned and shall not be refundable under any circumstances.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices specified in
Section 12.01, except that payments pursuant to Section 5.01, Section 5.03 and
Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate Recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in U.S. dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder (plus any fees and expenses owed to the Administrative
Agent), pro rata among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.01, 5.03 or 12.03) greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and
(ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that

 

55



--------------------------------------------------------------------------------

(A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(B) the provisions of this Section 4.01(c) shall not be construed to apply to
(1) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (2) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Parent Borrower or any
of its Subsidiaries (except if such assignment is pursuant to Section 12.04(g),
as to which the provisions of this Section 4.01(c) shall not apply). The
Borrowers consent to the foregoing and agree, to the extent they may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrowers rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of each Loan Party in the amount of such
participation.

Section 4.02 Presumption of Payment by the Borrowers. Unless the Administrative
Agent shall have received notice from the Borrowers prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may (but shall have no obligation to), in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 4.02 then
the Administrative Agent may (notwithstanding any contrary provision hereof)
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid. After acceleration or
maturity of the Loans, all principal will be paid ratably as provided in
Section 10.02(c).

ARTICLE V

Increased Costs; Break Funding Payments; Taxes; Illegality

Section 5.01 Increased Costs.

(a) Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

 

56



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, or to reduce the amount of any sum received
or receivable by such Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or other
Recipient in accordance with Section 5.01(c), the Borrowers will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time upon request of such Lender in
accordance with Section 5.01(c), the Borrowers will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) Certificates. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 5.01(a) or (b) together with reasonable supporting
documentation shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lenders to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 5.02 [Reserved].

 

57



--------------------------------------------------------------------------------

Section 5.03 Taxes.

(a) For purposes of this Section 5.03, the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. The Borrowers shall cause any and all payments by or
on account of any obligation of any Loan Party under any Loan Document to be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(c) Payment of Other Taxes. The Borrowers shall, and shall cause the other Loan
Parties to, pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(d) Indemnification. The Borrowers shall, and shall cause the other Loan Parties
to, jointly and severally indemnify each Recipient, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.03) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate of the Recipient as to the amount of such
payment or liability under this Section 5.03 shall be delivered to the Borrowers
and shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

58



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 5.03, such
Loan Party shall (or the Borrowers shall cause such Loan Party to) deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing any payment of Indemnified Taxes by such
Loan Party to a Governmental Authority, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.03(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

 

59



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner.

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

60



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Effective Date.

(iii) The Administrative Agent (and any assignee or successor) will deliver, to
the Borrowers, on or prior to the Effective Date (or, assignment or succession,
if applicable), either (i) (A) two (2) executed copies of IRS Form W-8ECI with
respect to any amounts payable to the Administrative Agent for its own account
and (B) two (2) duly completed copies of IRS Form W-8IMY (certifying that it is
either a “qualified intermediary” or a “U.S. branch”) for the amounts the
Administrative Agent receives for the account of others, or (ii) two (2)
executed copies of IRS Form W-9, whichever is applicable, and in each case of
(i) and (ii), with the effect that the Borrowers can make payments to the
Administrative Agent without deduction or withholding of any taxes imposed by
the United States.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified pursuant to this
Section 5.03 (including by the payment of additional amounts pursuant to this
Section 5.03), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Indemnified Taxes giving rise to such refund), net
of all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the

 

61



--------------------------------------------------------------------------------

indemnification payments or additional amounts giving rise to such refund had
never been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 5.04 Mitigation Obligations. If any Lender requests compensation under
Section 5.01, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

ARTICLE VI

Conditions Precedent

Section 6.01 Effective Date. The obligations of the Lenders to make Loans shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02 or the last paragraph of
this Section 6.01):

(a) The Administrative Agent shall have received all fees, expenses and amounts
due and payable on or prior to the Effective Date (including legal fees and
expenses), including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder.

(b) The Administrative Agent and the Lenders shall have received a certificate
of the secretary or an assistant secretary of each Borrower and each Guarantor,
which shall be substantially in the form of Exhibit D-1, setting forth
(i) resolutions of its board of directors, members or partners with respect to
the authorization of such Borrower or such Guarantor to execute and deliver the
Loan Documents to which it is a party and to enter into the transactions
contemplated in those documents, (ii) the officers of such Borrower or such
Guarantor (y) who are authorized to sign the Loan Documents to which such
Borrower or such Guarantor is a party and (z) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the Organizational Documents of such Borrower and such Guarantor, certified
as being true and complete. The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Parent Borrower to the contrary.

(c) The Administrative Agent and the Lenders shall have received certificates of
the appropriate state agencies with respect to the existence, qualification and
good standing of each Borrower and each Guarantor from their jurisdiction of
organization.

 

62



--------------------------------------------------------------------------------

(d) The Administrative Agent and the Lenders shall have received a closing
certificate which shall be substantially in the form of Exhibit D-2, duly and
properly executed by a Responsible Officer and dated as of the Effective Date.

(e) The Administrative Agent and the Lenders shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party.

(f) The Administrative Agent and the Lenders shall have received copies of duly
executed Notes payable to each Lender that has requested a Note in a principal
amount equal to its respective Original Term Commitment dated as of the date
hereof.

(g) The Administrative Agent and the Lenders shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments, including, without
limitation, the Primary Intercreditor Agreement.

(h) The Administrative Agent and the Lenders shall have received (i) an opinion
of Latham & Watkins LLP, special counsel to the Loan Parties, which shall be
substantially in the form of Exhibit D-3, and (ii) Winstead PC, special
collateral counsel to the Loan Parties, which shall be substantially in the form
of Exhibit D-4.

(i) The Administrative Agent and the Lenders shall have received a certificate
of insurance coverage of the Parent Borrower evidencing that the Parent Borrower
and the Subsidiaries are carrying insurance in accordance with Section 7.13.

(j) The Administrative Agent and the Lenders shall have received appropriate UCC
search results, vessel title abstracts from the National Vessel Documentation
Center or other relevant search certificates reflecting no prior Liens (other
than in favor of the First Lien Collateral Agent and the Collateral Agent or the
trustee/mortgagee, as the case may be) encumbering the Vessel Collateral in each
of the jurisdictions or offices in which UCC financing statements and the
National Vessel Documentation Center should be made to evidence perfected
security interests in all Vessel Collateral, other than Liens permitted by
Section 9.03.

(k) Arrangements shall have been made to have the Fleet Mortgage with respect to
US-flagged Vessel Collateral duly submitted for recordation to the National
Vessel Documentation Center on or promptly following the Effective Date.

(l) The Administrative Agent shall have received all documentation and other
information about the Loan Parties required under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act that has been requested by the Administrative Agent in writing at
least three (3) Business Days prior to the Effective Date.

(m) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

 

63



--------------------------------------------------------------------------------

(n) The representations and warranties of the Borrowers and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct on and as of the date of such Borrowing, except to the extent any such
representations and warranties are expressly limited to an earlier date (in
which case such representations and warranties shall be true and correct on and
as of such earlier date).

(o) Immediately after giving effect to such Borrowing, Available Liquidity as of
the last day of the most recently ended fiscal quarter shall not be less than
the Minimum Liquidity Amount.

Notwithstanding the foregoing, the obligations of the Lenders to make (or be
deemed to have made) Original Term Loans hereunder shall not become effective
unless all of the foregoing conditions are satisfied (or waived pursuant to
Section 12.02 or deemed waived and, in the event such conditions are not so
satisfied or waived, the Original Term Commitments shall terminate at such
time); provided that upon the funding of the Original Term Loans hereunder, the
foregoing conditions in this Section 6.01 shall be deemed satisfied.

Section 6.02 Collateral Conditions. Upon the occurrence of the Collateral
Conditions:

(a) the Security Instruments shall be amended to grant Liens by any applicable
Borrower or Guarantor on the Collateral pursuant to the Security Instruments
(for the avoidance of doubt, excluding Excluded Assets (as defined in the
Guaranty and Collateral Agreement)); and

(b) the provisions in this Agreement that are subject to the occurrence of the
Collateral Conditions shall become effective.

ARTICLE VII

Representations and Warranties

Each Borrower represents and warrants to the Administrative Agent and each
Lender that:

Section 7.01 Organization; Powers. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite corporate or limited liability company power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its Property and to carry on its business as now
conducted, and (b) is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except where failure to
have such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.

Section 7.02 Authority; Enforceability. The Transactions are within each
Borrower’s and each Guarantor’s limited liability company, corporate or
partnership powers and have been duly authorized by all necessary limited
liability company or corporate and, if required, member, or shareholder action.
Each Loan Document to which such Borrower or a Guarantor is a party has been
duly executed and delivered by such Borrower or such Guarantor and constitutes a
legal, valid and binding obligation of such Borrower and such Guarantor, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

64



--------------------------------------------------------------------------------

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including members, partners or
shareholders of the Borrowers, the Guarantors or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than the recording and filing of the Security
Instruments as required thereby or by this Agreement, (b) will not violate
(i) any applicable law or regulation, (ii) the Organizational Documents of the
Borrowers, the Guarantors or any Restricted Subsidiary of the Parent Borrower or
(iii) any order of any Governmental Authority, (c) will not violate or result in
a default under any indenture, agreement or other instrument evidencing Material
Indebtedness binding upon the Borrowers or any Restricted Subsidiary of the
Parent Borrower or their Properties, or give rise to a right thereunder to
require any material payment to be made by the Borrowers or such Restricted
Subsidiary of the Parent Borrower and (d) will not result in the creation or
imposition of any Lien on any Property of the Borrowers or any Restricted
Subsidiary of the Parent Borrower (other than the Liens created by the Loan
Documents, any First Lien Loan Documents and any other Second Lien Loan
Documents).

Section 7.04 Financial Statements; No Material Adverse Change.

(a) The Parent Borrower has heretofore made publicly available its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2017, reported on by
Ernst & Young LLP, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended September 30, 2018,
certified by a Responsible Officer. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Parent Borrower and its Consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of certain footnotes in the case of the unaudited
quarterly financial statements.

(b) Since December 31, 2017, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

(c) None of the Parent Borrower or any of its Restricted Subsidiaries has any
material Funded Debt or any contingent liabilities, off-balance sheet
liabilities or partnerships, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except for those arising with respect to the Transactions, those
arising under the First Lien Term Loan Agreement and the Unsecured Indentures
and those included or otherwise disclosed in the financial statements or other
written materials delivered to the Administrative Agent or otherwise made
publicly available (including pursuant to filings with the SEC).

 

65



--------------------------------------------------------------------------------

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Parent Borrower,
threatened against or affecting the Parent Borrower or any of its Restricted
Subsidiaries or any of their Properties (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have a Material Adverse Effect, or (ii) that involve any Loan Document or the
Transactions.

(b) Since the Effective Date, there has been no change in the status of the
matters disclosed in Schedule 7.05 that has resulted in, or could reasonably be
expected to have, Material Adverse Effect.

Section 7.06 Environmental Matters. Except as could not be reasonably expected
to have a Material Adverse Effect (or with respect to (c), (d) and (e) below,
where the failure to take such actions could not be reasonably expected to have
a Material Adverse Effect):

(a) Neither any Property of the Parent Borrower or any of its Restricted
Subsidiaries nor any operations conducted by the Parent Borrower or any of its
Restricted Subsidiaries violate or has violated any Environmental Laws.

(b) Neither any Property of the Parent Borrower or any of its Restricted
Subsidiaries nor the operations conducted thereon or, to the knowledge of the
Parent Borrower, any prior owner or operator of such Property or operation, are
subject to any existing, pending or threatened action, suit, investigation,
inquiry or proceeding by or before any court or Governmental Authority or to any
remedial obligations or other liabilities under Environmental Laws.

(c) All notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Parent Borrower and each of its
Restricted Subsidiaries, including, without limitation, past or present
treatment, storage, disposal or release of a Hazardous Material into the
environment, have been duly obtained or filed, and the Parent Borrower and each
of its Restricted Subsidiaries are in compliance with the terms and conditions
of all such notices, permits, licenses and similar authorizations.

(d) All Hazardous Material, if any, generated by the Parent Borrower or any of
its Restricted Subsidiaries or by any other Person at any and all Property of
the Parent Borrower or any of its Restricted Subsidiaries, has been transported,
treated and disposed of in accordance with Environmental Laws and so as not to
pose an imminent and substantial endangerment to public health or welfare or the
environment, and, to the knowledge of the Parent Borrower, all such transport
carriers and treatment and disposal facilities have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any existing, pending or threatened action, investigation or
inquiry by any Governmental Authority pursuant to any Environmental Laws.

 

66



--------------------------------------------------------------------------------

(e) The Parent Borrower has no knowledge that any Hazardous Materials are now
located on or in the Vessels, or that any other Person has ever caused or
permitted any Hazardous Materials to be placed, held, located or disposed of on,
the Vessels or any part thereof, except for such Hazardous Materials that may
have been placed, held, or located on the Vessels in accordance with and
otherwise not in violation of or in a manner reasonably likely to give rise to
liability under Environmental Laws.

(f) To the extent applicable under OPA, all Property of the Parent Borrower and
each of its Restricted Subsidiaries currently satisfies all requirements imposed
by OPA and, except as set forth on Schedule 7.06(f), the Parent Borrower does
not have any reason to believe that such Property, to the extent subject to OPA,
will not be able to maintain compliance with OPA requirements during the term of
this Agreement.

(g) To the knowledge of the Parent Borrower, there has been no exposure of any
Person or Property to any Hazardous Materials in connection with any Property or
operation of the Parent Borrower or any Subsidiary that could reasonably be
expected to form the basis of a claim for damages or compensation.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) The Parent Borrower and each of its Restricted Subsidiaries is in compliance
with all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, and possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b) Neither the Parent Borrower nor any of its Restricted Subsidiaries is in
default nor has any event or circumstance occurred which, but for the expiration
of any applicable grace period or the giving of notice, or both, would
constitute a default under, or would require the Parent Borrower or any of its
Restricted Subsidiaries to Redeem or make any offer to Redeem under any
indenture, note, credit agreement or instrument pursuant to which any Material
Indebtedness is outstanding or by which the Parent Borrower or any such
Restricted Subsidiary or any of their Properties is bound.

(c) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Parent Borrower nor any of its
Restricted Subsidiaries is an “investment company” or a company “controlled” by
an “investment company,” within the meaning of, or subject to regulation under,
the Investment Company Act of 1940, as amended.

Section 7.09 Anti-Terrorism Laws and Sanctions.

(a) No Loan Party nor any Subsidiary of any Loan Party nor, to the knowledge of
the Parent Borrower, any director, officer, agent or employee of any Loan Party
or any Subsidiary of any Loan Party is in violation of any Anti-Terrorism Law or
Sanctions or engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law or Sanctions.

 

67



--------------------------------------------------------------------------------

(b) No Loan Party nor any Subsidiary of any Loan Party nor, to the knowledge of
the Parent Borrower, any director, officer, agent or employee of any Loan Party
or any Subsidiary of any Loan Party acting or benefiting in any capacity in
connection with the Loans, the Transactions or the other transactions hereunder,
is a Sanctioned Person.

(c) No Loan Party nor any Subsidiary of any Loan Party nor, to the knowledge of
the Parent Borrower, any director, officer, agent or employee of any Loan Party
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Sanctioned Person.

(d) The Parent Borrower has implemented and maintains in effect policies and
procedures designed to promote and achieve compliance by the Parent Borrower and
its Subsidiaries and their respective directors, officers, agents and employees
with Sanctions and Anti-Terrorism Laws in all respects.

Section 7.10 Taxes. Each of the Parent Borrower and its Restricted Subsidiaries
has timely filed (including any available extension) or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Parent
Borrower or such Restricted Subsidiary, as applicable, has set aside on its
books adequate accruals in accordance with GAAP (to the extent such accrual may
be set up under GAAP) or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The charges and
accruals on the books of the Parent Borrower and its Restricted Subsidiaries in
respect of Taxes and other governmental charges are, in the reasonable opinion
of the Parent Borrower, adequate.

Section 7.11 ERISA.

(a) The Parent Borrower, its Restricted Subsidiaries and each ERISA Affiliate
have complied in all material respects with ERISA and, where applicable, the
Code regarding each Plan.

(b) Each Plan is, and has been, maintained in substantial compliance with ERISA
and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Parent Borrower, any of its Restricted Subsidiaries or any
ERISA Affiliate (whether directly or indirectly) of (i) either a material civil
penalty assessed pursuant to subsections (c), (i), (l) or (m) of Section 502 of
ERISA or a tax imposed pursuant to Chapter 43 of Subtitle D of the Code or
(ii) material breach of fiduciary duty liability damages under Section 409 of
ERISA.

(d) No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974. No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Parent Borrower, any of its Restricted Subsidiaries or any ERISA Affiliate
has been or is expected by the Parent Borrower, any such Restricted Subsidiary
or any ERISA Affiliate to be incurred with respect to any Plan. No ERISA Event
has occurred or is reasonably expected to occur.

 

68



--------------------------------------------------------------------------------

(e) Full payment when due has been made of all material amounts which the Parent
Borrower, its Restricted Subsidiaries or any ERISA Affiliate is required under
the terms of each Plan or applicable law to have been paid as contributions to
such Plan, and no waived funding deficiency (as defined in Section 302 of ERISA
and Section 412 of the Code), which could reasonably be expected to have a
Material Adverse Effect, exists with respect to any Plan. The actuarial present
value of the benefit liabilities under each Plan which is subject to Title IV of
ERISA does not, as of the end of the Parent Borrower’s most recently ended
fiscal year, exceed the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities by a material amount, and the sum of such excesses
for all such Plans is not material. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in Section 4041 of ERISA.

(f) None of the Parent Borrower, its Restricted Subsidiaries or any ERISA
Affiliate sponsors, maintains, or contributes to an employee welfare benefit
plan, as defined in Section 3(1) of ERISA, including, without limitation, any
such plan maintained to provide benefits to former employees of such entities,
that may not be terminated by the Parent Borrower, any of its Restricted
Subsidiaries or any ERISA Affiliate in its sole discretion at any time without
any material liability.

(g) None of the Parent Borrower, its Restricted Subsidiaries or any ERISA
Affiliate is required to contribute to, or has any other absolute or contingent
liability in respect of, any Multiemployer Plan that, when taken together with
all other such contribution obligations and liabilities, has resulted in, or
could reasonably be expected to have, a Material Adverse Effect.

Section 7.12 Disclosure; No Material Misstatements. None of the information
publicly disclosed by the Parent Borrower in its filings with the SEC or in its
press releases (as modified or supplemented by other information subsequently so
furnished or made available), when considered as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading as of the date such information was furnished or
made publicly available. For the avoidance of doubt, it is understood that the
Administrative Agent shall have no duty to examine or investigate any written
reports, financial statements, certificates or other written information
delivered by the Parent Borrower pursuant to this Article VII.

Section 7.13 Insurance. The Parent Borrower has, and has caused its Restricted
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements, all material
agreements and all other Loan Documents (including, but not limited to, the
Fleet Mortgages) and (b) insurance coverage in at least amounts and against such
risk (including, without limitation, public liability) that are reasonably
consistent with other companies in the industry performing the same or a similar
business for the assets and operations of the Parent Borrower and its Restricted
Subsidiaries. The Administrative Agent or the Collateral Agent, as the case may
be, and the Lenders have been named in a manner such that they are afforded the
stature of additional insureds in respect of such liability insurance policies
and the Administrative Agent has been named as loss payee with respect to Vessel
Collateral loss insurance.

 

69



--------------------------------------------------------------------------------

Section 7.14 Subsidiaries. As of the Effective Date, except as set forth on
Schedule 7.14, the Parent Borrower has no Subsidiaries. The owner and percentage
of ownership of each Subsidiary as of the Effective Date is set forth on such
schedule.

Section 7.15 Location of Business and Offices. As of the Effective Date, the
Parent Borrower’s and each Subsidiary’s jurisdiction of organization, name as
listed in the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.15.

Section 7.16 Properties; Titles, Etc.

(a) The relevant Loan Parties have good title to all of the Vessel Collateral,
free and clear of all Liens except (i) Liens pursuant to the Loan Documents, the
First Lien Loan Documents, any other Second Lien Loan Documents and any Junior
Lien Documents, and (ii) Permitted Liens of the type permitted under clauses
(a), (d) and (k) of the definition thereof. Set forth on Schedule 8.14 hereto is
a complete and accurate list of all Vessel Collateral owned by each Loan Party
as of the Effective Date and, subject to Section 8.17, to be subject to a Fleet
Mortgage on the Effective Date; as of the Effective Date all Vessel Collateral
is duly documented in the name of the applicable Loan Party as shipowner under
the laws and flag of the United States or Mexico, as applicable, and, with
respect to US-flagged Vessels that are Vessel Collateral, except as set forth on
Schedule 7.16, eligible to operate in the coastwise trade of the United States.
Each Loan Party that owns Vessel Collateral is (i) if such Vessel Collateral is
one or more Vessels registered under the laws and flag of the United States, a
citizen of the United States within the meaning of Section 2(c) of the Shipping
Act, 1916, as amended (46 U.S.C. § 50501), eligible to own and operate vessels
in the coastwise trade of the United States, or (ii) eligible to own and operate
vessels in whatever jurisdiction and trade the Vessel Collateral is qualified,
as applicable.

(b) Except as otherwise permitted under the Loan Documents including the last
sentence of this Section 7.16(b) and Section 8.17, all filings and other actions
on behalf of the Parent Borrower or, as applicable, any Restricted Subsidiary of
the Parent Borrower necessary or desirable to perfect and protect the security
interest in the Vessel Collateral created under the Security Instruments have
been duly made or taken and such security interests are (or, in the case of such
Mexican-flagged Vessels, will be) in full force and effect, and the Security
Instruments create (or, in the case of such Mexican-flagged Vessels, will
create) in favor of the Collateral Agent or trustee/mortgagee, as the case may
be, for the benefit of the Secured Parties a valid and, together with such
filings, recordations and other actions, when effected, perfected second
priority security interest (or, after the Discharge of the First Lien
Obligations, a perfected priority security interest) in the Vessel Collateral,
securing the payment of the Indebtedness. To the extent that the Vessel
Collateral is registered under the laws and flag of the United States, the Fleet
Mortgage, executed and delivered, creates in favor of the Collateral Agent, as
trustee/mortgagee, a legal, valid, and enforceable second preferred mortgage
lien (or, after the Discharge of the First Lien Obligations, a legal, valid, and
enforceable first preferred mortgage lien) over the whole of the Vessel
Collateral therein named and when duly recorded shall constitute a perfected
second “preferred mortgage” within the meaning of Section 31301(6)(B) of Title
46 of the United States Code, entitled to the benefits accorded a second
preferred mortgage (or, after the Discharge of the First Lien Obligations, a
legal, valid, and enforceable first preferred mortgage) on a vessel registered
under the laws and flag of the United States.

 

70



--------------------------------------------------------------------------------

(c) All of the material Properties of the Parent Borrower and its Restricted
Subsidiaries which are reasonably necessary for the operation of their
businesses (other than Stacked Vessels) are in good working condition, ordinary
wear and tear excepted, and are maintained in accordance with reasonable
commercial business standards, except (i) as set forth in Schedule 7.16 or
(ii) where the failure to be in such condition or maintain such Property could
not reasonably be expected to have a Material Adverse Effect.

(d) The Parent Borrower and each of its Restricted Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual Property material to its business, and the use thereof by the
Parent Borrower and such Restricted Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The Parent Borrower and its Restricted Subsidiaries either own
or have valid licenses or other rights to use all databases, and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in its line of business, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.

Section 7.17 Hedging Obligations. As of the Effective Date, Schedule 7.17 sets
forth a true and complete list of all Hedging Obligations of the Parent Borrower
and each of its Restricted Subsidiaries, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

Section 7.18 Use of Proceeds. In addition to the exchange of Original Term Loans
for the Exchanged Notes on the Effective Date, any other proceeds of the Loans
shall be used for working capital and general corporate purposes of the Parent
Borrower and each of its Restricted Subsidiaries, including Redemption of part
or all of the 2020 Senior Notes remaining outstanding, Redemptions of other
Debt, and capital expenditures (including vessel construction or conversions and
acquisitions). The Parent Borrower and each of its Restricted Subsidiaries is
not engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying margin stock (within the meaning of Regulation T, U or X
of the Board). No part of the proceeds of the Loans will be used for any purpose
which violates the provisions of Regulations T, U or X of the Board.

Section 7.19 Solvency. After giving effect to the Transactions contemplated
hereby that had been effected through the date of determination, (a) the
aggregate assets (after giving effect to amounts that could reasonably be
received by reason of indemnity, offset, insurance or any similar arrangement),
at a fair valuation, of the Parent Borrower, the Co-Borrower and the Guarantors,
taken as a whole, will exceed the aggregate Debt of the Parent Borrower, the
Co-Borrower and the Guarantors on a consolidated basis, as the Debt becomes
absolute and matures, (b) each of the Parent Borrower, the Co-Borrower and the
Guarantors will not have incurred or intended to incur, and will not believe
that it will incur, Debt beyond its ability to pay such Debt (after taking into
account the timing and amounts of cash to be received by each of the Parent
Borrower, the Co-Borrower and the Guarantors and the amounts to be payable on or
in respect of its liabilities, and giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement) as such Debt becomes absolute and matures and (c) each of the
Parent Borrower, the Co-Borrower and the Guarantors will not have (and will have
no reason to believe that it will have thereafter) unreasonably small capital
for the conduct of its business.

 

71



--------------------------------------------------------------------------------

Section 7.20 Anti-Corruption Laws. No Loan Party nor any Subsidiary of any Loan
Party nor, to the knowledge of the Parent Borrower, any director, officer, agent
or employee of any Loan Party or any Subsidiary of any Loan Party is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the FCPA or any other applicable anti-corruption laws of any
jurisdiction, domestic or foreign, including, without limitation, making use of
the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization or approval of
the payment of any money, or other property, gift, promise to give or
authorization of the giving of anything of value, directly or indirectly, to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office in contravention of the FCPA or any other applicable anti-corruption
laws. Each Loan Party and its Subsidiaries has conducted their businesses in
compliance with applicable anti-corruption laws and the FCPA in all material
respects and will maintain policies and procedures designed to promote and
achieve compliance with such laws and with the representation and warranty
contained herein. No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate the FCPA or any other applicable
anti-corruption laws or applicable Sanctions.

Section 7.21 EEA Financial Institution. No Loan Party, nor any of its
Subsidiaries, is an EEA Financial Institution.

ARTICLE VIII

Affirmative Covenants

Until the principal of and interest on each Loan and all fees payable hereunder
and all other amounts payable under the Loan Documents shall have been paid in
full, the Borrowers covenant and agree with the Administrative Agent and the
Lenders on behalf of the Loan Parties that:

Section 8.01 Financial Statements. The Parent Borrower will furnish or cause to
be furnished to the Administrative Agent, for distribution to each Lender, each
of the following:

(a) Annual and Quarterly Reports – whether or not the Parent Borrower is
required to do so by the rules and regulations of the SEC, so long as any
Indebtedness remains outstanding, the Parent Borrower will file with the SEC
within the time periods specified in the SEC’s rules and regulations (unless the
SEC will not accept such a filing) and, within 15 days of filing, or attempting
to file, the same with the SEC, (i) all quarterly and annual financial and other
information with respect to the Parent Borrower and its Subsidiaries that would
be required to be contained in a filing with the SEC on Forms 10-Q and 10-K if
the Parent Borrower were required to file such forms, including a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” and
(ii) all current reports that would be required to be filed with the SEC on Form
8-K if the Parent Borrower were required to file such reports.

 

72



--------------------------------------------------------------------------------

(b) [reserved].

(c) Unrestricted Subsidiaries – if the Parent Borrower has designated any of its
Subsidiaries as Unrestricted Subsidiaries, then, upon request of the Required
Lenders, the Parent Borrower shall deliver, together with each delivery of
financial statements under Section 8.01(a), the related unaudited consolidating
financial information reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries from such consolidated financial statements.

(d) [reserved].

(e) Appraisal Reports – prior to the consummation of any transaction hereunder
that requires the determination of the Appraised Value of any Vessel, the Parent
Borrower shall deliver the required Appraisal Report(s).

All financial information contained in the information referred to above (other
than in clauses (d) and (e)) shall conform to GAAP applied on a consistent
basis, except only for such changes in accounting principles or practice with
which the independent certified public accountants concur. The information
required to be delivered pursuant to Section 8.01(a) above shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports containing such information, shall be available on the website of the
SEC at www.sec.gov or on the Parent Borrower’s website at
www.hornbeckoffshore.com. Delivery of such reports, information and documents to
the Administrative Agent is for informational purposes only and the
Administrative Agent’s receipt of such shall not constitute constructive notice
of any information contained therein or determinable from information contained
therein, including the Parent Borrower’s compliance with any of its covenants
hereunder.

Section 8.02 Certificates of Compliance; Etc.. Within 15 days following the
required SEC filing date in respect of the Parent Borrower’s financial
statements (or if the Parent Borrower is not required to make such filings,
within 105 days following the last day of each fiscal year and within 60 days
following the last day of each of the first three fiscal quarters), the Parent
Borrower will furnish to Administrative Agent a certificate of a Responsible
Officer (i) stating that there is no Default or Event of Default at such time,
(ii) containing the calculations necessary for determining compliance with
Section 9.05 and (iii) solely in the case of a certificate delivered in
connection with the delivery of financial statements under Section 8.01(a)(i),
containing a then-current list of all Commodities Accounts, Deposit Accounts and
Securities Accounts (each as defined in the UCC) of the Parent Borrower and its
Restricted Subsidiaries (which list shall indicate which accounts are Excluded
Accounts under and as defined in the Guaranty and Collateral Agreement and shall
include the balance of such accounts as of the end of such fiscal year). Within
30 days after any Loan Party (i) creating any account that is used or intended
to be used for the purpose described in clause (iv) of the definition of
“Excluded Accounts” in the Guaranty and Collateral Agreement or (ii) utilizing
an existing account that had not previously been used for the purpose described
in the preceding clause (i), the Parent Borrower shall notify the Collateral
Agent thereof and provide the Collateral Agent with a description of such
account in the same level as detail as the description of accounts provided in
the Perfection Certificate (as defined in the Guaranty and Collateral
Agreement).

 

73



--------------------------------------------------------------------------------

Section 8.03 Taxes and Other Liens. The Parent Borrower, the Co-Borrower and the
Guarantors will pay and discharge promptly when due all Taxes imposed upon the
Parent Borrower, the Co-Borrower or any Guarantor or upon its income or upon any
of its Property as well as all claims of any kind (including claims for labor,
materials, supplies and rent) which, if unpaid, might become a Lien (other than
Permitted Liens) upon any or all of its Property; provided that the Parent
Borrower, the Co-Borrower and the Guarantors shall not be required to pay any
such Tax if the amount, applicability or validity thereof shall concurrently be
contested in good faith by appropriate proceedings diligently conducted and if
the contesting party shall have set up accruals therefor adequate under GAAP.

Section 8.04 Existence; Compliance. Except as permitted by Section 9.04 and
except to the extent any change therein is not otherwise prohibited hereunder,
the Parent Borrower, the Co-Borrower and each Guarantor will maintain its
limited liability company or corporate existence and rights. The Parent
Borrower, the Co-Borrower and the Guarantors will observe and comply with all
valid laws, statutes, codes, acts, ordinances, orders, judgments, decrees,
injunctions, rules, regulations, certificates, franchises, permits, licenses,
authorizations, directions and requirements of Governmental Authority, including
Governmental Requirements and Environmental Laws, unless any such failure to
observe and comply would not reasonably be expected to have a Material Adverse
Effect.

Section 8.05 Further Assurances. Subject to Section 8.17, the Parent Borrower,
the Co-Borrower and the Guarantors will promptly (and in no event later than
thirty (30) days after written notice from the Administrative Agent is received)
cure or cause to be cured any defects in the creation, execution and delivery of
any of the Loan Documents. The Parent Borrower, the Co-Borrower and the
Guarantors will, at their expense, promptly (and in no event later than thirty
(30) days after written notice from the Administrative Agent is received)
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent and/or the Collateral Agent upon request all such other and
further documents, agreements and instruments (including without limitation
further security agreements, financing statements, continuation statements, and
assignments of accounts and contract rights, except for Excluded Contracts (as
defined in the Guaranty and Collateral Agreement)) in compliance with or
accomplishment of the covenants and agreements of the Parent Borrower, the
Co-Borrower and the Guarantors in the Loan Documents or to further evidence and
more fully describe the Vessel Collateral, including any renewals, additions,
substitutions, replacements or accessions to the Vessel Collateral, or to
correct any omissions in the Security Instruments, or more fully state the
security obligations set out herein or in any of the Security Instruments, or to
perfect, protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices, or obtain any
consents as may be necessary or appropriate in connection with the transactions
contemplated by this Agreement. It is understood that any requests made by the
Administrative Agent and/or the Collateral Agent pursuant to this Section 8.05
shall be upon written direction from the Required Lenders.

Section 8.06 Performance of Obligations. The Borrowers will repay the Loans in
accordance with this Agreement. The Borrowers and the Guarantors will do and
perform every act required of the Borrowers and the Guarantors, by the Loan
Documents at the time or times and in the manner specified.

 

74



--------------------------------------------------------------------------------

Section 8.07 Use of Proceeds. The Borrowers shall use the proceeds of the Loans
only for the purposes specified in Section 7.18. In addition, the Borrowers will
not request any Borrowing and the Borrowers shall not use, and shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Borrowing (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the FCPA or any
other applicable anti-corruption law, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

Section 8.08 Insurance. (a) Each Loan Party that owns Vessel Collateral shall
maintain with financially sound and reputable insurance companies not Affiliates
of the Parent Borrower insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or a similar business of such types and in such amounts
(after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons, and as required to be maintained under the terms of the Fleet
Mortgages, and the Loan Parties shall cause the Collateral Agent to be named as
loss payee, for the ratable benefit of the Secured Parties, as to the Vessel
Collateral, including, as trustee/mortgagee, and the Collateral Agent, as agent
for the Secured Parties, to be named as an additional insured, with a waiver of
rights of subrogation, under a marine and war-risk insurance policy, and the
Collateral Agent, as agent for the Secured Parties, to be named as an additional
insured, with a waiver of rights of subrogation, under the comprehensive general
liability insurance, statutory workers’ compensation insurance and longshoreman
and harbor workers’ act coverage policies. Such policies of insurance must also
contain a provision prohibiting cancellation or the alteration of such insurance
without at least thirty (30) days’ prior written notice to the Collateral Agent
of such intended cancellation or alteration.

(b) The Borrowers and the Guarantors agree to notify the Administrative Agent in
writing within fifteen (15) days of any Event of Loss involving Vessel
Collateral, whether or not such Event of Loss is covered by insurance. The
Borrowers further agree to promptly notify its insurance company and to submit
an appropriate claim and proof of claim to the insurance company in respect of
any Event of Loss. As to the Vessel Collateral, the Borrowers and the Guarantors
hereby irrevocably appoint the Collateral Agent as its agent and
attorney-in-fact, each such agency being coupled with an interest, to make,
settle and adjust claims under such policy or policies of insurance (regardless
of whether a settlement or adjustment of a claim is an Event of Default) and to
endorse the name of the Borrowers and the Guarantors on any check or other item
of payment for the proceeds thereof; provided, however, that the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided in this Section 8.08(b) unless one or more Events of Default exist
under this Agreement and such exercise is permitted by the Primary Intercreditor
Agreement.

Section 8.09 Accounts and Records. The Borrowers and the Guarantors will keep
books of record and accounts in which true and correct entries will be made as
to all material matters of all dealings or transactions in relation to the
respective business and activities, sufficient to permit reporting in accordance
with GAAP, consistently applied.

 

75



--------------------------------------------------------------------------------

Section 8.10 Right of Inspection. The Borrowers and the Guarantors will permit
any officer, employee or agent of the Collateral Agent (acting upon written
direction from the Required Lenders) to visit and inspect the Vessel Collateral
subject to applicable safety rules and procedures, at such reasonable times and
on reasonable notice and without hindrance or delay and as often as the
Administrative Agent (acting upon the written direction from the Required
Lenders) may reasonably desire. Notwithstanding the foregoing, except following
an Event of Default that has occurred and is continuing, the Collateral Agent
(acting upon written direction from the Required Lenders) shall not visit or
inspect the Vessel Collateral more frequently than twice a year, and then at its
own expense, except that the Borrowers will be responsible for such expense
following the occurrence and during the continuance of an Event of Default;
provided that any such visits or inspections shall occur when the applicable
Vessel is shoreside at a location involved in the ordinary course of providing
its services under its then applicable charter or other vessel service contract.

Section 8.11 Maintenance of Properties; Flag of Vessel.

(a) The Borrowers and the Guarantors shall maintain and preserve all of their
respective Properties (and any Property leased by or consigned to any of them or
held under title retention or conditional sales contracts) that are used or
useful in the conduct of their respective business in the ordinary course (other
than Stacked Vessels) in good working order and condition at all times, ordinary
wear and tear excepted, and make all repairs, replacements, additions,
betterments and improvements to their respective Properties to the extent
necessary so that any failure will not reasonably be expected to have a Material
Adverse Effect. Except with respect to Stacked Vessels, without limiting the
generality of the foregoing, the Borrowers and the Guarantors shall at all times
maintain the Vessel Collateral in compliance with the requirements of the
American Bureau of Shipping or any other classification society acceptable to
the Required Lenders (it being understood that so long as any First Lien Debt is
outstanding, the approval of the First Lien Required Lenders in respect of any
classification society shall be deemed to be approval of the Required Lenders
with respect thereto), free of all recommendations and notations of such
classification society affecting class to the extent necessary so that any
failure will not reasonably be expected to have a Material Adverse Effect.

(b) (i) Each Loan Party that owns or operates, or will own or operate, Vessel
Collateral will not transfer or change the flag or documentation of such Vessel
Collateral without notifying the Collateral Agent before the proposed date of
such transfer or change and (y) promptly (and in the case of transferring or
changing the flag or registration to a foreign jurisdiction or to ownership by a
foreign Restricted Subsidiary, within five months following such transfer or
change), executing and delivering (or causing to be executed and delivered) all
such documents, agreements or other instruments and/or taking (or causing to be
taken) all such actions (including the making of any recordings or filings) as
are necessary or desirable to perfect, protect and preserve the security
interest in favor of the Collateral Agent or trustee/mortgagee, as the case may
be, for the benefit of the Secured Parties in such Vessel Collateral granted
pursuant to any Fleet Mortgage (or provide an alternative security interest or
other collateral reasonably acceptable to the Required Lenders (it being
understood that so long as any First Lien Debt is outstanding, the approval of
the First Lien Required Lenders in respect of any alternative security interest
or other collateral shall be deemed to be approval of the Required Lenders with
respect thereto)).

 

76



--------------------------------------------------------------------------------

(c) In the event of a change of the flag or documentation of Vessel Collateral
permitted under Section 8.11(b)(i), the Investment made in connection with such
a transaction may be structured as a Foreign Vessel Reflagging Transaction
notwithstanding anything in other provisions of the Loan Documents to the
contrary. A “Foreign Vessel Reflagging Transaction” is defined as one or more
Investments by the Parent Borrower or a Restricted Subsidiary of cash in one or
more Subsidiaries, the proceeds of which will be used by a Restricted Subsidiary
to purchase Vessel Collateral from a Loan Party, the net effect of which is that
(x) the Vessel Collateral subject to such Foreign Vessel Reflagging Transaction
shall continue to be Vessel Collateral (and the requirements under
Section 8.11(b)(i) shall apply to such Vessel Collateral and Foreign Vessel
Reflagging Transaction) and (y) such cash is substantially contemporaneously
returned to the Parent Borrower or the Restricted Subsidiary making the initial
Investment, in each case, in order to facilitate a change to the flag or
registration of any Vessel Collateral (so long as such Investments constitute
Permitted Investments or Investments not restricted by Section 9.01). After
giving full effect to any Foreign Vessel Reflagging Transaction where the cash
transfer transaction steps occur substantially simultaneously, a receipt by any
Subsidiary of such cash and the existence of any intercompany loan receivable
created by the further loaning of such funds by such Subsidiary to another
Subsidiary shall not in itself trigger a requirement to provide additional
Collateral or to enter into any additional Loan Documents or First Lien Loan
Documents.

Section 8.12 Notice of Certain Events. (a) The Parent Borrower shall promptly
notify the Administrative Agent in writing if the Parent Borrower learns of the
occurrence of any event which constitutes a Default, together with a detailed
statement by a Responsible Officer of the Parent Borrower as to the nature of
the Default and the steps being taken to cure the effect of such Default.

(b) The Parent Borrower shall promptly notify the Administrative Agent in
writing of any change in organizational jurisdiction, location of the principal
place of business or the office where records concerning accounts and contract
rights are kept, or any change in the federal taxpayer identification number or
organizational identification number of the Parent Borrower or any other Loan
Party.

Section 8.13 ERISA Information and Compliance. The Parent Borrower will furnish
to the Administrative Agent (i) as soon as is administratively practicable
following a request from the Required Lenders copies of each annual or other
report filed with the United States Secretary of Labor or the PBGC, copies of
each annual and other report with respect to any Plan sponsored or maintained by
the Parent Borrower, any of its Restricted Subsidiaries, or any ERISA Affiliate
and (ii) as soon as is administratively practicable upon becoming aware of the
occurrence of any (A) ERISA Event or (B) “prohibited transaction,” as such term
is defined in Section 4975 of the Code, in connection with any Plan sponsored or
maintained by the Parent Borrower, any of its Restricted Subsidiaries or any
ERISA Affiliate that could reasonably be expected to have a Material Adverse
Effect, a written notice signed by a Responsible Officer of the Parent Borrower
specifying the nature thereof, what action the Parent Borrower is taking or
proposes to take with respect thereto, and, when known, any action taken by the
Internal Revenue Service with respect thereto. The Parent Borrower will comply
with all of the applicable funding and other requirements of ERISA as such
requirements relate to the Plans of the Parent Borrower or any of its Restricted
Subsidiaries.

 

77



--------------------------------------------------------------------------------

Section 8.14 Security.

(a) Subject to Section 8.14(c), the Indebtedness shall be secured by the
following:

(i) the Vessels listed on Schedule 8.14 and any Vessels (if any) described in
Section 8.14(a)(iii), and any Property and rights of the Co-Borrower or the
other Loan Parties related to the foregoing or otherwise described in the
Guaranty and Collateral Agreement and excepting, as provided in the Guaranty and
Collateral Agreement, Excluded Assets, unless such Vessels have been released in
accordance with Section 11.11 in connection with transactions permitted under
the Loan Documents and/or substituted as provided in Section 8.14(b) below;

(ii) not later than thirty days (or such longer period as the Required Lenders
shall agree in their reasonable discretion (it being understood that so long as
any First Lien Debt is outstanding, the approval of the First Lien Required
Lenders in respect of such longer period shall be deemed to be approval of the
Required Lenders with respect thereto)) following the formation, acquisition or
designation of any Restricted Subsidiary of the Parent Borrower which results in
Parent Borrower having Restricted Subsidiaries (other than the Co-Borrower and
the then existing Guarantors) with assets of $50,000,000 or more in the
aggregate, then such Restricted Subsidiary or Restricted Subsidiaries (such that
such Restricted Subsidiaries not guarantying the Indebtedness have assets of
less than $50,000,000 in the aggregate) shall (x) guaranty the payment and
performance of the Indebtedness by executing and delivering in favor of the
Agents, for the ratable benefit of the Secured Parties, a joinder to the
Guaranty and Collateral Agreement or a guaranty agreement comparable to the
Guaranty and Collateral Agreement and (y) secure such guaranty by executing and
delivering in favor of the Agents, for the ratable benefit of the Secured
Parties, a joinder to the Guaranty and Collateral Agreement or a personal
property agreement comparable to the Guaranty and Collateral Agreement.
Notwithstanding the foregoing, in the event that, but for this sentence, a
Foreign Subsidiary or Foreign Subsidiary Holding Company would be required to
execute and deliver a guaranty, then in lieu of such guaranty the Parent
Borrower or applicable Restricted Subsidiary of the Parent Borrower that owns
such Foreign Subsidiary or Foreign Subsidiary Holding Company shall promptly
pledge to the Administrative Agent, for the ratable benefit of the Lenders,
(x) the lesser of (1) all of the equity in such Foreign Subsidiary or Foreign
Subsidiary Holding Company that it owns and (2) sixty-five percent (65%) of the
equity issued and outstanding in such Foreign Subsidiary or Foreign Subsidiary
Holding Company (any such Foreign Subsidiary or Foreign Subsidiary Holding
Company described in this sentence, a “Specified Foreign Subsidiary”) and
(y) one hundred percent (100%) of the Equity Interests of the entity or entities
that are the immediate parent or parents of such Specified Foreign Subsidiary as
security for the Indebtedness (and if the pledgor is not a Guarantor, such
pledgor shall guaranty the Indebtedness and become a Guarantor), all pursuant to
documentation as necessary and appropriate. For the avoidance of doubt, in the
event a Specified Foreign Subsidiary is owned by more than one Restricted
Subsidiary, the obligation to pledge sixty-five percent (65%) of the equity of
such Specified Foreign Subsidiary can be satisfied by one or more of the
entities that are the immediate parent or parents such Specified Foreign
Subsidiary pledging Equity Interests totaling sixty-five percent (65%) of the
equity thereof. Furthermore, if a Restricted Subsidiary of the Parent Borrower
guarantees the Debt of others, it shall also guaranty the Indebtedness on at
least a pari passu basis with such other guarantee;

 

78



--------------------------------------------------------------------------------

(iii) contemporaneously with the granting of a Lien on any Property to secure
any First Lien Debt, a Second Lien (or the foreign equivalent) on the same
Property pursuant to Security Instruments substantially similar to the
equivalent agreements being executed and delivered in connection with the First
Lien Debt; and

(iv) a guaranty from any Person guaranteeing any First Lien Debt by
contemporaneously becoming a Guarantor hereunder in accordance with
Section 8.14(a).

(b) If either (I) Vessel Collateral or Specified Equity Interests are to be
transferred in connection with a Permitted Investment or a Restricted Payment or
an Asset Sale permitted under this Agreement the result of which would be the
release of the Liens on Vessel Collateral securing the Indebtedness in
accordance with the terms hereof or (II) any Borrower or any other Loan Party,
in its sole discretion, desires to mortgage an Additional Eligible Vessel, such
Borrower or other Loan Party, as the case may be, will, substantially
simultaneously with such transfer, as consideration for the release of Liens on
such existing Vessel Collateral (in the case of the preceding clause (I)) and in
the case of both the preceding clauses (I) and (II), (i) mortgage, substantially
on the terms and conditions set forth in the applicable Fleet Mortgages, one or
more additional Vessels (such Vessels mortgaged pursuant to this
Section 8.14(b), including for the avoidance of doubt any Additional Eligible
Vessels that are mortgaged pursuant to this Section 8.14(b), the “Additional
Vessels” and each an “Additional Vessel”) in each case, which are not otherwise
subject to a Lien (other than a Permitted Lien of the type described in clauses
(a) or (k) of the definition thereof) and which, in the case of the preceding
clause (I), have an aggregate Specified Value equal to or greater than the
remainder (if positive) of (A) the Specified Value of the transferred Vessel
Collateral less (B) any prepayment (whether optional or mandatory) of the First
Lien Debt or the Loans made in connection with such Permitted Investment,
Restricted Payment or Asset Sale and/or (ii) supplement and amend the applicable
Security Instrument, or enter into additional collateral documents, pursuant to
documentation as necessary and appropriate, so as to grant to the Collateral
Agent, for the ratable benefit of the Secured Parties, Second Liens (or, after
the Discharge of the First Lien Obligations, first priority security interests)
(or the foreign equivalent) in all related Property (the transactions described
in clauses (i) and (ii) with respect to a transfer of Vessel Collateral or
Specified Equity Interests in connection with a Permitted Investment or as
otherwise expressly contemplated by this Agreement, collectively, a “Collateral
Substitution Transaction”); provided that, for the avoidance of doubt, to the
extent the amount in clause (B) above is equal to or greater than the amount in
clause (A) above, neither the Borrowers nor any other Loan Party shall be under
any obligation to provide additional Vessel Collateral hereunder with respect to
such transaction; provided further, that notwithstanding the foregoing or
anything to the contrary herein, no such Permitted Investment, Restricted
Payment or Asset Sale and related Collateral Substitution Transaction shall be
permitted hereunder if the Parent Borrower would not have Available Liquidity
after giving effect thereto of at least $65,000,000. Each Loan Party that owns
an Additional Vessel acquired after the Effective Date shall, concomitantly with
its acquisition of each such Additional Vessel, to the extent that such
Additional Vessel is registered under the laws and flag of the United States,
execute, deliver and cause to be duly recorded with the National Vessel
Documentation Center a second preferred ship

 

79



--------------------------------------------------------------------------------

mortgage (or, after the Discharge of the First Lien Obligations, first preferred
ship mortgage), in form and substance equivalent to the Fleet Mortgages covering
the then existing US-flagged Vessels that constitute Vessel Collateral (or, with
respect to any other Additional Vessel, take such other actions as are required
under applicable law to provide a commensurate security interest or alternative
security interest reasonably acceptable to the Required Lenders (it being
understood that so long as any First Lien Debt is outstanding, the approval of
the First Lien Required Lenders in respect of such other actions shall be deemed
to be approval of the Required Lenders with respect thereto)), and shall
otherwise comply with the provisions of Section 8.14 hereof. The parties hereby
acknowledge that any Additional Vessel made subject to a Second Lien in
connection with a Collateral Substitution Transaction is in fact, and is
intended by the parties to this Agreement and the other Loan Parties to be, a
transfer that is a contemporaneous exchange for new value to the applicable Loan
Party, as contemplated by 11. U.S.C. 547(c)(1).

(c) Notwithstanding anything to the contrary in the foregoing, but subject to
Section 12.02(b)(v), for so long as First Lien Debt is outstanding, in the event
that any of the First Lien Representative, the First Lien Collateral Agent, all
First Lien Lenders or First Lien Required Lenders, as applicable, enters into
any amendment, waiver or consent in respect of or replaces any First Lien Loan
Document for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First Lien Loan
Document or changing in any manner the rights of such First Lien Representative,
First Lien Collateral Agent or the applicable First Lien Lenders, the Parent
Borrower or any other Loan Party thereunder (including the release of any Liens
on any First Lien Collateral or any Guarantor), then such amendment, waiver or
consent shall apply automatically to this Section 8.14 and any other comparable
provision of each Loan Document without the consent or any action of any of the
Administrative Agent, the Collateral Agent, the Lenders or the Required Lenders,
as applicable; provided, that such amendment, waiver or consent does not
materially adversely affect the rights of the Administrative Agent, the
Collateral Agent and the Lenders in the Collateral unless such amendment, waiver
or consent affects the First Lien Lenders in a like or similar manner (without
regard to the fact that the Liens of such First Lien Loan Document are senior to
the Liens of the Loan Documents).

Section 8.15 Sanctions, Anti-Corruption Laws and Anti-Terrorism Laws. The Parent
Borrower shall maintain in effect the policies and procedures with respect to
Sanctions and Anti-Terrorism Laws specified in Section 7.09(d) and the
anti-corruption laws specified in Section 7.20.

Section 8.16 Future Designation of Unrestricted Subsidiaries.

(a) The Board of Directors of the Parent Borrower may designate any Subsidiary
(other than the Co-Borrower) to be an Unrestricted Subsidiary. No Subsidiary may
be designated as an Unrestricted Subsidiary unless (i) both at the time of such
designation and immediately after giving effect thereto, no Default shall have
occurred and be continuing, (ii) such Subsidiary (A) has no Debt other than
Non-Recourse Debt, and (B) is a Person with respect to which neither the Parent
Borrower nor any of its Restricted Subsidiaries has any direct or indirect
obligation (1) to subscribe for additional Equity Interests or (2) to maintain
or preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results, and (iii) all outstanding Investments
by the Parent Borrower and its Restricted Subsidiaries (except to the extent
repaid in cash) in the Subsidiary so designated are permitted pursuant to
Section 9.01 (it

 

80



--------------------------------------------------------------------------------

being understood that such Investments shall be deemed Restricted Payments made
at the time of such designation (except to the extent they qualify as Permitted
Investments) in an amount equal to the greater of (y) the net book value of such
Investments at the time of such designation and (z) the Specified Value of such
Investments at the time of such designation, but in each case subject to the
last sentence of the definition of “Investment”). If, at any time, any
Unrestricted Subsidiary would fail to meet the foregoing requirements of
(ii)(A), (ii)(B) or (iii), above, as an Unrestricted Subsidiary, it shall
thereafter cease to be an Unrestricted Subsidiary for purposes of this Agreement
and any Debt of such Subsidiary shall be deemed to be incurred by a Restricted
Subsidiary of the Parent Borrower as of such date. Schedule 7.14 sets forth a
list of all Unrestricted Subsidiaries as of the Effective Date.

(b) The Board of Directors may also redesignate any Unrestricted Subsidiary to
be a Restricted Subsidiary provided that such designation shall be deemed to be
an incurrence of Debt by a Restricted Subsidiary of the Parent Borrower of any
outstanding Debt of such Unrestricted Subsidiary and such designation shall only
be permitted if: (i) such Debt is permitted under Section 9.02 hereof,
calculated on a Pro Forma Basis as if such designation had occurred at the
beginning of the Test Period, and (ii) no Default or Event of Default would be
in existence.

(c) Any designation or redesignation of a Subsidiary shall be evidenced to the
Administrative Agent by delivery to the Administrative Agent of a resolution of
the Board of Directors giving effect to such action and evidencing the valuation
of any Investment relating thereto (as determined in good faith by the Board of
Directors) and an Officer’s Certificate certifying that such action complied
with this Section 8.16.

Section 8.17 Post-Closing Undertakings. Within the time periods specified on
Schedule 8.17 or such later date to which the Required Lenders (with written
notice to the Administrative Agent) consent (it being understood that so long as
any First Lien Debt is outstanding, the approval of the First Lien Required
Lenders in respect of such extension of such time periods shall be deemed to be
approval of the Required Lenders with respect thereto), comply with the
provisions set forth in Schedule 8.17.

Section 8.18 Collateral Proceeds Account. The Borrowers and each Guarantor shall
cause (x) the Net Proceeds (to the extent in the form of cash, Cash Equivalents,
securities or like instruments) from any Asset Sale and (y) the net cash
proceeds realized from the sale or assignment of any construction contract
related to the Vessels described in Schedule 8.17 or any other Vessel under
construction as to which progress payments are being made in accordance with the
definition of “Excess Proceeds”, or monies of whatsoever nature paid to the
Parent Borrower or any of its Restricted Subsidiaries in respect of such
contracts or such Vessels described in Section 8.17 or any other Vessel under
construction as to which progress payments are being made in accordance with the
definition of “Excess Proceeds”, including, without limitation, the Vessel
purchase price (or any refund thereof), commissions, insurances, bonds, damages,
awards or judgments, to be deposited in a Collateral Proceeds Account
substantially contemporaneously with the receipt thereof (except, subject to the
Primary Intercreditor Agreement, to the extent constituting securities or other
instruments that have otherwise been pledged as Collateral to secure the
Indebtedness by physical delivery thereof, if physical certificates exist and
subject to the prior rights of the First Lien Collateral Agent to hold such
physical certificates), and shall cause all such Net Proceeds to remain therein
until the earliest of (i) the reinvestment of such Net Proceeds in accordance
with the definition of “Excess Proceeds”, (ii) the application of such Net
Proceeds in accordance with Section 3.04 and (iii) such Net Proceeds becoming
Declined Amounts. For the avoidance of doubt, nothing in this Section 8.18 shall
limit in any way the Parent Borrower’s obligations under Section 3.04 or
Section 8.14.

 

81



--------------------------------------------------------------------------------

ARTICLE IX

Negative Covenants

Until the principal of and interest on each Loan and all fees payable hereunder
and all other amounts payable under the Loan Documents shall have been paid in
full, the Borrowers covenant and agree with the Administrative Agent and the
Lenders on behalf of the Loan Parties that:

Section 9.01 Restricted Payments. (a) The Parent Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly,
(i) declare or pay any dividend or make any other payment or distribution on
account of the Parent Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without limitation, any such payment in connection with
any merger or consolidation involving Parent Borrower) or to the direct or
indirect holders of Parent Borrower’s Equity Interests in their capacity as such
(other than dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of Parent Borrower); (ii) Redeem (including, without
limitation, in connection with any merger or consolidation involving the Parent
Borrower) any Equity Interests of the Parent Borrower or any direct or indirect
parent of the Parent Borrower (other than any such Equity Interests owned by the
Parent Borrower or any Restricted Subsidiary of the Parent Borrower); (iii)
Redeem (x) the 2019 Convertible Senior Notes, the 2020 Senior Notes, the 2021
Senior Notes or any Debt incurred under a Replacement Indenture in respect
thereof, (y) Junior Lien Debt, or (z) any Debt that is subordinated in right of
payment to the Indebtedness or the Loan Guarantees, as the case may be, except a
payment of interest or a payment of principal at Stated Maturity; or (iv) make
any Restricted Investment (all such payments and other actions set forth in
clauses (i) through (iv) above being collectively referred to as “Restricted
Payments”) unless at the time of and after giving effect to such Restricted
Payment:

(A) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

(B) the Parent Borrower would, at the time of such Restricted Payment and after
giving Pro Forma Effect thereto as if such Restricted Payment had been made at
the beginning of the Test Period, have been permitted to incur at least $1.00 of
additional Debt pursuant to the Minimum Fixed Charge Coverage Ratio Test; and

(C) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Parent Borrower and its Restricted Subsidiaries
after the 2004 Issue Date (excluding Restricted Payments permitted by
Section 9.01(b)(ii), (iii), (iv), (vi), (vii), (viii), (ix), (x), (xi), (xiii),
(xiv) and (xv) but including Restricted Payments permitted by
Section 9.01(b)(i), (v) and (xii), is less than the sum of the following (the
“Restricted Payments Basket”): (I) 50% of the cumulative Consolidated Net Income
of the Parent Borrower for the period (taken as one accounting period) from
January 1, 2004 to the end of the Parent

 

82



--------------------------------------------------------------------------------

Borrower’s most recently ended fiscal quarter for which internal financial
statements are available at the time of such Restricted Payment (or, if such
Consolidated Net Income for such period is a deficit, less 100% of such
deficit), plus (II) subject to Section 9.01(b)(ii), 100% of the aggregate net
cash proceeds, and the Fair Market Value of any property other than cash,
received by the Parent Borrower since January 1, 2004 from the issue or sale of
Equity Interests of the Parent Borrower (other than Disqualified Stock) (other
than any Permitted Warrant Transaction) or of Disqualified Stock or debt
securities of the Parent Borrower that have been converted into, or exchanged
for, such Equity Interests (other than any such Equity Interests, Disqualified
Stock or convertible debt securities sold to a Restricted Subsidiary of the
Parent Borrower and other than Disqualified Stock or convertible debt securities
that have been converted into, or exchanged for, Disqualified Stock), plus
(III) to the extent that any Restricted Investment that was made after the 2004
Issue Date is sold for cash or otherwise liquidated or repaid for cash, the
lesser of (1) cash return of capital with respect to such Restricted Investment
(less the cost of disposition, if any) and (2) the initial amount of such
Restricted Investment, plus (IV) [reserved], plus (V) $25,000,000).

(b) The foregoing provisions will not prohibit any of the following:

(i) the payment of any dividend within 60 days after the date of declaration
thereof, if at said date of declaration such payment would have complied with
the provisions of this Agreement;

(ii) the Redemption of any Debt of the Borrowers or any Guarantor (including the
2019 Convertible Senior Notes, the 2020 Senior Notes, the 2021 Senior Notes or
any Debt incurred under a Replacement Indenture in respect thereof) or any
Equity Interests of the Parent Borrower or any of its Restricted Subsidiaries in
exchange for, or out of the net cash proceeds of the substantially concurrent
sale (other than to a Restricted Subsidiary of the Parent Borrower) of, other
Equity Interests of the Parent Borrower (other than any Disqualified Stock),
provided that the amount of any such net cash proceeds that are utilized for any
such Redemption shall be excluded from Section 9.01(a)(C)(II);

(iii) the Redemption of Debt of Borrowers or any Guarantor (including the 2019
Convertible Senior Notes, the 2020 Senior Notes, the 2021 Senior Notes or any
Debt incurred under a Replacement Indenture in respect thereof) with the net
cash proceeds from an incurrence of, or in exchange for, Permitted Refinancing
Indebtedness;

(iv) (A) prior to the Collateral Conditions being satisfied, the payment of any
dividend or distribution (other than with Vessel Collateral or Specified Equity
Interests or the proceeds thereof) by a Restricted Subsidiary of the Parent
Borrower to the Parent Borrower or any of its other Restricted Subsidiaries, and
if such Restricted Subsidiary is not a Wholly-Owned Restricted Subsidiary, to
minority holders of the Equity Interests of such Restricted Subsidiary so long
as the Parent Borrower or another Restricted Subsidiary receives at least its
pro rata share of such dividend or distribution and (B) after the Collateral
Conditions have been satisfied, the payment of any dividend or distribution

 

83



--------------------------------------------------------------------------------

by a Restricted Subsidiary of the Parent Borrower to the Parent Borrower or any
of its other Restricted Subsidiaries, and if such Restricted Subsidiary is not a
Wholly-Owned Restricted Subsidiary, to minority holders of the Equity Interests
of such Restricted Subsidiary so long as the Parent Borrower or another
Restricted Subsidiary receives at least its pro rata share of such dividend or
distribution;

(v) (A) prior to the Collateral Conditions being satisfied, so long as no
Default or Event of Default has occurred and is continuing, the Redemption of
any Equity Interests (other than with Vessel Collateral or Specified Equity
Interests or the proceeds thereof) of the Parent Borrower held by any employee,
director or consultant of the Parent Borrower or any of its Restricted
Subsidiaries pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or other agreement or arrangement,
provided that the aggregate price paid for all such Redeemed Equity Interests
shall not exceed $500,000 in any calendar year (with unused amounts in any
fiscal year being carried over to succeeding fiscal years) and (B) after the
Collateral Conditions have been satisfied, so long as no Default or Event of
Default has occurred and is continuing, the Redemption of any Equity Interests
(other than with Vessel Collateral or Specified Equity Interests or the proceeds
thereof) of the Parent Borrower held by any employee, director or consultant of
the Parent Borrower or any of its Restricted Subsidiaries pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or other agreement or arrangement, provided that the aggregate
price paid for all such Redeemed Equity Interests shall not exceed $500,000 in
any calendar year (with unused amounts in any fiscal year being carried over to
succeeding fiscal years);

(vi) the acquisition of Equity Interests by the Parent Borrower in connection
with the exercise of stock options or stock appreciation rights by way of
cashless exercise or in connection with the satisfaction of withholding tax
obligations;

(vii) in connection with an acquisition by the Parent Borrower or by any of its
Restricted Subsidiaries, the return to the Parent Borrower or any of its
Restricted Subsidiaries of Equity Interests of the Parent Borrower or any of its
Restricted Subsidiaries constituting a portion of the purchase price
consideration in settlement of indemnification claims;

(viii) the purchase by the Parent Borrower of fractional shares of Equity
Interests of the Parent Borrower arising out of stock dividends, splits or
combinations or business combinations;

 

84



--------------------------------------------------------------------------------

(ix) the making of cash payments in connection with any conversion of
Convertible Indebtedness in an aggregate amount since the Effective Date not to
exceed the sum of (a) the principal amount of such Convertible Indebtedness plus
(b) payments received by the Parent Borrower or any of its Restricted
Subsidiaries pursuant to the exercise, settlement or termination of any related
Permitted Bond Hedge Transaction if the Parent Borrower has Available Liquidity
as of the last day of the most recently ended fiscal quarter for which internal
financial statements are available at the time of such Redemption of at least
$65,000,000 as determined on a Pro Forma Basis for such Redemption;

(x) (a) any cash payments in connection with a Permitted Bond Hedge Transaction
and (b) the settlement of any related Permitted Warrant Transaction (i) by
delivery of shares of the Parent Borrower’s common stock upon settlement thereof
or (ii) by (A) set-off against the related Permitted Bond Hedge Transaction or
(B) payment of an early termination amount thereof in common stock upon any
early termination thereof;

(xi) (A) prior to the Collateral Conditions being satisfied, the Redemption of
Debt (other than with Vessel Collateral or Specified Equity Interests or the
proceeds thereof) of the Borrowers or any Guarantor (including the 2019
Convertible Senior Notes, the 2020 Senior Notes, the 2021 Senior Notes or any
Debt incurred under a Replacement Indenture in respect thereof) if the Parent
Borrower has Available Liquidity as of the last day of the most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Redemption of at least $65,000,000 as determined on a Pro Forma Basis
for such Redemption and (B) after the Collateral Conditions have been satisfied,
the Redemption of Debt of the Borrowers or any Guarantor (including the 2019
Convertible Senior Notes, the 2020 Senior Notes, the 2021 Senior Notes or any
Debt incurred under a Replacement Indenture in respect thereof) if the Parent
Borrower has Available Liquidity as of the last day of the most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Redemption of at least $65,000,000 as determined on a Pro Forma Basis
for such Redemption;

(xii) the payment of any cash dividend or distribution by the Parent Borrower
with respect to any preferred Equity Interest that does not constitute
Disqualified Stock or any Disqualified Stock that is permitted to be incurred
under Section 9.02 in an aggregate amount not to exceed $25,000,000 per annum;
so long as (A) [reserved], (B) the proceeds of the issuance of such preferred
Equity Interests or permitted Disqualified Stock were or are being used to
finance an Acquisition Transaction, (C) in each case on the date of such
Acquisition Transaction, after giving Pro Forma Effect thereto as if such
transaction had been made at the beginning of the Test Period, the Consolidated
Fixed Charge Coverage Ratio for the Parent Borrower and its Restricted
Subsidiaries immediately after the date of such Acquisition Transaction would be
no worse than the Consolidated Fixed Charge Coverage Ratio for the Parent
Borrower and its Restricted Subsidiaries immediately prior to such issuance and
(D) the Parent Borrower has Available Liquidity as determined on a Pro Forma
Basis as of the last day of the most recently ended fiscal quarter for which
internal financial statements are available at the time of the payment of any
such cash dividend or distribution, of at least $65,000,000;

(xiii) (A) prior to the Collateral Conditions being satisfied, Restricted
Payments (other than with Vessel Collateral or Specified Equity Interests or the
proceeds thereof), including repurchases of Equity Interests in the Parent
Borrower, in an aggregate amount not to exceed the lesser of (a) $25,000,000
(but only to the extent there is capacity to make Permitted Investments in
reliance on clause (h) of the definition thereof) and (b) the amount available
at such time for Permitted Investments made in reliance on clause

 

85



--------------------------------------------------------------------------------

(h) of the definition thereof so long as, after giving Pro Forma Effect to any
such Restricted Payment, the Parent Borrower has Available Liquidity as of the
last day of the most recently ended fiscal quarter for which internal financial
statements are available at the time of such prepayment of at least $65,000,000
and (B) after the Collateral Conditions have been satisfied, Restricted
Payments, including repurchases of Equity Interests in the Parent Borrower, in
an aggregate amount not to exceed the lesser of (a) $25,000,000 (but only to the
extent there is capacity to make Permitted Investments in reliance on clause
(h) of the definition thereof) and (b) the amount available at such time for
Permitted Investments made in reliance on clause (h) of the definition thereof
so long as, after giving Pro Forma Effect to any such Restricted Payment, the
Parent Borrower has Available Liquidity as of the last day of the most recently
ended fiscal quarter for which internal financial statements are available at
the time of such prepayment of at least $65,000,000;

(xiv) redemption of any rights under the Parent Borrower’s Rights Agreement
dated July 1, 2013 (or any successor or replacement thereto); and

(xv) redemption of any Equity Interests of the Parent Borrower from Aliens (as
defined in the Certificate of Incorporation) who acquired the same to the extent
contemplated under Article 12, Section 4 of the Certificate of Incorporation.

The amount of all Restricted Payments (other than cash) shall be (A) in the case
of Vessel Collateral or the proceeds thereof or Specified Equity Interests or
the proceeds thereof, the amount determined in accordance with Section 1.06 and
(B) otherwise, the Fair Market Value on the date that asset(s) or securities are
proposed to be paid, transferred or issued by the Parent Borrower or such
Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment,
except that the Fair Market Value (or, if applicable the amount determined in
accordance with Section 1.06) of any non-cash dividend made within 60 days after
the date of declaration shall be determined as of such declaration date. The
Fair Market Value of any non-cash Restricted Payment shall be determined in the
manner contemplated by the definition of the term “Fair Market Value,” and the
results of such determination shall be evidenced by an Officer’s Certificate
delivered to the Administrative Agent. Not later than the date of making any
Restricted Payment (other than a Restricted Payment permitted by Sections
9.01(b)(ii), (iii), (iv), (vi), (vii), (viii), (ix), (x), (xi), (xiii), (xiv)
and (xv)), the Parent Borrower shall deliver to the Administrative Agent an
Officer’s Certificate stating that such Restricted Payment is permitted and
setting forth the basis upon which the calculations required by this
Section 9.01 were computed.

Section 9.02 Incurrence of Debt and Issuance of Disqualified Stock.

(a) The Parent Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur” or an “incurrence”) any Debt and the
Parent Borrower shall not issue any Disqualified Stock and shall not permit any
of its Restricted Subsidiaries to issue any Disqualified Stock; provided,
however, that the Parent Borrower and its Restricted Subsidiaries may incur
Debt, and the Parent Borrower may issue Disqualified Stock, in each case if the
Consolidated Fixed Charge Coverage Ratio for the Test Period preceding the date
on which such additional Debt is incurred or such Disqualified

 

86



--------------------------------------------------------------------------------

Stock is issued would have been at least 2.0 to 1.0 (the “Minimum Fixed Charge
Coverage Ratio Test”) at the time such additional Debt is incurred or such
Disqualified Stock is issued, in each case as determined on a Pro Forma Basis
(including a pro forma application of the Net Proceeds therefrom), as if the
additional Debt or Disqualified Stock had been issued or incurred, as the case
may be, at the beginning of such Test Period.

(b) The foregoing provisions shall not apply to the incurrence by the Parent
Borrower or any of its Restricted Subsidiaries of any of the following:

(i) (A) First Lien Debt under Credit Facilities incurred by the Borrowers or any
Guarantor in an aggregate principal amount at any one time outstanding not to
exceed, together with any outstanding Permitted Refinancing Indebtedness in
respect thereof (but excluding any Increased Amount), the Incremental Available
Amount;

(B) other Second Lien Debt under Credit Facilities incurred by the Borrowers or
any Guarantor in an aggregate principal amount at any one time outstanding not
to exceed, together with any outstanding Permitted Refinancing Indebtedness in
respect thereof (but excluding any Increased Amount), the Incremental Available
Amount;

(C) Junior Lien Debt or unsecured Debt (provided that such unsecured Debt
satisfies the conditions set forth in clause (a) of the definition of “Junior
Lien Debt”), in each case, under Credit Facilities incurred by the Borrowers or
any Guarantor, in an aggregate principal amount at any one time outstanding not
to exceed, together with any outstanding Permitted Refinancing Indebtedness in
respect thereof (but excluding any Increased Amount) the sum of (1) the greater
of (1) $600,000,000 and (2) 25% of the Parent Borrower’s Consolidated Net
Tangible Assets after giving Pro Forma Effect to any applicable Specified
Transactions and applicable transactions in connection therewith identified in
the definition of “Pro Forma Effect” determined as of the date such Debt is
incurred and (2) if the Collateral Conditions have been met and the proceeds of
such Junior Lien Debt or unsecured Debt are to be used to finance an Acquisition
Transaction and such Junior Lien Debt or unsecured Debt qualifies as a Permitted
Loan, an amount allowed by the definition of Permitted Loan;

(ii) Existing Indebtedness;

(iii) Hedging Obligations;

(iv) Debt under this Agreement and the other Loan Documents;

(v) intercompany Debt between or among the Parent Borrower and any of its
Restricted Subsidiaries; provided that (1) if a Borrower is the obligor on such
Debt and the obligee is not the other Borrower or a Guarantor, such Debt must be
expressly subordinated to the prior payment in full in cash of all obligations
with respect to the Loans and (2) if a Guarantor is the obligor on such Debt and
the obligee is neither a Borrower nor a Guarantor, such Debt must be expressly
subordinated to the prior

 

87



--------------------------------------------------------------------------------

payment in full in cash of all obligations of such Guarantor with respect to its
Loan Guarantee and (3)(i) any subsequent issuance or transfer of Equity
Interests that results in any such Debt being held by a Person other than the
Parent Borrower or a Restricted Subsidiary of the Parent Borrower, or (ii) any
sale or other transfer of any such Debt to a Person that is neither the Parent
Borrower nor a Restricted Subsidiary of the Parent Borrower, shall be deemed, in
each case, to constitute an incurrence of such Debt by the Parent Borrower or
such Restricted Subsidiary, as the case may be, as of the date of such issuance,
sale or other transfer that is not permitted by this clause (v);

(vi) Debt in respect of bid, performance or surety bonds issued for the account
of the Parent Borrower or any Restricted Subsidiary thereof, including
guarantees or obligations of the Parent Borrower or any Restricted Subsidiary
thereof with respect to letters of credit or letters of credit supporting such
bid, performance or surety obligations (in each case other than for an
obligation for money borrowed) or other forms of security or credit enhancement
supporting performance obligations under service contracts, in each case, in the
ordinary course of business;

(vii) the guarantee (A) by the Parent Borrower of Debt of any of its Restricted
Subsidiaries that was permitted to be incurred by another provision of this
Section 9.02 or (B) by any Restricted Subsidiary of the Parent Borrower of Debt
of the Parent Borrower or another Restricted Subsidiary of the Parent Borrower
that was permitted to be incurred by another provision of this Section 9.02;
provided, that this clause (vii) shall not permit the guarantee by any
Restricted Subsidiary of the Parent Borrower that is not a Loan Party of any
Indebtedness incurred under Section 9.02(b)(i) (or any Permitted Refinancing
Indebtedness in respect thereof) or Section 9.02(b)(x);

(viii) Permitted Refinancing Indebtedness incurred in exchange for, or the Net
Proceeds of which are used to extend, refinance, renew, replace, defease or
refund Debt incurred pursuant to Section 9.02(a), 9.02(b)(i), 9.02(b)(ii), this
clause (viii), Section 9.02(b)(xi) or Section 9.02(b)(xii);

(ix) Permitted Acquisition Indebtedness and any Permitted Refinancing
Indebtedness in respect thereof (including any subsequent Permitted Refinancing
Indebtedness in respect of any Debt previously incurred under this
Section 9.02(b)(ix)); provided, that unless the Collateral Conditions have been
met, on the date such Permitted Acquisition Indebtedness was incurred, issued or
assumed, whether concurrently with or subsequent to such Acquisition Transaction
either (1) the Parent Borrower would be permitted to incur at least $1.00 of
additional Debt pursuant to the Minimum Fixed Charge Coverage Ratio Test or
(2) the Consolidated Fixed Charge Coverage Ratio for the Parent Borrower and its
Restricted Subsidiaries immediately after such incurrence, issuance or
assumption would be greater than the Consolidated Fixed Charge Coverage Ratio
for the Parent Borrower and its Restricted Subsidiaries immediately prior to
such incurrence, issuance or assumption;

 

88



--------------------------------------------------------------------------------

(x) Debt of the Borrowers (and any Guarantee thereof by a Guarantor) under the
Revolver Facility in an aggregate principal amount at any time outstanding not
to exceed the lesser of (1) $100,000,000 and (2) 85% of the Loan Parties’
eligible accounts receivable so long as on or before the date on which the such
Debt is incurred under the Revolver Facility, (y) the First Lien
Representatives, the First Lien Collateral Agents, the Administrative Agent, the
Collateral Agent and the representative with respect to the Revolver Facility,
and, if any, the Second Lien Representatives and the Junior Lien Representatives
shall become a party to the Revolver/Term Intercreditor Agreement and (z) any
other requirements set forth in the Revolver/Term Intercreditor Agreement shall
have been satisfied;

(xi) other Debt and/or Disqualified Stock in an aggregate principal amount
and/or liquidation preference, as applicable, that, when taken together with the
aggregate principal amount and/or liquidation preference, as applicable, of all
other Debt and/or Disqualified Stock incurred pursuant to this clause (xi) and
then outstanding will not exceed, together with any outstanding Permitted
Refinancing Indebtedness in respect thereof (but excluding any Increased Amount)
the greater of (1) $75,000,000 and (2) 2.5% of the Parent Borrower’s
Consolidated Net Tangible Assets after giving Pro Forma Effect to any applicable
Specified Transactions and applicable transactions in connection therewith
identified in the definition of “Pro Forma Effect” determined as of the date
such Debt is incurred or such Disqualified Stock is issued; provided that
(i) any such Debt or Disqualified Stock shall not be secured by any assets that
are Collateral and (ii) any such Debt or Disqualified Stock of a Loan Party
referred to in this clause (xi) does not mature and does not have any mandatory
or scheduled principal payments or sinking fund obligations prior to 91 days
after the Maturity Date (except as a result of a customary change of control or
asset sale repurchase offer provisions, subject to the prior making of any
required payments on the Indebtedness hereunder); and

(xii) subject to satisfying the Collateral Conditions, First Lien Debt, Second
Lien Debt, Junior Lien Debt or unsecured Debt, in each case that are Permitted
Loans .

(c) The Borrowers shall not, and shall not permit any Guarantor to, directly or
indirectly, incur any Debt which by its terms (or by the terms of any agreement
governing such Debt) is subordinated to any other Debt of the Parent Borrower,
the Co-Borrower or of such Guarantor, as the case may be, unless such Debt is
also by its terms (or by the terms of any agreement governing such Debt) made
expressly subordinate to the Loans or the Loan Guarantee of such Guarantor, as
the case may be, to the same extent and in the same manner as such Debt is
subordinated pursuant to subordination provisions that are most favorable to the
holders of any other Debt of the Parent Borrower, the Co-Borrower or of such
Guarantor, as the case may be; provided, however, that no Debt shall be deemed
to be contractually subordinated in right of payment to any other Debt solely by
virtue of being unsecured.

(d) For purposes of determining compliance with this Section 9.02, in the event
that an item of proposed Debt meets the criteria of more than one of the
categories of Debt described in Section 9.02(b)(i) through (xii), or is entitled
to be incurred pursuant to Section 9.02(a), the Parent Borrower shall be
permitted to divide or classify such item of Debt on the date of its incurrence,
or later divide or reclassify all or a portion of such item of Debt, in any
manner that complies with this Section 9.02, and such item of Debt will be
treated as having been incurred pursuant to one or more of such categories;
provided that all Debt under this Agreement and the other Loan Documents shall
at all times be deemed outstanding under Section 9.02(b)(iv), Junior

 

89



--------------------------------------------------------------------------------

Lien Debt under Credit Facilities shall at all times be deemed outstanding under
Section 9.02(b)(i)(B) and Debt under the Revolver Facility shall at all times be
deemed outstanding under Section 9.02(b)(x). Accrual of interest or dividends,
the accretion of accreted value, the accretion or amortization of original issue
discount and the payment of interest or dividends in the form of additional Debt
or Disqualified Stock will not be deemed to be an incurrence of Debt or
Disqualified Stock for purposes of this covenant.

Section 9.03 Liens. The Parent Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, directly or indirectly, create, incur or assume
any Lien on any Collateral, except Permitted Liens.

Section 9.04 Merger or Consolidation.

(a) No Borrower shall consolidate or merge with or into (whether or not such
Borrower is the surviving corporation), or sell, assign, transfer, lease, convey
or otherwise dispose of all or substantially all of its properties or assets in
one or more related transactions to, another Person unless (i) such Borrower is
the survivor or the Person formed by or surviving any such consolidation or
merger (if other than such Borrower) or to which such sale, assignment,
transfer, lease, conveyance or other disposition shall have been made (the
“Successor Company”) is a corporation, partnership or limited liability company
organized or existing under the laws of the United States, any state thereof or
the District of Columbia, (ii) the Successor Company (if other than such
Borrower) assumes all the obligations of such Borrower under this Agreement
pursuant to a customary assumption agreement, (iii) immediately after such
transaction no Default or Event of Default exists, (iv) except in the case of a
merger of the Parent Borrower or the Co-Borrower with or into each other or into
a Wholly-Owned Restricted Subsidiary of the Parent Borrower that is a Loan
Party, immediately after giving Pro Forma Effect to the transaction as if the
same had occurred at the beginning of the applicable Test Period, either (1) the
Successor Company may incur at least $1.00 of additional Debt pursuant to the
Minimum Fixed Charge Coverage Ratio Test, or (2) the Consolidated Fixed Charge
Coverage Ratio of the Successor Company is no less than the Consolidated Fixed
Charge Coverage Ratio of the Parent Borrower immediately before such
transaction, and (v) if such Borrower is not the Successor Company in such
transaction, each Guarantor (unless it is the Successor Company, in which case
clause (ii) above will apply) confirms in a customary writing that its Loan
Guarantee and the Liens granted by it pursuant to the security interests will
apply to the Successor Company’s obligations in respect of this Agreement and
that its Loan Guarantee and such Liens will continue to be in effect.

(b) Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of a Borrower in accordance with Section 9.04(a) hereof, the Successor
Company formed by such consolidation or into or with which such Borrower is
merged or to which such sale, assignment, transfer, lease, conveyance or other
disposition is made shall succeed to, and be substituted for (so that from and
after the date of such consolidation, merger, sale, assignment, transfer, lease,
conveyance or other disposition, the provisions of this Agreement referring to
the “Parent Borrower” or the “Co-Borrower”, as applicable, shall refer instead
to the Successor Company and not to the Parent Borrower or the Co-Borrower, as
applicable), and may exercise every right and power of the Parent Borrower or
the Co-Borrower, as applicable, under this Agreement with the same effect as if
such successor corporation had been named as the Parent Borrower or the
Co-Borrower, as

 

90



--------------------------------------------------------------------------------

applicable, herein; provided, however, that the predecessor Borrower shall not
be relieved from its obligations under this Agreement in the case of any such
lease. For the purposes of this Section 9.04, a time charter, bareboat charter
or Vessel management or similar agreement involving providing Vessels and
related services to customers in the ordinary course of business shall not be
deemed a lease.

Section 9.05 Minimum Available Liquidity. The Parent Borrower will not, as of
the last day of any fiscal quarter, permit Available Liquidity to be less than
the Minimum Liquidity Amount as of such date.

Section 9.06 Transactions with Affiliates. The Parent Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, make any payment to, or
sell, lease, transfer or otherwise dispose of any of its Property to, or
purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate (each of the foregoing, an “Affiliate
Transaction”), unless (a) such Affiliate Transaction is on terms that are no
less favorable to the Parent Borrower or its relevant Restricted Subsidiary than
those that would have been obtained in a comparable transaction by the Parent
Borrower or such Restricted Subsidiary with an unrelated Person or, if there is
no such comparable transaction, on terms that are fair and reasonable to the
Parent Borrower or such Restricted Subsidiary, and (b) the Parent Borrower
delivers to the Administrative Agent (i) with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
consideration in excess of $20,000,000, a resolution of the Board of Directors
of the Parent Borrower set forth in a certificate of a Responsible Officer
certifying that such Affiliate Transaction complies with clause (a) above and
that such Affiliate Transaction has been approved by a majority of the
disinterested members of the Board of Directors and (ii) with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $50,000,000, an opinion as to the fairness
to the Parent Borrower or the relevant Subsidiary of such Affiliate Transaction
from a financial point of view issued by an accounting, appraisal or investment
banking firm that is, in the judgment of the Board of Directors, qualified to
render such opinion and is independent with respect to the Parent Borrower,
provided that such opinion will not be required with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving either
(i) shipyard contracts that are awarded following a competitive bidding process
and approved by a majority of the disinterested members of the Board of
Directors or (ii) an Affiliate in which an unrelated third person owns Voting
Stock in excess of that owned by the Parent Borrower or any of its Restricted
Subsidiaries; provided, however, that the following shall be deemed not to be
Affiliate Transactions:

(A) any employment agreement or other employee compensation plan or arrangement
entered into by the Parent Borrower or any of its Restricted Subsidiaries in the
ordinary course of business of the Parent Borrower or such Restricted
Subsidiary;

(B) transactions between or among the Loan Parties;

(C) Permitted Investments and Restricted Payments that are permitted by the
provisions of Section 9.01 of this Agreement or that are made as part of a
Foreign Vessel Reflagging Transaction;

 

91



--------------------------------------------------------------------------------

(D) loans or advances to officers, directors and employees of the Parent
Borrower or any of its Restricted Subsidiaries made in the ordinary course of
business and consistent with past practices of the Parent Borrower and its
Restricted Subsidiaries in an aggregate amount not to exceed $500,000
outstanding at any one time;

(E) indemnities of officers, directors and employees of the Parent Borrower or
any of its Restricted Subsidiaries permitted by bylaw or statutory provisions;

(F) maintenance in the ordinary course of business of customary benefit programs
or arrangements for officers, directors and employees of the Parent Borrower or
any of its Restricted Subsidiaries, including without limitation vacation plans,
health and life insurance plans, deferred compensation plans, retirement or
savings plans and similar plans;

(G) registration rights or similar agreements with officers, directors or
significant shareholders of the Parent Borrower or any of its Restricted
Subsidiaries;

(H) issuance of Equity Interests (other than Disqualified Stock) by the Parent
Borrower;

(I) the payment of reasonable and customary regular fees to directors of the
Parent Borrower or any of its Restricted Subsidiaries who are not employees of
the Parent Borrower or any Affiliate;

(J) transaction with a Person that is an Affiliate of the Parent Borrower or any
of its Restricted Subsidiaries solely because the Parent Borrower or any of its
Restricted Subsidiaries owns an Equity Interest in such Person;

(K) time charter, bareboat charter or management agreements related to Vessels
between the Parent Borrower or any of its Restricted Subsidiaries and a Joint
Venture or Unrestricted Subsidiary or a Restricted Subsidiary that is not a Loan
Party made on terms generally consistent with terms available in an arms-length
transaction with an unrelated third party; and

(L) (i) any other transaction with an Affiliate reported in any Form 10-K, Form
10-Q, Form 8-K or proxy statement filed by the Parent Borrower with the SEC
since December 31, 2011 that was approved by the Board of Directors of the
Parent Borrower and (ii) any other transaction with an Affiliate reported in any
Form 10-K, Form 10-Q, Form 8-K or proxy statement filed by the Parent Borrower
with the SEC following the Effective Date that (x) is approved by the Board of
Directors and (y) is substantially similar to any transaction described in
clause (i) above.

Section 9.07 Burdensome Restrictions. The Parent Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any Restricted Subsidiary of the Parent Borrower
to do any of the following: (a)(i) pay dividends or make any other distributions
to the Parent Borrower or any of its Restricted Subsidiaries on its Equity
Interests or (ii) pay any Debt owed to the Parent Borrower or any of its
Restricted Subsidiaries (it being understood that the priority of any preferred
stock in receiving dividends or liquidating distributions prior to dividends or
liquidating distributions being paid on common stock shall not be deemed a
restriction on the ability to pay dividends or make any other distributions on
Equity Interests); (b) make loans or advances to the Parent Borrower or any of
its Restricted Subsidiaries or (c) transfer any of its Property to the Parent
Borrower or any of its Restricted Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of

 

92



--------------------------------------------------------------------------------

(1) the Existing Indebtedness,

(2) this Agreement and the Guaranty and Collateral Agreement,

(3) applicable law,

(4) any instrument governing (x) Debt or Equity Interests of a Person acquired
by the Parent Borrower or any of its Restricted Subsidiaries as in effect at the
time of such acquisition (except to the extent such Debt was incurred in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person or the assets of any Person, other
than the Person, or the assets of the Person, so acquired, provided that, in the
case of Debt, such Debt was permitted by the terms of this Agreement to be
incurred and (y) Permitted Acquisition Indebtedness to the extent applicable
only to the acquired assets or to assets subject to such Debt,

(5) by reason of customary non-assignment provisions in leases entered into in
the ordinary course of business and consistent with past practices,

(6) by reason of customary provisions restricting the transfer of copyrighted or
patented materials consistent with industry practice,

(7) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions of the nature described in clause (c) above on
the property so acquired,

(8) customary provisions in any agreement (x) creating any Hedging Obligations
permitted under this Agreement or (y) governing any First Lien Debt, Second Lien
Debt, Junior Lien Debt or Revolver Facility,

(9) Permitted Refinancing Indebtedness with respect to any Debt referred to in
clauses (1), (2), (4) and (8)(y) above, provided that the restrictions referred
to in this Section 9.07 that are contained in the agreements governing such
Permitted Refinancing Indebtedness are not materially more restrictive, taken as
a whole, than those contained in the agreements governing the Indebtedness being
refinanced,

(10) provisions with respect to the disposition or distribution of assets in
joint venture agreements, asset sale agreements, stock sale agreements and other
similar agreements, or

(11) those contracts, agreements or understandings that will govern Permitted
Investments.

 

 

93



--------------------------------------------------------------------------------

Section 9.08 Asset Sales. The Parent Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, consummate an Asset Sale (excluding for
all purposes of this Section 9.08 any Event of Loss) unless (i) the Parent
Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Specified
Value (the calculation of which shall be set forth in an Officer’s Certificate
delivered to the Administrative Agent) of the Collateral subject to such Asset
Sale; and (ii) except in the case of a Permitted Asset Swap, (A) at least 75% of
the aggregate consideration received by the Parent Borrower and its Restricted
Subsidiaries from such Asset Sale and all other Asset Sales since the Effective
Date on a cumulative basis is in the form of cash or Cash Equivalents; provided,
however, that the amount of (w) any liabilities that are secured by Permitted
Liens on the Collateral under clauses (a), (d), (e) and (k) of the definition
thereof and that are assumed by the transferee of any such Property, rights or
Equity Interests pursuant to a customary novation agreement that releases the
Parent Borrower or such Restricted Subsidiary from further liability, (x) Liquid
Equity Securities having an aggregate Specified Value in an amount not to exceed
$25,000,000 in the aggregate for all such Liquid Equity Securities received
following the Effective Date and then held by the Parent Borrower and its
Restricted Subsidiaries; provided, however, that the amount of any Liquid Equity
Securities at any time shall be (1) the amount actually invested (measured at
the time made), without adjustment for subsequent increases or decreases in the
value of such Investment minus (2) the amount of dividends or distributions
received in connection with such Investment and any return of capital and any
payment of principal received in respect of such Investment that in each case is
received in cash or Cash Equivalents by a Loan Party in a deposit account or
securities account, as applicable, that is subject to an Account Control
Agreement, (y) any securities, notes or other obligations received by the Parent
Borrower or such Restricted Subsidiary from such transferee that are converted
within 180 days by the Parent Borrower or such Restricted Subsidiary into cash
(to the extent of the cash received in that conversion) and (z) Vessels and
related Property installed or intended for use in the ordinary course of
business on Vessels shall, in each case of (w), (x), (y) and (z) (provided that
Section 8.14(a)(iii) and Section 8.14(a)(iv) are complied with) each be deemed
to be Cash Equivalents for purposes of this Section 9.08; or (B) such
consideration is comprised entirely of cash, Cash Equivalents and/or Equity
Interests (other than Liquid Equity Securities) of an entity engaged in a
Permitted Business (such Equity Interests referred to in this clause (B),
“Specified Non-Cash Consideration”) so long as, in the case of Specified
Non-Cash Consideration, the Investment in such Specified Non-Cash Consideration
is permitted under clause (h) of the definition of “Permitted Investments” and
the other applicable conditions set forth in such clause (h) are satisfied;
provided, that the receipt of Liquid Equity Securities and Specified Non-Cash
Consideration and Vessels and related Property installed or intended for use in
the ordinary course of business on such Vessels shall be deemed to constitute
Cash Equivalents only if and to the extent such Liquid Equity Securities,
Specified Non-Cash Consideration and Vessels and related Property installed or
intended for use in the ordinary course of business on such Vessels (a) are
acquired and held by a Loan Party and (b)(i) in the case of Equity Securities
and other personal property so acquired, are pledged (or, in the case of Liquid
Equity Securities, the Securities Account which they are held is pledged) to the
Collateral Agent, for the ratable benefit of the Lenders, pursuant to the
Guaranty and Collateral Agreement and (ii) in the case of Vessels and related
Property installed or intended for use in the ordinary course of business on
such Vessels, the Collateral Agent, for the ratable benefit of the Secured
Parties, is granted a Second Lien (or, after the Discharge of the First Lien
Obligations, a first priority Lien) (subject to Permitted Liens of the type
described in clause (k) of the definition thereof, as applicable) security
interests (or the foreign equivalent) in all related Property installed or
intended for use in the ordinary course of business on such Vessels.

 

94



--------------------------------------------------------------------------------

Section 9.09 Restriction on Other 2020 Senior Note or 2021 Senior Note
Transactions. For a period of ninety (90) days following the Effective Date, the
Parent Borrower and its Restricted Subsidiaries shall not exchange any other
2020 Senior Notes or 2021 Senior Notes for (a) any First Lien Debt of the Parent
Borrower or any of its Restricted Subsidiaries or (b) any Incremental Term Loans
or Second Lien Debt of the Parent Borrower or any of its Restricted Subsidiaries
at an exchange ratio greater than in the Exchange Transaction Documents pursuant
to which this Agreement was entered into and the Exchanged Notes exchanged for
the Exchanged Loans without providing each Lender with additional Exchanged
Loans per $1,000 principal amount of such Lender’s Exchanged Notes exchanged in
the Exchange Transactions equal to the difference between the amount of
Exchanged Loans per $1,000 principal amount of provided in the Exchange
Transaction and in such subsequent exchange.

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrowers shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof, by acceleration or otherwise; and (other than a
payment due on the Maturity Date) such failure is not cured within three
(3) Business Days after the applicable due date.

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.

(c) any representation or warranty made or deemed made pursuant to Section 6.01
by or on behalf of the Parent Borrower, the Co-Borrower or any Guarantor in or
in connection with any Loan Document or any amendment or modification of any
Loan Document or waiver under such Loan Document, or in any report, certificate,
financial statement or other document furnished pursuant to any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material adverse respect when made or deemed made pursuant
to Section 6.01.

(d) the Parent Borrower, the Co-Borrower or any Guarantor shall fail to observe
or perform any covenant, condition or agreement contained in Section 8.04 (with
respect to the existence of the Borrowers), Section 8.07 or Section 8.12 or in
Article IX.

(e) the Parent Borrower, the Co-Borrower or any Guarantor shall fail to observe
or perform any covenant, condition or agreement contained in this Agreement
(other than those specified in Section 10.01(a), Section 10.01(b) or
Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after the earlier to occur of
(i) written notice thereof from the Administrative Agent to the Borrowers (which
notice will be given at the written request of the Required Lenders) or (ii) the
chief executive officer or the chief financial officer (or a person holding a
similar title) of the Parent Borrower, the Co-Borrower or any Guarantor
otherwise becoming aware of such default.

 

95



--------------------------------------------------------------------------------

(f) the Parent Borrower, the Co-Borrower or any Guarantor shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable.

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
the giving of notice, the lapse of time or both) the holder or holders of such
Material Indebtedness or any trustee or administrative agent on its or their
behalf to cause such Material Indebtedness to become due, or to require the
redemption thereof or any offer to redeem to be made in respect thereof, prior
to its scheduled maturity or require the Parent Borrower or any Guarantor being
required to make an offer in respect thereof; provided that the occurrence of an
“Event of Default” (under and as defined in the First Lien Term Loan Agreement)
shall only result in an Event of Default under this clause (g) to the extent
that the First Lien Debt is declared to be due and payable prior to its stated
maturity as a result thereof and the acceleration thereof has not been rescinded
or the Event of Default cured within any applicable cure periods.

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent Borrower, the Co-Borrower or any Guarantor or its debts,
or of a substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent Borrower, the Co-Borrower or any
Guarantor or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered.

(i) the Parent Borrower, the Co-Borrower or any Guarantor shall

(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,

(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(h),

(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Parent Borrower, the
Co-Borrower or any Guarantor or for a substantial part of its assets,

(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding,

(v) make a general assignment for the benefit of creditors or

(vi) take any action for the purpose of effecting any of the foregoing.

 

96



--------------------------------------------------------------------------------

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) shall be rendered against the Parent Borrower, the
Co-Borrower or any Guarantor or any combination thereof and the same shall
remain undischarged (or the Borrowers and the Guarantor shall not have provided
for its discharge) for a period of sixty (60) consecutive days during which
execution shall not be effectively stayed and, if stayed pending appeal, for
such longer period during such appeal while providing such accruals as may be
required by GAAP.

(k) any material provision of the Loan Documents, after delivery thereof, shall
for any reason, except to the extent permitted by the terms thereof, cease to be
in full force and effect and valid, binding and enforceable in accordance with
their terms against the Parent Borrower, the Co-Borrower or any Guarantor or
shall be repudiated by any of them, or cease to create a valid and perfected
Lien of the priority required thereby on any material part of the collateral
purported to be covered thereby, (except to the extent permitted by the terms of
this Agreement, or the Parent Borrower, the Co-Borrower or any Guarantor shall
so state in writing) and such invalidity, lack of binding effect or priority is
not cured within thirty (30) days after the earliest to occur of (x) notice from
the Administrative Agent (as directed by the Required Lenders) concerning its
belief that a material provision is not valid and binding or asserting the lack
of priority of a Lien, or (y) the chief executive officer or chief financial
officer of the Borrower otherwise becomes aware that any material provision is
not valid and binding or that a Lien lacks the intended priority.

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred, has
resulted in, or could reasonably be expected to result in, liability of the
Borrowers and any Guarantor in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(h) or Section 10.01(i), at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may, and at the
written request of the Required Lenders, shall, by notice to the Borrowers, take
either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees, premiums and other obligations of the Borrowers
accrued hereunder and under the other Loan Documents, shall become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of an Event of Default described in
Section 10.01(h) or Section 10.01(i), any Incremental Term Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees, premiums and the other
obligations of the Borrowers accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.

 

97



--------------------------------------------------------------------------------

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available under
the Loan Documents or at law and equity.

(c) All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Loans, whether by
acceleration or otherwise, shall be applied, subject to the Intercreditor
Agreements:

(i) first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities (including legal fees and expenses)
payable to the Administrative Agent in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of principal outstanding on the Loans;

(v) fifth, pro rata to any other Indebtedness; and

(vi) sixth, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrowers or as
otherwise required by any Governmental Requirement.

ARTICLE XI

The Agents

Section 11.01 Appointment; Powers. Each of the Lenders hereby appoints
Wilmington Trust, National Association as its Administrative Agent and the
Collateral Agent (including as trustee/mortgagee under the Fleet Mortgages).
Each Lender authorizes the Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms hereof and the
other Loan Documents.

Section 11.02 Duties and Obligations of the Agents. The Agents shall have no
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) no Agent shall be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (the use of the term “Administrative Agent”,
“Collateral Agent” or “Agent” herein and in the other Loan Documents with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, no Agent shall have a duty to disclose,

 

98



--------------------------------------------------------------------------------

and shall not be liable for the failure to disclose, any information relating to
the Parent Borrower or any of its Subsidiaries that is communicated to or
obtained by such Agent or any of its Affiliates in any capacity. The Agents
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to a responsible officer of such Agent by the Parent
Borrower, the Co-Borrower or a Lender, and shall not be responsible for or have
any duty to ascertain or inquire into

(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document,

(ii) the contents of any certificate, report or other document delivered
hereunder or under any other Loan Document or in connection herewith or
therewith,

(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or in any other Loan Document,

(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document,

(v) the satisfaction of any condition set forth in Article VI or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to such Agent or as to those conditions precedent expressly required
to be to such Agent’s satisfaction,

(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Parent Borrower and its Subsidiaries, or

(vii) any failure by the Parent Borrower, the Co-Borrower or any other Person
(other than itself) to perform any of its obligations hereunder or under any
other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein.

For purposes of determining compliance with the conditions specified in Article
VI, each Lender shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless an
Agent shall have received written notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.

Section 11.03 Action by Agents. Each Agent shall have no duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise in writing as directed by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 12.02) and in all cases each
Agent shall be fully justified in failing or refusing to act hereunder or under
any other Loan Documents unless it shall (a) receive written instructions from
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 12.02) specifying
the action to be taken and (b) be indemnified to its satisfaction by the Lenders
against any and all liability claims, losses, fees and expenses which may be
incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any

 

99



--------------------------------------------------------------------------------

action taken or failure to act pursuant thereto by an Agent shall be binding on
all of the Lenders. If a Default has occurred and is continuing, then an Agent
shall take such action with respect to such Default as shall be directed by the
requisite Lenders in the written instructions (with indemnities satisfactory to
it) described in this Section 11.03; provided that, unless and until such Agent
shall have received such directions, such Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the interests of the Lenders. In no event,
however, shall an Agent be required to take any action which exposes such Agent
to a risk of personal liability or which is contrary to this Agreement, the Loan
Documents or applicable law. If a Default has occurred and is continuing, no
Agent shall have any obligation to perform any act in respect thereof. Each
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise such Agent shall not be liable for any
action taken or not taken by it hereunder or under any other Loan Document or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith including its own ordinary
negligence, except for its own gross negligence or willful misconduct.

Section 11.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon, except in the case of gross negligence or willful
misconduct by such Agent and each of the Borrowers, the Guarantors, and the
Lenders hereby waives the right to dispute such Agent’s record of such statement
absent manifest error. Each Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. Each
Agent may deem and treat the payee of any Note as the holder thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof permitted hereunder shall have been filed with such Agent.

Section 11.05 Sub-Agents. Each Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-Agents
appointed by such Agent. Each Agent and any such sub-Agent may perform any and
all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of the preceding Sections of this
Article XI shall apply to any such sub-Agent and to the Related Parties of such
Agent and any such sub-Agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as such Agent.

Section 11.06 Resignation or Removal of Agents. Subject to the appointment and
acceptance of a successor Agent, including as the case may be, the Collateral
Agent, as trustee/mortgagee under the Fleet Mortgage, as provided in this
Section 11.06, each Agent may resign at any time by notifying the Lenders and
the Borrowers, and such Agent may be removed at any time with or without cause
by the Required Lenders. Upon any such resignation or removal, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Agent gives notice of its

 

100



--------------------------------------------------------------------------------

resignation or removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lenders and at the expense of the Borrowers, appoint a successor
Agent, or an Affiliate of any such Lender as approved by the Required Lenders or
if no such successor shall be appointed by the retiring Agent as aforesaid, the
Required Lenders shall thereafter perform all of the duties of the retiring
Agent hereunder (and the retiring Agent shall be discharged from its duties and
obligations hereunder) until such appointment by the Required Lenders is made
and accepted. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrowers to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article XI and Section 12.03 shall continue in effect for the benefit of such
retiring Agent, its sub-Agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent. The institution acting as Collateral Agent shall always also act as
trustee/mortgagee under the Fleet Mortgages.

Section 11.07 Agents as Lenders. Each Lender serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such Lender and
its Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with the Parent Borrower or any of its Subsidiaries or
other Affiliates as if it were not an Agent hereunder.

Section 11.08 Funds held by Agents. The Agents shall have no responsibility for
interest or income on any funds held by it hereunder and any funds so held shall
be held uninvested pending distribution thereof.

Section 11.09 No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and each other Loan Document
to which it is a party. Each Lender also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder. No Agent shall be
required to keep itself informed as to the performance or observance by the
Parent Borrower or any of its Subsidiaries of this Agreement, the Loan Documents
or any other document referred to or provided for herein or to inspect the
Property or books of the Parent Borrower or its Subsidiaries. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by an Agent hereunder, no Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrowers (or any
of their Affiliates) which may come into the possession of such Agent or any of
its Affiliates. Each party hereto will consult with its own legal counsel to the
extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein.

 

101



--------------------------------------------------------------------------------

Section 11.10 Agents May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Borrowers,
the Guarantors or any of their Subsidiaries, each Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether an Agent shall have made
any demand on the Borrowers or the Guarantors) shall be entitled and empowered,
by intervention in such proceeding or otherwise:

(a) to file a proof-of-claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary and
directed by the Required Lenders in order to have the claims of the Lenders and
the Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Lenders and the Agents under
Section 12.03) allowed in such judicial proceeding;

(b) to collect and receive any monies or other Property payable or deliverable
on any such claims and to distribute the same; and

(c) and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized and
directed by each Lender to make such payments to the Agents and, in the event
that the Agents shall consent to the making of such payments directly to the
Lenders, to pay to the Agents any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their agents and counsel,
and any other amounts due the Agents under Section 12.03.

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize any Agent to vote in
respect of the claim of any Lender in any such proceeding.

Section 11.11 Authority of the Agents to Release Collateral, Liens and
Guarantors. Each Lender hereby authorizes the Agents to, and the Agents shall
without any further authorization or consent from any Lender, upon receipt of a
Collateral and Lien Release Officer’s Certificate release any Collateral that is
permitted to be sold or otherwise disposed of, used in making any Permitted
Investment or Restricted Payment that is permitted under Section 9.01 or becomes
an Excluded Asset and to release any Guarantor pursuant to the terms of the Loan
Documents. Each Lender hereby authorizes the Agents, and the Agents shall
without any further authorization or consent from any Lender, upon receipt of a
Collateral and Lien Release Officer’s Certificate, execute and deliver to the
Borrowers or any applicable Restricted Subsidiary, at the Borrowers’ sole cost
and expense, any and all releases of Liens, termination statements, assignments
or other documents reasonably requested by the Borrowers in connection with any
sale or other disposition of Property to the extent such sale or other
disposition is permitted by the terms of the Loan Documents, is used in making
any Permitted Investment or Restricted Payment that is permitted under
Section 9.01 or becomes an Excluded Asset and in each instance complies with
Section 9.14 of the Guaranty and Collateral Agreement, as evidenced in the
Collateral and Lien Release Officer’s Certificate delivered to the Collateral
Agent. Notwithstanding the foregoing, it is understood and agreed that, except
as contemplated by Sections 8.11(b) and 8.14(b) and clause (h) of the definition
of “Permitted Investments,” the Liens on any Collateral securing the
Indebtedness

 

102



--------------------------------------------------------------------------------

shall not be released (x) upon a sale, transfer or other disposition of such
Collateral to any Person that is, or that is required to be, in each case at the
time of such sale, transfer or other disposition, a Loan Party (but disregarding
the grace period provided for in Section 8.14(a)(ii)) or (y) if such Collateral
is Vessel Collateral, if the transferee is a Restricted Subsidiary of the Parent
Borrower; provided, however, that in connection with (A) a Foreign Vessel
Reflagging Transaction if the Person to whom such Collateral is being
transferred grants a new Lien on such Collateral or (B) a Permitted Asset Swap
where new Collateral is granted consistent with Section 8.14(a)(iii) or
8.14(a)(iv), then, upon receipt of a Collateral and Lien Release Officer’s
Certificate without any further authorization or consent from any Lender, the
Collateral Agent shall release such Collateral. For purposes of the preceding
sentence, any Specified Foreign Subsidiary the Equity Interests of which are
required to be pledged in accordance with Section 8.14(a)(ii) shall be deemed to
be a Loan Party. Upon the request of the Borrowers, in connection with any
transaction otherwise permitted hereunder, any Agent upon receipt of a
Collateral and Lien Release Officer’s Certificate without any further
authorization or consent from any Lender is authorized to release Collateral
that is disposed of (other than to a Person that is, or that is required to be,
in each case at the time of such sale, transfer or other disposition, a Loan
Party (but disregarding the grace period provided for Section 8.14(a)(ii)) or
whose owner ceases to be a Restricted Subsidiary of the Parent Borrower) and any
Guarantor that ceases to be a Restricted Subsidiary of the Parent Borrower or
otherwise ceases to be required to be a Guarantor under the Loan Documents and
to execute any intercreditor arrangements or releases or amendments to the
Security Instruments to reflect the senior, pari passu or junior nature of any
Liens associated with Debt permitted to be incurred (and so secured) hereunder
(including, for the avoidance of doubt, Debt incurred pursuant to
Section 9.02(b)(i), 9.02(b)(ii), 9.02(b)(x) or 9.02(b)(xii) and secured pursuant
to Section 9.03), in each case, pursuant to a transaction permitted by this
Agreement.

Section 11.12 Merger, Conversion or Consolidation of Agents. Any corporation
into which the Agents may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Agents shall be a party, or any corporation
succeeding to the corporate trust and loan agency business of the Agents, shall
be the successor of the Agents hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

ARTICLE XII

Miscellaneous

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrowers (or either of them), to it at:

Hornbeck Offshore Services, Inc.

Hornbeck Offshore Services, LLC

103 Northpark Blvd., Suite 300

 

103



--------------------------------------------------------------------------------

Covington, LA 70433

Attention: James O. Harp, Jr., Executive Vice President and Chief Financial
Officer

Email: james.harp@hornbeckoffshore.com

with a copy to:

Hornbeck Offshore Services, Inc.

Hornbeck Offshore Services, LLC

103 Northpark Blvd., Suite 300

Covington, LA 70433

Attention: Samuel A. Giberga, Executive Vice President, General Counsel and
Chief Compliance Officer

Email: Samuel.giberga @hornbeckoffshore.com

(ii) if to the Administrative Agent, to it at

Wilmington Trust, National Association

Suite 1290, 50 South Sixth Street

Minneapolis, MN 55402

Attention: Nikki Kroll, Banking Officer

Email: nkroll@wilmingtontrust.com

(iii) if to Collateral Agent, to it at:

Wilmington Trust, National Association

Suite 1290, 50 South Sixth Street

Minneapolis, MN 55402

Attention: Nikki Kroll, Banking Officer

Email: nkroll@wilmingtontrust.com

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
on its signature page hereto, as the same may be updated from time to time by
written notice to the Administrative Agent and the Borrowers.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Articles II, III, IV and V unless otherwise agreed by the
Administrative Agent and the applicable Lender. Notices and other communications
to the Borrowers may be delivered or furnished by electronic communications;
provided that, unless receipt of such electronic communication is acknowledged
by the Borrowers, such communication is followed by telephonic and hard copy
communication as well. The Administrative Agent may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

104



--------------------------------------------------------------------------------

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent or any Lender to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege, or any abandonment or discontinuance of steps to enforce
such right, power or privilege, under any of the Loan Documents shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege under any of the Loan Documents preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Parent Borrower, the Co-Borrower or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any other Lender may
have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders (or the deemed approval, waiver or consent of
the Required Lenders based on the approval, waiver or consent of the First Lien
Required Lenders, as specifically provided herein); provided that no such
agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, or reduce any other Indebtedness
hereunder or under any other Loan Document, without the written consent of each
Lender affected thereby,

(iii) postpone the scheduled date of payment or prepayment of the principal
amount of any Loan, or any interest thereon, or any fees payable hereunder, or
any other Indebtedness hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the Maturity
Date without the written consent of each Lender affected thereby,

 

105



--------------------------------------------------------------------------------

(iv) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby or change Section 10.02(c), in
each case, without the written consent of each Lender,

(v) release all or substantially all of the collateral or all or substantially
all of the value of the guarantees of the Indebtedness made by the Guarantors
without the written consent of each Lender,

(vi) change any of the provisions of this Section 12.02(b) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender,

(vii) amend or modify Section 2.09 or any condition precedent to the incurrence
of any Incremental Term Commitments or Incremental Term Loans, or otherwise
amend this Agreement in any manner that would permit the incurrence of any
additional Indebtedness hereunder, in each case without the consent of each
Lender, or

(viii) affect the rights or duties of Lenders holding Loans of a particular
Class (but not the Lenders holding Loans of any other Class), without the
written consent of the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto if such Class of Lenders was
the only Class;

provided, further that no such agreement shall amend, modify or otherwise affect
the rights or duties of any Agent hereunder or under any other Loan Document
without the prior written consent of such Agent.

(c) Notwithstanding anything to the contrary contained in this Section 12.02,
the Administrative Agent may, with the consent of the Borrowers only, amend,
modify or supplement this Agreement or any of the other Loan Documents to
correct any clerical errors or cure any ambiguity, omission, mistake, defect or
inconsistency so long as such correction is not materially adverse to the
Lenders as certified in an Officer’s Certificate.

(d) The Security Instruments and related documents in connection with this
Agreement and the other Loan Documents may be in a form reasonably determined by
the Administrative Agent and the Collateral Agent and may be, together with this
Agreement, amended, supplemented and waived with the consent of the
Administrative Agent and the Collateral Agent at the request of the Borrowers
without the need to obtain the consent of any other Lender if such amendment,
supplement or waiver is delivered in order (i) to comply with local law or
advice of local counsel, or (ii) to cause such Security Instruments or other
documents to be consistent with this Agreement and the other Loan Documents,
including, without limitation, Section 6.02, so long as such facts are certified
in an Officer’s Certificate.

 

106



--------------------------------------------------------------------------------

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable out-of-pocket fees and expenses
incurred by the Agents and their respective Affiliates, including, without
limitation, the reasonable fees, charges and disbursements of counsel for the
Agents (but limited to one primary counsel for the Agents and their respective
Affiliates, collectively and in each case, if necessary, one local counsel in
each relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) and special counsel for each relevant specialty (and, in
the case of an actual conflict of interest, where the party affected by such
conflict, informs the Borrowers of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected person)), the
reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses, in connection with the preparation, negotiation, execution, delivery
and administration (both before and after the execution hereof and including
advice of counsel to the Agents and/or the Lenders as to the rights and duties
of the Administrative Agent and the Lenders with respect thereto) of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated), (ii)
all costs, expenses, Taxes, assessments and other charges incurred by any Agent
or any Lender in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document referred to therein, and (iii) all
out-of-pocket fees and expenses incurred by any Agent or any Lender, including
the fees, charges and disbursements of any counsel for any Agent or any Lender
(but limited to one primary counsel for each of (x) the Agents and their
respective Affiliates, collectively and (y) the Lenders and their respective
Affiliates, collectively, and in each case, if necessary, one local counsel in
each relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) and special counsel for each relevant specialty (and, in
the case of an actual conflict of interest, where the party affected by such
conflict, informs the Borrowers of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected person)), in
connection with the enforcement or protection of its rights in connection with
this Agreement or any other Loan Document, including its rights under this
Section 12.03, and including, without limitation, all such out-of-pocket
expenses incurred during any workout or restructuring in respect of such Loans.

(b) THE BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER, AND
EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, FEES AND RELATED EXPENSES, INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED
BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS
A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE
OF THE PARENT BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF ANY LOAN PARTY SET FORTH IN ANY OF THE

 

107



--------------------------------------------------------------------------------

LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH, (iv) ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM,
(v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS
OF THE PARENT BORROWER AND ITS SUBSIDIARIES BY THE PARENT BORROWER AND ITS
SUBSIDIARIES, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE
THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE PARENT BORROWER OR ANY SUBSIDIARY OR ANY OF
THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF
DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE
PARENT BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE
PARENT BORROWER OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE PARENT BORROWER
OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT,
DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT
OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR
HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
PARENT BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE PARENT
BORROWER OR ANY SUBSIDIARY, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY
TO THE PARENT BORROWER OR ANY SUBSIDIARY, (xiii) ANY OTHER ENVIRONMENTAL, HEALTH
OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL
OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT ANY OF THE ABOVE
INDEMNITIES (EXCEPT FOR ANY INDEMNITIES REGARDING ENVIRONMENTAL LAW) SHALL NOT,
AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM (X) THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) ANY DISPUTE
SOLELY AMONG INDEMNITEES (OTHER THAN ANY CLAIMS

 

108



--------------------------------------------------------------------------------

AGAINST AN INDEMNITEE IN ITS CAPACITY OR IN FULFILLING ITS ROLE AS AN AGENT OR
ARRANGER OR ANY SIMILAR ROLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT AND
OTHER THAN ANY CLAIMS ARISING OUT OF ANY ACT OR OMISSION OF THE PARENT BORROWER
OR ANY OF ITS SUBSIDIARIES).

(c) To the extent any Agent is not reimbursed and/or indemnified by the
Borrowers in accordance with the provisions of this Agreement, the Lenders will
reimburse and indemnify such Agent, severally and not jointly, in proportion to
each Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), for and against any and
all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by such Agent in connection with
or arising out of any act or omission of such Agent related to its duties
hereunder or under any other Loan Document or the performance thereof or in any
way relating to or arising out of this Agreement or any other Loan Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). In the case of any investigation, litigation
or proceeding giving rise to any claim for indemnification hereunder, this
Section 12.03 applies whether any such investigation, litigation or proceeding
is brought by any Lender or any other Person.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against each other, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof; provided that the foregoing shall not limit the Borrower’s
indemnification obligations pursuant to Section 12.03(b) to the extent such
damages are included in any such claim that is entitled to such indemnification.

(e) All amounts due under this Section 12.03 shall be payable not later than ten
(10) days after written demand therefor. This Section 12.03 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted by Section 9.04,
no Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by such Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in Section 12.04(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

109



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of any Commitments
and the Loans at the time owing to it) pursuant to an Assignment and Assumption
Agreement substantially in the form of Exhibit G (an “Assignment”) with the
prior written consent of: (A) the Borrowers (such consent not to be unreasonably
withheld); provided that no consent of the Borrowers shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below) or, except as provided in clause (f) below, if an Event of Default under
Section 10.01(a), (b), (h) or (i) has occurred and is continuing, any other
Person; and (B) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender,
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000, unless
each of the Borrowers and the Administrative Agent otherwise consent; provided,
that simultaneous assignments to affiliated funds may be aggregated; provided,
further, that no such consent of the Borrowers shall be required if an Event of
Default under Section 10.01(a), (b), (h) or (i) has occurred and is continuing;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment, together with a processing and recordation
fee of $3,500; provided that (x) the Administrative Agent may, in its sole
discretion, elect to waive or reduce such processing and recordation fee in the
case of any assignment and (y) simultaneous assignments to affiliated funds
shall be deemed to constitute a single assignment for purposes of the foregoing;

(C) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D) notwithstanding anything to the contrary herein, no assignments shall be
made to (1) the Parent Borrower or any of its Subsidiaries except as permitted
by Section 12.04(g) or (2) any Lender if such Lender would request reimbursement
for Indemnified Taxes pursuant to Section 5.03 or cannot comply with the
requirements of Section 5.03(g).

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment, be released from its obligations under
this Agreement (and, in the case of an Assignment

 

110



--------------------------------------------------------------------------------

covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Section 5.01, Section 5.03 and Section 12.03 with
respect to facts and circumstances occurring prior to the Effective Date). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c)(i).

(iv) The Administrative Agent, acting for this purpose as an administrative
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment delivered to it and a register for the recordation of the names,
addresses and telecopy number of the Lenders, and the Commitment of, and
principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
and applicable required tax forms (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 12.04(b)
and any written consent to such assignment required by Section 12.04(b), the
Administrative Agent shall accept such Assignment and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register after meeting the
requirements provided in this Section 12.04(b).

(c) (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more Lenders or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso to Section 12.02 that affects
such Participant. In addition such agreement must provide that the Participant
be bound by the provisions of Section 12.03. Subject to Section 12.04(c)(ii),
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 5.01 and 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender; provided such Participant agrees to be
subject to Section 4.01(c) as though it were a Lender.

 

111



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.03 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrowers’ prior written
consent or to extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. A Participant shall not be entitled to the benefits of
Section 5.03 unless such Participant agrees to comply with Section 5.03(g) as
though it were a Lender (it being understood that the documentation shall be
delivered to the participating Lender).

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) and Proposed Treasury Regulations 1.163-5(b) of
the United States Treasury Regulations (or any successor version). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant. Each
Lender that sells a participation agrees, at the Borrowers’ request and expense,
to use reasonable efforts to cooperate with the Borrowers to effectuate the
provisions of Section 2.07 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender; provided that such Participant agrees
to be

 

112



--------------------------------------------------------------------------------

subject to Section 4.01 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(f) Notwithstanding anything in this Agreement to the contrary, in no event
shall any Lender or Participant assign any portion of or sell any participations
in its rights and obligations under this Agreement to a competitor of the Parent
Borrower or a Subsidiary in the business of providing the services of offshore
supply vessels, or offshore service vessels (including, without limitation, crew
boats, fast supply vessels, multi-purpose support vessels, construction vessels,
anchor handling towing supply vessels, tugs, double hulled tank barges and
double hulled tankers or other complementary offshore marine vessels) or any
other marine vessel business, including any logistics services related thereto
or any ancillary, complementary or related line of business, or an Affiliate of
any such competitor. This prohibition shall be included in any documentation
effecting an assignment of any interest herein or in any Loans and any attempted
assignment in violation of this provision shall be void ab initio.

(g) Notwithstanding anything in this Agreement to the contrary, any Lender may,
at any time, assign all or a portion of its Loans on a non-pro rata basis to the
Borrowers pursuant to open market purchases or in accordance with the procedures
set forth on Exhibit I, pursuant to an offer made by the Borrowers available to
all Lenders on a pro rata basis (a “Dutch Auction”), subject to the following
limitations:

(i) the Borrowers shall represent and warrant, as of the date of the launch of
the Dutch Auction and on the date of any such assignment, that neither it, its
Affiliates nor any of its respective directors or officers has any Excluded
Information that has not been disclosed to the Lenders generally (other than to
the extent any such Lender does not wish to receive material non-public
information with respect to the Parent Borrower or its Subsidiaries or any of
their respective securities) prior to such date;

(ii) immediately and automatically, without any further action on the part of
the Borrowers, any Lender, the Administrative Agent or any other Person, upon
the effectiveness of such assignment of Loans from a Lender to the Borrowers,
such Loans and all rights and obligations as a Lender related thereto shall, for
all purposes under this Agreement, the other Loan Documents and otherwise, be
deemed to be irrevocably prepaid (provided that the Borrowers shall also pay any
applicable premium or call protection), terminated, extinguished, cancelled and
of no further force and effect and the Borrowers shall neither obtain nor have
any rights as a Lender hereunder or under the other Loan Documents by virtue of
such assignment;

 

113



--------------------------------------------------------------------------------

(iii) the Borrowers shall not use the proceeds of any Loans for any such
assignment; and

(iv) no Event of Default shall have occurred and be continuing before or
immediately after giving effect to such assignment.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrowers herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and so
long as the Commitments have not expired or terminated. The provisions of
Sections 3.05, 5.01, 5.03 and 12.03 and Article XI shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the resignation or removal of
any Agent, the expiration or termination of the Commitments or the termination
of this Agreement, any other Loan Document or any provision hereof or thereof.

(b) To the extent that any payments on the Indebtedness or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any Debtor Relief Law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, rights, powers and remedies
under this Agreement and each Loan Document shall continue in full force and
effect. In such event, each Loan Document shall be automatically reinstated and
the Borrowers shall take such action as may be reasonably requested by the
Administrative Agent (as directed by the Required Lenders) to effect such
reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. The
exchange of copies of this Agreement and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this Agreement
as to the parties hereto and may be used in lieu of the original Agreement and
signature pages for all purposes.

 

114



--------------------------------------------------------------------------------

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent or the Lenders
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be as effective as
delivery of a manually executed counterpart of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrowers or any other
Loan Party against any and all of the obligations of the Borrowers or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or their respective Affiliates, irrespective of whether or not
such Lender or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrowers or such Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrowers and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

Section 12.09 GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO ANY LOAN DOCUMENT SHALL BE
BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR
ITSELF

 

115



--------------------------------------------------------------------------------

AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS; PROVIDED
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY
AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS UNDER THE
LOAN DOCUMENTS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT OR (II) ANY PARTY FROM BRINGING ANY
LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT. EACH PARTY HEREBY AGREES THAT A FINAL JUDGMENT IN
ANY SUCH LEGAL ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

(c) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
ADMINISTRATIVE AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER, AND (iii) ACKNOWLEDGES THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed

(a) to its and its Affiliates’ directors, officers, employees and Administrative
Agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential),

(b) to the extent requested by any regulatory authority,

 

116



--------------------------------------------------------------------------------

(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process,

(d) to any other party to this Agreement or any other Loan Document,

(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,

(f) subject to an agreement containing provisions substantially the same as
those of this Section 12.11, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Hedging Obligation relating to the Parent Borrower or the
Co-Borrower, as applicable, and its obligations,

(g) with the consent of the Borrowers or

(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 12.11 or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrowers.

For the purposes of this Section 12.11, “Information” means all information
received from the Parent Borrower or any Subsidiary relating to the Borrowers or
any Subsidiary and their businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Parent Borrower or a Subsidiary; provided that, in
the case of information received from the Parent Borrower or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 12.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of New York or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Loans, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Loans
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrowers); and (ii) in the event that the maturity of the Loans is accelerated
by reason of an

 

117



--------------------------------------------------------------------------------

election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest under law applicable to any
Lender may never include more than the maximum amount allowed by such applicable
law, and excess interest, if any, provided for in this Agreement or otherwise
shall be canceled automatically by such Lender as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited by such
Lender on the principal amount of the Indebtedness (or, to the extent that the
principal amount of the Indebtedness shall have been or would thereby be paid in
full, refunded by such Lender to the Borrowers). All sums paid or agreed to be
paid to any Lender for the use, forbearance or detention of sums due hereunder
shall, to the extent permitted by law applicable to such Lender, be amortized,
prorated, allocated and spread throughout the stated term of the Loans evidenced
by the Notes until payment in full so that the rate or amount of interest on
account of any Loans hereunder does not exceed the maximum amount allowed by
such applicable law. If at any time and from time to time (i) the amount of
interest payable to any Lender on any date shall be computed at the Highest
Lawful Rate applicable to such Lender pursuant to this Section 12.12 and (ii) in
respect of any subsequent interest computation period the amount of interest
otherwise payable to such Lender would be less than the amount of interest
payable to such Lender computed at the Highest Lawful Rate applicable to such
Lender, then the amount of interest payable to such Lender in respect of such
subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12.

Section 12.13 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrowers, the Guarantors and no other Person (including,
without limitation, any Subsidiary of the Borrowers, any Subsidiary of the
Guarantors, any obligor, contractor, subcontractor, supplier or materialsman)
shall have any rights, claims, remedies or privileges hereunder or under any
other Loan Document against the Administrative Agent or any Lender for any
reason whatsoever. There are no third party beneficiaries other than the
Guarantors.

Section 12.14 Electronic Communications.

(a) The Borrowers hereby agree that, unless otherwise requested by the
Administrative Agent, each will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new Borrowing or other
extension of credit, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement,
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing or other extension of
credit hereunder or (v) initiates or responds to legal process (all such
non-excluded information being referred to herein collectively as the
“Communications”) by transmitting the Communications in an electronic/soft
medium (provided such Communications contain any required signatures) in a
format acceptable to the Administrative Agent, to such e-mail address designated
by the Administrative Agent from time

 

118



--------------------------------------------------------------------------------

to time. Each of the Agents and the Lenders hereby agrees that, unless otherwise
requested by the Borrowers, to the extent such Agent or Lender delivers or
furnishes any communication hereunder to the Loan Parties by electronic
communications, unless receipt of such electronic communication is acknowledged
by the Borrowers, such Agent or Lender will provide such notice or communication
by telephone and hard copy communication as well.

(b) Each party hereto agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) (the “Platform”). Nothing in this
Section 12.14 shall prejudice the right of the Administrative Agent to make the
Communications available to the Lenders in any other manner specified in the
Loan Documents.

(c) The Parent Borrower hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material non-
public information with respect to the Parent Borrower or its securities) (each,
a “Public Lender”). The Parent Borrower hereby agrees that (i) Communications
that may not be made available to Public Lenders shall be clearly and
conspicuously marked “PRIVATE” which, at a minimum, shall mean that the word
“PRIVATE” shall appear prominently on the first page thereof, (ii) by not
marking Communications “PRIVATE,” the Parent Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Communications
as either publicly available information or not material information (although
it may be sensitive and proprietary) with respect to the Parent Borrower or its
securities for purposes of United States federal and state securities laws,
(iii) all Communications not marked “PRIVATE” are permitted to be made available
through a portion of the Platform designated “Public Lender,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are
marked “PRIVATE” as being suitable only for posting on a portion of the Platform
not designated “Public Lender.”

(d) Each Lender agrees that e-mail notice to it (at the address provided
pursuant to the next sentence and deemed delivered as provided in the next
paragraph) specifying that Communications have been posted to the Platform shall
constitute effective delivery of such Communications to such Lender for purposes
of the Loan Documents. Each Lender agrees (i) to notify the Administrative Agent
in writing (including by electronic communication) from time to time to ensure
that the Administrative Agent has on record an effective e-mail address for such
Lender to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address.

(e) Each party hereto agrees that any electronic communication referred to in
this Section 12.14 shall be deemed delivered upon the posting of a record of
such communication (properly addressed to such party at the e-mail address
provided to the Administrative Agent) as “sent” in the e-mail system of the
sending party or, in the case of any such communication to the Administrative
Agent, upon the posting of a record of such communication as “received” in the
e-mail system of the Administrative Agent; provided that if such communication
is not so received by the Administrative Agent during the normal business hours
of the Administrative Agent, such communication shall be deemed delivered at the
opening of business on the next Business Day for the Administrative Agent.

 

119



--------------------------------------------------------------------------------

(f) Each party hereto acknowledges that (i) the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided “as is” and “as available,” (iii)
none of the Administrative Agents, their affiliates nor any of their respective
officers, directors, employees, Administrative Agents, advisors or
representatives (collectively, the “Administrative Agent Parties”) warrants the
adequacy, accuracy or completeness of the Communications or the Platform, and
each Administrative Agent Party expressly disclaims liability for errors or
omissions in any Communications or the Platform, and (iv) no warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any
Administrative Agent Party in connection with any Communications or the
Platform.

Section 12.15 USA Patriot Act Notice. Each Lender and the Administrative Agent
hereby notifies the Borrowers that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the names and addresses of
each of the Borrowers and other information that will allow such Lender to
identify the Borrowers in accordance with the USA PATRIOT Act. The Borrowers
hereby each agree that it will provide each Lender and the Administrative Agent
with such information as they may request in order to satisfy the requirement of
the USA PATRIOT Act.

Section 12.16 Acknowledgement and Consent to Bail-In Action. Notwithstanding any
other term of any Loan Document or any other agreement, arrangement or
understanding between the parties hereto, each party hereto acknowledges and
accepts any liability of any EEA Financial Institution arising under any Loan
Document may be subject to the Write-Down and Conversion Powers of a Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by a Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution;

(b) the effects of any Bail-In Action in relation to any such liability,
including (without limitation) (i) a reduction, in full or in part, in the
principal amount, or outstanding amount due (including any accrued but unpaid
interest) in respect of any such liability; (ii) a conversion of all, or part
of, any such liability into shares or other instruments of ownership that may be
issued to, or conferred on, it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under any Loan Document; and (iii) a cancellation of any such
liability; or

(c) a variation of any term of any Loan Document to the extent necessary to give
effect to any Bail-In Action in relation to any such liability.

 

120



--------------------------------------------------------------------------------

Section 12.17 Intercreditor Agreements.

(a) Each Lender hereunder authorizes and instructs the Agents to enter into each
Intercreditor Agreement as and when contemplated hereunder (including, in each
case, any and all amendments, amendments and restatements, modifications,
supplements and acknowledgements thereto permitted hereby from time to time) as
the Agents, in each case, on behalf of such Lender, and by its acceptance of the
benefits of the Security Instruments, hereby acknowledges and agrees to be bound
by all such provisions to the extent in effect. Notwithstanding anything herein
to the contrary, each Lender, the Administrative Agent and the Collateral Agent
acknowledges that the Lien and security interest granted to the Collateral Agent
pursuant to the Security Instruments and the exercise of any right or remedy by
the Administrative Agent and/or the Collateral Agent thereunder, are subject to
the provisions of the Intercreditor Agreements to the extent in effect. In the
event of a conflict or any inconsistency between the terms of either
Intercreditor Agreement and the Security Instruments, the terms of the
applicable Intercreditor Agreement shall prevail to the extent then in effect.

(b) In connection with the incurrence by any Loan Party of Debt under the
Revolver Facility, any other Second Lien Debt or any Junior Lien Debt permitted
to be incurred pursuant to the terms hereof, each of the Administrative Agent
and the Collateral Agent agree to execute and deliver each applicable
Intercreditor Agreement and/or any necessary supplements, joinders or
confirmations to such Intercreditor Agreements and any amendments, amendments
and restatements, restatements or waivers of or supplements to or other
modifications to any Security Instrument, and to make or consent to any filings
or take any other actions in connection therewith, as may be reasonably deemed
by the Borrowers to be necessary or reasonably desirable for any Lien on the
assets of any Loan Party permitted to secure such Debt to become a valid,
perfected lien (with such priority as may be designated by the relevant Loan
Party to the extent such priority is permitted by the Loan Documents) pursuant
to the Security Instrument being so amended, amended and restated, restated,
waived, supplemented or otherwise modified or otherwise.

Section 12.18 Force Majeure. In no event shall the Agents be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software or hardware) services; it being understood
that the Agents shall use reasonable efforts that are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

Section 12.19 Joint and Several Liability; Etc..

(a) The Borrowers shall have joint and several liability in respect of all
Indebtedness hereunder without regard to any defense (other than the defense of
payment), setoff or counterclaim which may at any time be available to or be
asserted by any other Loan Party against the Lenders, or by any other
circumstance whatsoever (with or without notice to or knowledge of the
Borrowers) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrowers’ liability hereunder, in bankruptcy or in
any other instance, and such Indebtedness of the Borrowers shall not be
conditioned or contingent upon the pursuit by the Lenders or any other person at
any time of any right or remedy against the Borrowers or against any other
person which may be or become liable in respect of all or any part of the
Indebtedness or against any Collateral or guarantee therefor or right of offset
with respect thereto. The

 

121



--------------------------------------------------------------------------------

Borrowers hereby acknowledge that this Agreement is the independent and several
obligation of each Borrower (regardless of which Borrower shall have delivered a
Borrowing Request) and may be enforced against each Borrower separately, whether
or not enforcement of any right or remedy hereunder has been sought against any
other Borrower. Each Borrower hereby expressly waives, with respect to any of
the Loans made to any other Borrower hereunder and any of the amounts owing
hereunder by such other Loan Parties in respect of such Loans, diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against such other Loan Parties under this Agreement or any
other Loan Document or any other agreement or instrument referred to herein or
against any other person under any other guarantee of, or security for, any of
such amounts owing hereunder.

(b) Without in any way affecting or limiting Section 12.19(a), (x) the
Co-Borrower hereby agrees that all actions required or permitted to be taken
hereunder by the Borrowers may be taken by the Parent Borrower on behalf of the
Co-Borrower, and any such action so taken by the Parent Borrower shall be
binding on the Co-Borrower and (y) the Parent Borrower hereby agrees that all
actions required or permitted to be taken hereunder by the Borrowers may be
taken by the Co-Borrower on behalf of the Parent Borrower, and any such action
so taken by the Co-Borrower shall be binding on the Parent Borrower.

[SIGNATURES BEGIN NEXT PAGE]

 

122



--------------------------------------------------------------------------------

The parties hereto have caused this Second Lien Term Loan Agreement to be duly
executed as of the day and year first above written.

 

PARENT BORROWER:     HORNBECK OFFSHORE SERVICES, INC.     By:  

/s/ James O. Harp, Jr.

      Name: James O. Harp, Jr.       Title: Executive Vice President and      
Chief Financial Officer CO-BORROWER:     HORNBECK OFFSHORE SERVICES, LLC     By:
 

/s/ James O. Harp, Jr.

      Name: James O. Harp, Jr.       Title: Executive Vice President and      
Chief Financial Officer

Signature Page – Second Lien Term Loan Agreement

Hornbeck Offshore Services, Inc.



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     WILMINGTON TRUST, NATIONAL ASSOCIATION     By:  

/s/ Nicole Kroll

      Name: Nicole Kroll       Title: Assistant Vice President

Signature Page – Second Lien Term Loan Agreement

Hornbeck Offshore Services, Inc.



--------------------------------------------------------------------------------

COLLATERAL AGENT:     WILMINGTON TRUST, NATIONAL ASSOCIATION     By:  

/s/ Nicole Kroll

      Name: Nicole Kroll       Title: Assistant Vice President

Signature Page – Second Lien Term Loan Agreement

Hornbeck Offshore Services, Inc.



--------------------------------------------------------------------------------

[Lender signature pages on file with Administrative Agent]

Signature Page – Second Lien Term Loan Agreement

Hornbeck Offshore Services, Inc.



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

COMMITMENTS

[Schedule on file with Administrative Agent]



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

INVESTMENT ENTITY VESSELS

 

VESSEL NAME

   OFFICIAL
NUMBER   

FLAG

  

VESSEL OWNER

HOS ACHIEVER

   1759    Vanuatu    Hornbeck Offshore Services, LLC

HOS BEAUFORT

   1076186    U.S.    Hornbeck Offshore Services, LLC

HOS BRASS RING

   2211    Brazil    Hornbeck Offshore Navegacao, Ltda.

HOS BRIGADOON

   1077123    Mexico    HOS de Mexico, S. de R.L. de C.V.

HOS CORNERSTONE

   1091051    U.S.    Hornbeck Offshore Trinidad & Tobago, LLC

HOS CROSSFIRE

   1073262    Mexico    Hornbeck Offshore Services, LLC

HOS DAKOTA

   1077124    Mexico    HOS de Mexico, S. de R.L. de C.V.

HOS DEEPWATER

   1088301    Mexico    HOS de Mexico, S. de R.L. de C.V.

HOS DOMINATOR

   1122403    U.S.    Hornbeck Offshore Services, LLC

HOS DOUGLAS

   1088475    U.S.    Hornbeck Offshore Services, LLC

HOS EXPLORER

   1076230    U.S.    HOS-IV, LLC

HOS HAWKE

   1076185    Vanuatu    Hornbeck Offshore Services, LLC

HOS INNOVATOR

   1108573    U.S.    Hornbeck Offshore Services, LLC

HOS IRON HORSE

   1989    Mexico    HOS de Mexico II, S. de R.L. de C.V.

HOS NAVEGANTE

   2247    Vanuatu    Hornbeck Offshore Services, LLC

HOS NOME

   1097128    U.S.    Hornbeck Offshore Services, LLC

HOS PIONEER

   1091418    U.S.    HOS-IV, LLC

HOS SAYLOR

   8230    Vanuatu    Hornbeck Offshore Services, LLC

HOS SUPER H

   1075422    U.S.    Hornbeck Offshore Services, LLC

HOS THUNDERFOOT

   XCAR5    Mexico    HOS de Mexico, S. de R.L. de C.V.

HOS VOYAGER

   1065076    U.S.    HOS-IV, LLC



--------------------------------------------------------------------------------

SCHEDULE 7.05

LITIGATION

Gulf Island Shipyards, LLC v. Hornbeck Offshore Services, LLC

Case No. 201814866, 22 & JDC, St. Tammany Parish, La. Div. A.



--------------------------------------------------------------------------------

SCHEDULE 7.06(f)

PROPERTY SUBJECT TO OPA

None.



--------------------------------------------------------------------------------

SCHEDULE 7.14

SUBSIDIARIES

Each of the following Persons is a 100% owned subsidiary of Hornbeck Offshore
Services, Inc.

 

Legal name:    Hornbeck Offshore Services, LLC Legal name:    Hornbeck Offshore
Transportation, LLC Legal name:    HOS-IV, LLC Legal name:    Hornbeck Offshore
Trinidad & Tobago, LLC Legal name:    Hornbeck Offshore Operators, LLC Legal
name:    Energy Services Puerto Rico, LLC Legal name:    HOS Port II, LLC Legal
name:    Hornbeck Offshore International, LLC Legal name:    HOS Port, LLC Legal
name:    Hornbeck Offshore Rigging Services & Equipment, LLC Legal name:    HOS
International, Inc. Legal name:    Hornbeck Offshore Specialty Services, LLC
Legal name:    KMS 124, LLC Legal name:    HOS WELLMAX Services, LLC

The following Person is a 100% owned subsidiary of Hornbeck Offshore Services,
LLC

 

Legal name:    HOS Holding, LLC

The following Person is a 49% owned subsidiary of Hornbeck Offshore Services,
LLC

 

Legal name:    Hornbeck Offshore Services de Mexico, S. de R.L. de C.V.

Each of the following Persons is a 99% owned subsidiary of Hornbeck Offshore
Services, LLC and a 1% owned subsidiary of Hornbeck Offshore International, LLC



--------------------------------------------------------------------------------

Legal name:    HOS Leasing de Mexico, S.A. de C.V. SOFOM E.N.R. Legal name:   
Hornbeck Offshore Operators de Mexico, S. de R.L. de C.V.

Each of the following Persons is a 100% owned subsidiary of Hornbeck Offshore
International, LLC

 

Legal name:    Hornbeck Offshore Cayman, Ltd. Legal name:    HOI Holding, LLC

The following Person is a 100% owned subsidiary of Hornbeck Offshore Cayman,
Ltd.

 

Legal name:    Seahorse Crew Management, Ltd.

The following Person is a 1% owned subsidiary of Hornbeck Offshore Services, LLC
and a 99% owned subsidiary of Hornbeck Offshore International, LLC

 

Legal name:    T.N. Percheron, S. de R.L. de C.V.

The following Person is a 1% owned subsidiary of Hornbeck Offshore Specialty
Services, LLC and a 99% owned subsidiary of Hornbeck Offshore International, LLC

 

Legal name:    HOS de Mexico, S. de R.L. de C.V.

The following Person is a 99% owned subsidiary of HOI Holding, LLC and a 1%
owned subsidiary of HOS Holding, LLC

 

Legal name:    HOS de Mexico II, S. de R.L. de C.V.

Each of the following Persons is a 0.01% owned subsidiary of Hornbeck Offshore
Services, LLC and a 99.99% owned subsidiary of Hornbeck Offshore International,
LLC

 

Legal name:    Hornbeck Offshore Navegacao, Ltda. Legal name:    HON Navegacao
II, Ltda.



--------------------------------------------------------------------------------

SCHEDULE 7.15

LOCATION OF BUSINESS AND OFFICES

Borrower

 

Legal name:    Hornbeck Offshore Services, Inc. Current location of chief
executive office or principal place of business:   

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Jurisdiction of organization:    Delaware Organization number:    2757751

Each of the following Persons is a 100% owned subsidiary of Hornbeck Offshore
Services, Inc.

Subsidiaries

 

Legal name:    Hornbeck Offshore Services, LLC Current location of chief
executive office or principal place of business:   

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Jurisdiction of organization:    Delaware Organization number:    2603868

 

Legal name:    Hornbeck Offshore Transportation, LLC Current location of chief
executive office or principal place of business:   

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Jurisdiction of organization:    Delaware Organization number:    3469782 Legal
name:    HOS-IV, LLC Current location of chief executive office or principal
place of business:   

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433



--------------------------------------------------------------------------------

Jurisdiction of organization:    Delaware Organization number:    3664519 Legal
name:    Hornbeck Offshore Trinidad & Tobago, LLC Current location of chief
executive office or principal place of business:   

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Jurisdiction of organization:    Delaware Organization number:    3756721 Legal
name:    Hornbeck Offshore Operators, LLC Current location of chief executive
office or principal place of business:   

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Jurisdiction of organization:    Delaware Organization number:    2757747 Legal
name:    Energy Services Puerto Rico, LLC Current location of chief executive
office or principal place of business:   

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Jurisdiction of organization:    Delaware Organization number:    3469783 Legal
name:    HOS Port II, LLC Current location of chief executive office or
principal place of business:   

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Jurisdiction of organization:    Delaware Organization number:    3855226



--------------------------------------------------------------------------------

Legal name:    Hornbeck Offshore International, LLC Current location of chief
executive office or principal place of business:   

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Jurisdiction of organization:    Delaware Organization number:    3920301 Legal
name:    HOS Port, LLC Current location of chief executive office or principal
place of business:   

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Jurisdiction of organization:    Delaware Organization number:    4077391 Legal
name:   

Hornbeck Offshore Rigging Services &

Equipment, LLC

Current location of chief executive office or principal place of business:   

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Jurisdiction of organization:    Delaware Organization number:    4366577 Legal
name:    HOS International, Inc. Current location of chief executive office or
principal place of business:   

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Jurisdiction of organization:    Delaware Organization number:    5503861 Legal
name:    Hornbeck Offshore Specialty Services, LLC Current location of chief
executive office or principal place of business:   

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433



--------------------------------------------------------------------------------

Jurisdiction of organization:    Delaware Organization number:    4379725 Legal
name:    KMS 124, LLC

Current location of chief executive

office or principal place of business:

   103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433 Jurisdiction of
organization:    Delaware Organization number:    5747799 Legal name:    HOS
WELLMAX Services, LLC

Current location of chief executive

office or principal place of business:

   103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433 Jurisdiction of
organization:    Delaware Organization number:    5812928

The following Person is a 100% owned subsidiary of Hornbeck Offshore Services,
LLC

 

Legal name:    HOS Holding, LLC

Current location of chief executive

office or principal place of business:

   103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433 Jurisdiction of
organization:    Delaware Organization number:    6671628

The following Person is a 49% owned subsidiary of Hornbeck Offshore Services,
LLC

 

Legal name:    Hornbeck Offshore Services de Mexico, S. de R.L. de C.V.

Current location of chief executive

office or principal place of business:

   103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433 Jurisdiction of
organization:    Mexico Organization number:    389382



--------------------------------------------------------------------------------

Each of the following Persons is a 99% owned subsidiary of Hornbeck Offshore
Services, LLC and a 1% owned subsidiary of Hornbeck Offshore International, LLC

 

Legal name:    HOS Leasing de Mexico, S.A. de C.V. SOFOM E.N.R.

Current location of chief executive

office or principal place of business:

  

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Jurisdiction of organization:    Mexico Organization number:    98203 Legal
name:    Hornbeck Offshore Operators de Mexico, S. de R.L. de C.V. Current
location of chief executive office or principal place of business:   

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Jurisdiction of organization:    Mexico Organization number:    390994

Each of the following Persons is a 100% owned subsidiary of Hornbeck Offshore
International, LLC

 

Legal name:    Hornbeck Offshore Cayman, Ltd.

Current location of chief executive

office or principal place of business:

  

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Jurisdiction of organization:    Cayman Islands Organization number:    CT
145149 Legal name:    HOI Holding, LLC Current location of chief executive
office or principal place of business:   

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Jurisdiction of organization:    Delaware Organization number:    6671625



--------------------------------------------------------------------------------

The following Person is a 100% owned subsidiary of Hornbeck Offshore Cayman,
Ltd.

 

Legal name:    Seahorse Crew Management, Ltd.

Current location of chief executive

office or principal place of business:

   103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433 Jurisdiction of
organization:    Cayman Islands Organization number:    CT 145162

The following Person is a 1% owned subsidiary of Hornbeck Offshore Services, LLC
and a 99% owned subsidiary of Hornbeck Offshore International, LLC

 

Legal name:    T.N. Percheron, S. de R.L. de C.V. Current location of chief
executive office or principal place of business:    103 Northpark Boulevard,
Suite 300 Covington, Louisiana 70433 Jurisdiction of organization:    Mexico
Organization number:    5252911

The following Person is a 1% owned subsidiary of Hornbeck Offshore Specialty
Services, LLC and a 99% owned subsidiary of Hornbeck Offshore International, LLC

 

Legal name:    HOS de Mexico, S. de R.L. de C.V. Current location of chief
executive office or principal place of business:   

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Jurisdiction of organization:    Mexico Organization number:    5250481



--------------------------------------------------------------------------------

The following Person is a 99% owned subsidiary of HOI Holding, LLC and a 1%
owned subsidiary of HOS Holding, LLC

 

Legal name:    HOS de Mexico II, S. de R.L. de C.V. Current location of chief
executive office or principal place of business:   

103 Northpark Boulevard, Suite 300

Covington, Louisiana 70433

Jurisdiction of organization:    Mexico Organization number:    N2018024136

Each of the following Persons is a 0.01% owned subsidiary of Hornbeck Offshore
Services, LLC and a 99.99% owned subsidiary of Hornbeck Offshore International,
LLC

 

Legal name:    Hornbeck Offshore Navegacao, Ltda.

Current location of chief executive

office or principal place of business:

   Avenida Paisagista Jose Silva de Azevadi Neto n200, Sala 201 Bloco 04 Barra
da Tijuca, Rio de Janeiro, RJ CEP 2275-056 Jurisdiction of organization:   
Brazil Organization number:    11.022.104/0001-13 Legal name:    HON Navegacao
II, Ltda. Current location of chief executive office or principal place of
business:    Rua Sa e Albuquerque N454, Sala 2D Jaragua, Maceio, AL CEP
57.022-180 Jurisdiction of organization:    Brazil Organization number:   
25.295.865/0001-53



--------------------------------------------------------------------------------

SCHEDULE 7.161

PROPERTIES; TITLES, ETC.

7.16(a)

 

  •  

The Certificate of Classification for HOS BEIGNET expired on April 14, 2015.

 

  •  

The Certificate of Classification for HOS BOUDIN expired on April 30, 2015.

 

  •  

The Certificate of Classification for HOS WILDWING expired on November 22, 2015.

 

  •  

The Certificate of Classification for HOS BRIMSTONE expired on June 12, 2017.

 

  •  

The Certificate of Classification for HOS STORMRIDGE expired on August 9, 2017.

 

  •  

The Certificate of Classification for HOS SANDSTORM expired on October 16, 2017.

 

  •  

The Certificate of Classification for HOS BLUEWATER expired on March 15, 2018.

 

  •  

The Certificate of Classification for HOS POLESTAR expired on April 25, 2018.

 

  •  

The Certificate of Classification for HOS GEMSTONE expired on June 18, 2018.

 

  •  

The Certificate of Classification for HOS SHOOTING STAR expired on July 9, 2018.

 

  •  

The Certificate of Classification for HOS RESOLUTION expired on August 23, 2018.

 

  •  

The Certificate of Classification for HOS GREYSTONE expired on September 16,
2018.

 

  •  

The Certificate of Classification for HOS NORTH STAR expired on November 19,
2018.

 

  •  

The Certificate of Classification for HOS CAYENNE expired on November 24, 2018.

7.16(c)

None.

 

1 

In order to satisfy the bringdown of the representation in Section 7.16(a) in
connection with any future draw on the Commitments, we will add to this list any
additional Stacked Vessels that comprise part of the Vessel Collateral for which
the classification has expired and which Vessels have become ineligible to
operate in the coastwise trade of the United States pending their reactivation
and recertification.



--------------------------------------------------------------------------------

SCHEDULE 7.17

HEDGING OBLIGATIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 8.14

VESSEL COLLATERAL

 

VESSEL NAME

 

OFFICIAL NUMBER

HOS BAYOU   1244577 HOS BEIGNET   1097129 HOS BLACK FOOT   1244582 HOS BLACK
ROCK   1244583 HOS BLACK WATCH   1244581 HOS BLUEWATER   1136268 HOS BOUDIN  
1088474 HOS BOURRE   1076184 HOS BRIARWOOD   1244594 HOS BRIMSTONE   1124426 HOS
BROWNING   1225768 HOS CALEDONIA   1244585 HOS CAPTAIN   1244589 HOS CAROLINA  
1244587 HOS CAROUSEL   1246522 HOS CAYENNE   1076117 HOS CEDAR RIDGE   1246521
HOS CENTERLINE   981472 HOS CHICORY   1076182 HOS CLAYMORE   1244588 HOS
CLEARVIEW   1244579 HOS COLT   1253896 HOS COMMANDER   1244578 HOS COQUILLE  
1076183 HOS CORAL   1214383 HOS CRESTVIEW   1244586 HOS CROCKETT   1244584 HOS
GEMSTONE   1141952 HOS GREYSTONE   1144440 HOS LODE STAR   1205155 HOS MYSTIQUE
  1205143 HOS NORTH STAR   1205154 HOS PINNACLE   1205149 HOS POLESTAR   1205152
HOS RED DAWN   1244590 HOS RED ROCK   1244591 HOS REMINGTON   1253895 HOS
RENAISSANCE   1244592 HOS RESOLUTION   1205144 HOS RIDGEWIND   1114862 HOS
RIVERBEND   1244595



--------------------------------------------------------------------------------

HOS SANDSTORM   1124424 HOS SHOOTING STAR   1205153 HOS SILVER ARROW   1217911
HOS SILVERSTAR   1144439 HOS STORMRIDGE   1124421 HOS STRONGLINE   988333 HOS
SWEET WATER   1217910 HOS WARLAND   1253611 HOS WARHORSE   1258860 HOS WILD
HORSE   1258861 HOS WILDWING   1205151 HOS WINCHESTER   1225118 HOS WINDANCER  
1205150 HOS WOODLAND   1253612



--------------------------------------------------------------------------------

SCHEDULE 8.17

POST-CLOSING UNDERTAKINGS

 

1.

In the event of an Asset Sale, subject to the Primary Intercreditor Agreement,
the Borrowers will establish in accordance with Section 8.18 of the Credit
Agreement a deposit account at a bank or other financial institution reasonably
satisfactory to the Required Lenders that is subject to a “springing” account
control agreement in favor of the Collateral Agent and into which are deposited
the proceeds of any Asset Sale that either Borrower or a Restricted Subsidiary
intends to apply in accordance with the definition of Excess Proceeds (and into
which no other amounts are deposited, which account shall be available to use in
accordance with Section 8.18 of Credit Agreement).

 

2.

The Borrowers and the Guarantors will establish account control agreements with
respect to deposit accounts, securities accounts and commodity accounts of the
Borrowers and the Guarantors in favor of the Collateral Agent as provided for
under and within the timeframe set forth in the Guaranty and Collateral
Agreement.

 

3.

Promptly upon completion of construction and delivery, the Co-Borrower will
pledge and enter into a second preferred fleet mortgage for the benefit of the
Secured Parties for each of the following vessels, subject to no other Liens
other than Permitted Liens, and Liens granted by the Co-Borrower to secure any
surety bond or letter of credit provided as a result of litigation disclosed in
Schedule 7.05:

 

VESSEL NAME

 

OFFICIAL NUMBER

HOS WARHORSE   1258860 HOS WILD HORSE   1258861

 

4.

No later than 30 days after the Effective Date, the Parent Borrower will cause
its Subsidiaries to enter into a Subordination Letter of Undertaking whereby
certain Subsidiaries of the Parent Borrower agree to subordinate their claims
against the Vessel to the rights and claims of the Mortgagee.

 

5.

No later than 30 days after the Effective Date (or such later date as the
Lenders may agree in writing), the Parent Borrower shall have delivered to the
Administrative Agent the agreed endorsements to the certificates of insurance
delivered pursuant to Section 6.01(i) of the Credit Agreement.

 

6.

No later than six (6) months after the Effective Date (or such later date as the
Lenders may agree in writing), HOS de Mexico II, S. de R.L. de C.V. will pledge
and enter into second preferred maritime mortgages for the benefit of the
Secured Parties for each of the following vessels, subject to no other Liens
other than Permitted Liens, and the Administrative Agent shall have received an
opinion of Garza Tello Clyde & Co., Mexican counsel to the Borrowers and the
Guarantors, substantially similar to the form of opinion of Garza Tello Clyde &
Co. attached hereto that was delivered in connection with the First Lien Term
Loan Agreement, in connection therewith:



--------------------------------------------------------------------------------

VESSEL NAME

 

OFFICIAL NUMBER

HOS BROWNING   1225768 HOS CORAL   1214383 HOS CRESTVIEW   1244586 HOS REMINGTON
  1253895 HOS SILVER ARROW   1217911 HOS WINCHESTER   1225118 HOS SWEET WATER  
1217910



--------------------------------------------------------------------------------

SCHEDULE 9.02

EFFECTIVE DATE DEBT

 

  •  

The First Lien Term Loan Agreement, dated as of June 15, 2017, among the Parent
Borrower, the Co-Borrower, Wilmington Trust, National Association, as the
Administrative Agent and the Collateral Agent, and the lenders party thereto, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof.

 

  •  

The 1.500% Convertible Senior Notes due 2019 issued pursuant to the 2019
Convertible Senior Notes Indenture, dated as of August 13, 2012, among the
Parent Borrower, the Guarantors (as defined therein) party thereto and Wells
Fargo, as trustee, as amended, restated, supplemented or otherwise modified from
time to time in accordance with the requirements thereof.

 

  •  

The 5.875% Senior Notes due 2020 issued pursuant to the 2020 Senior Notes
Indenture, dated as of March 16, 2012, among the Parent Borrower, the Guarantors
(as defined therein) party thereto and Wells Fargo, as trustee, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof.

 

  •  

The 5.000% Senior Notes due 2021 issued pursuant to the 2021 Senior Notes
Indenture, dated as of March 28, 2013, among the Parent Borrower, the Guarantors
(as defined therein) party thereto and Wells Fargo, as trustee, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof.



--------------------------------------------------------------------------------

SCHEDULE 9.03

EFFECTIVE DATE LIENS

 

Debtor

  

Secured Party

  

Date Filed

  

Filing Office

  

File Number

  

Collateral

  

Vessel

Hornbeck Offshore

Services, LLC

   Gulf Island Shipyards, LLC    02/17/17    Delaware Secretary of State    2017
1120028   

All of Debtor’s right, title and interest in and to all of the following:

(a) the Vessel;

(b) the Owner Furnished Items;

(c) any and all other goods, equipment, components, Materials, supplies, and
property at any time delivered to Secured Party for incorporation into, or that
has been incorporated in, the Vessel; liens and privileges arising by operation
of law asserted in litigation disclosed in Schedule 7.05

   HOS Warhorse Hornbeck Offshore Services, LLC    Gulf Island Shipyards, LLC   
02/17/17    Delaware Secretary of State    2017 1120200   

All of Debtor’s right, title and interest in and to all of the following:

(a) the Vessel;

(b) the Owner Furnished Items;

(c) any and all other goods, equipment, components, Materials, supplies, and
property at any time delivered to Secured Party for incorporation into, or that
has been incorporated in, the Vessel; liens and privileges arising by operation
of law asserted in litigation disclosed in Schedule 7.05

   HOS Wild Horse